IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


IN RE: THE THIRTY-FIVE STATEWIDE             : No. 175 MM 2014
INVESTIGATING GRAND JURY                     :
                                             :
                                             :
PETITION OF: ATTORNEY GENERAL                :
KATHLEEN G. KANE                             :


                                           ORDER


PER CURIAM
       AND NOW, this 26th day of August, 2015, upon the request of the supervising

judge for removal of the seal from all matters involving the 35th Statewide Investigating

Grand Jury and the investigation of Attorney General Kathleen Kane which have been

lodged in this Court, save for grand jury materials such as testimony, exhibits, and in

camera proceedings, and based on the supervising judge’s assurance that there are no

present grand jury secrecy concerns relative to such unsealing, it is hereby ORDERED

that the seal is lifted upon such terms.
M.D. Misc. Dkt.
175 MM 2014


                                                                                FILED
                                                                                11/13/2014
                                                                                Supreme Court
                                                                                Middle District
                         IN THE SUPREME COURT OF PENNSYLVANIA
                                  HARRISBURG DISTRICT              UNSEALED PER
                                                                   ORDER OF THE
                                                                   COURT DATED
           IN RE:                        EMERGENCY APPLICATION FOR AUGUST 26, 2015
                                         EXTRAORDINARY RELIEF
           THE THIRTY-FIVE STATEWIDE
           INVESTIGATING GRAND JURY

           SUPREME COURT OF
           PENNSYLVANIA NO.176 M.D.
           MISC.DKT.2012

           MONTGOMERY COUNTY
           COMMON PLEAS
           M.D. 2644-2012



            ATTORNEY GENERAL KATHLEEN G. KANE'S EMERGENCY APPLICATION FOR
                               EXTRAORDINARY RELIEF




                                        Minora, Minora, Colbassani,
                                        Krowiak, Mattioli & Munley
                                        Allah M. Minoru, Esq.
                                        Attorney ID: 22703
                                        700 Vine Street
                                        Scranton, PA 18510
                                        Attorneyfor Attorney General Kathleen G. Kane


                                        Winston & Strawn, LLP
                                        Gerald L. Shargel, Esq.
                                        200 Park Avenue
                                        New York, NY 10166
                                        Attorney Pro Hac Vicefor
                                        Attorney General Kathleen G. Kane

                                                           ReCelved in Supreme Court

                                                                NOV 13 2014
                                                                   Middle
                     IN THE SUPREME COURT OF PENNSYLVANIA
                              HARRISBURG DISTRICT

IN RE:                                         NOTICE OF EMERGENCY APPLICATION
                                               FOR EXTRAORDINARY RELIEF
THE THIRTY-F1VE STATEWIDE
INVESTIGATING GRAND JURY

SUPREME COURT OF
PENNSYLVANIA NO.176 M.D.
MISC. DKT.2012

MONTGOMERY COUNTY
COMMON PLEAS
M.D.2644-2012


            EMERGENCY APPLICATION FOR EXTRAORDINARY RELIEF

       Attorney General Kathleen G. Kane, by and through her counsel, Amil M. Minora, Esq.,

hereby submits an Emergency Application for Extraordinary Relief to (I) quash the submission

initiating a grand jury investigation into an alleged "leak" of information from a five-year-old

investigation, and the subpoena issued for her appearance and testimony; and (11) to vacate the

related protective order.

    1. This Court has the authority to entertain this application pursuant to the Section 3309 of

       the Pennsylvania Rules of Appellate Procedure; Section 726 of Pennsylvania's Judiciary

       and Judicial Procedure(42 Pa.C.S. § 726); and Kings Bench Power.

   2. The annexed Attorney Verification and Memorandum of Law are respectfully submitted

       in support ofthis Application.

   3. Due to the confidential subject matter of this Application, much of which is subject to a

       protective order, we respectfidly request that this Application be filed under seal. A

       separate motion to file under seal is appended to this Application.
                            Minora, Minora, Colbassani,
                            Krowiak, Manion & Munley

                              etma              /Amt.
                            Amil M. Minora, Esq.
                            Attorney for Attorney General Kathleen G. Kane
                            Attorney ID: 22703
                            700 Vine Street
                             cranton,PA 18510
                            (570) 961-1616


                            Winston & Strawn, LLP

                              6r.d.a./ Alioa           Ar
                            Gerald L. Shargel, Esq.
                            Attorney Pro Hac Vice for
                            Attorney General Kathleen G. Kane
                            200 Park Avenue
                            New York, NY 10166
                            (212)294-2637


Dated: November 12, 2014
       New York, New York


To:   Clerk of Court

      Thomas E. Carluccio
      Special Prosecutor
                    IN THE SUPREME COURT OF PENNSYLVANIA
                             HARRISBURG DISTRICT

IN RE:                                      EMERGENCY APPLICATION FOR
                                            EXTRAORDINARY RELIEF
THE THIRTY-FIVE STATEWIDE
INVESTIGATING GRAND JURY                    PROOF OF SERVICE

SUPREME COURT OF
PENNSYLVANIA NO. 176 M.D.
MISC.DKT.2012

MONTGOMERY COUNTY
COMMON PLEAS
M.D.2644-2012


        I hereby certify that I am this day causing the service of the foregoing Emergency
Application for Extraordinary Relief upon the persons and in the manner indicated below, which
satisfies the requirements of Pa. R.A.P. 121:

       Service by Federal Express addressed as follows:

      Thomas E. Carluccio
      Special Prosecutor
      (484)674-2899
      Law Office of Thomas E. Carluccio
      1000 Germantown Pike, Suite D-3
      Plymouth Meeting, PA 19462


Date: November 12, 2014

Minora, Minora, Colbassani,
Krowiak, Mattioli & Munley


 a 4A ;If 40.4044 fiA4
Arnil M. Minora, Esq.
Attorney for Attorney General Kathleen G. Kane
Attorney ID 22703
700 Vine Street                                     Wad in Suprnmo Court
Scranton, PA 18510
(570)961-1616                                             NOV 1 3 ZOill
                                                             Middle
                     IN THE SUPREME COURT OF PENNSYLVANIA
                              HARRISBURG DISTRICT

IN RE:                                         MOTION TO FILE EMERGENCY
                                               APPLICATION FOR EXTRAORDINARY
THE THIRTY-FIVE STATEWIDE                      RELIEF UNDER SEAL
INVESTIGATING GRAND JURY
                                               ATTORNEY VERIFICATION
SUPREME COURT OF
PENNSYLVANIA NO.176 M.D.
MISC. DKT.2012

MONTGOMERY COUNTY
COMMON PLEAS
M.D. 2644-2012


I, Amil M. Minora, Esq., hereby verify the following:

   1. I am an attorney duly admitted to practice in Pennsylvania and before this Court.

   2. My office, Minora, Minora, Colbassani, Krowiak, Mattioli & Munley is located at 700

       Vine Street Scranton, PA 18510.

   3. I represent Attorney General Kathleen G. Kane in this matter, and as such, am fully

       familiar with the facts and circumstances of this case.

   4. This Verification is respectfully submitted in support of Attorney General Kane's motion

       to file the enclosed Emergency Application for Extraordinary Relief under seal.

   5. I hereby state that the facts set forth in this motion are true and correct (or are true and

       correct to the best of my knowledge, information and belief) and that I expect to be able

       to prove the same at a hearing held in this matter. I understand that the statements herein

       are rnade subject to the penalties of 18 Pa. C.S. § 4904.
Dated: November 12, 2014
       New York, New York
                            Minoru, Minora, Colbassani,
                            Krowiak, Mattioli & Munley

                              etod              Ott
                            Amil M. Minora, Esq.
                            Attorneyfor Attorney General Kathleen G. Kane
                            Attorney ID: 22703
                            700 Vine Street
                            Scranton, PA 18510
                            (570)961-1616
Nov. 14. 2014 10:54AM                                         •        No. 2875       P. 3




                                   Min• . Minora, Colbassani,
                                           Mattia 'r lunley
                                     *)

                                   frlt .1 . Mino ; q.
                                     Attorney for Attorney General Kathleen G. Kane
                                     Attorney ID: 22703
                                    700 Vine Street
                                     Scranton,PA 18510
                                    (570)961-1616


                                   Winston & Strawn, LLP

                                                 .S
                                   Gerald L. Shargef
                                                   llf
                                   Attorney Pro Ilac Vice for
                                   Attorney General Kathleen G.Kane
                                   200 Park Avenue
                                   New York,NY 10166
                                   (212)294-2637


      Dated: November 12, 2014
             New York,New York


      To:   Clerk of Court

            .Thomas E. Carhiccio
             Special Prosecutor
Nov. 14. 2014. 10:54AM                                                No. 2875     P. 4



                                   CONTAINS CONFIDENTIAL INFORMATION
                                         SUBJECT TO PROTECTIVE ORDER
                                       REQUEST TO BE FILED UNDER SEAL

       Dated: November 12, 2014

                                  Mii     Minora, Colbassani,
                                                        uiley


                                  Amil M.Minora,
                                  Attorney for Attorney General Kathleen G. Kane
                                  Attorney ID: 22703-
                                  700 Vine Street
                                  Scranton,PA 18510
                                  (570)961-1616


                                  Winston & Strawn, LLP

                                                 1,‘A
                                  Gerald L. Shargel, q.
                                  Attorney Pro Hoc Vice for Attorney General
                                  Kathleen G.Kane
                                  200-Park Avenue
                                  New York,NY 10166
                                  (212)294-2637




                                    14
Nov. 14. 2014 10:54AV                                                      No, 2875   P. 5




                                        Mì1i i a, Minora, Colbassani,
                                              "ak, Mattioli     unley


                                             M.Mino , sq.
                                       Attorneyfor Atto ey General Kathleen G. Kane
                                        Attorney 10: 22703
                                       700 Vine Street
                                       Scranton, PA 18510
                                       (570)961-1616

                                       Winston & Strawn, LLP

                                         6>e4cif.51 1,•4
                                        Gerald L. Shargel, Esq.  (g-A4
                                       Attorney Pro Hoe Vicefor
                                       Attorney general Kathleeh G. Kane
                                       200 Park Avenue
                                       New York, NY 10166
                                       (212)294-2637


        Dated:    November 12,2014
                  New York,New York

      . To:       Clerk of Court

                 Thomas E. Carluccio
                 Special Prosecutor
Nov. 14. 2014 10:54AM                                              \10. 2875     P. 6




     Dated: November 12, 2014
            New York, New York
                                       ,Minora, Colbassani,
                                        , Mattioli    unley


                                   mi M. Miner6- Esq.
                                 Attorneyfor Attorney General Kathleen G. Kane
                                 Attorney ID: 22703
                                 700 Vine Street
                                 Scranton, PA 18510
                                 (570)961-1616
N o v 1 4. 2014 10 54AM                                             No. 2875       P. 7




       Dated: Novernber 12, 2014
              New York, New York
                                   Mino            Colbassani,
                                   Kr       Mattioli    unlv


                                   Ami M. Mino „E q.
                                   Attorneyfor Attorney General Kathleen G. Kane
                                   Attorney ID: 22703
                                   700 Vine Street
                                   Scranton, PA 18510
                                   (570)961-1616
Nov. 14, 2014 10:54AM                                 No, 2875   P. 8




            Debra McCloskey Todd
            Pennsylvania Supreme Court Justice
            301 GRANT ST STE 3130
            PITTSBURGH ,PA 15219-6401
            United States
            412-565-2680

            Max Baer
            Pennsylvania Suprerne Court Justice
            301 GRANT ST STE 2525
            PITTSBURGH ,PA 15219-6415
            United States
            412-467-2220

            J, Michael Eakin
            Pennsylvania Supreme Court Justice
            4720 OLD GETTYSBURG RD STE 405
            MECHANICSBURG,PA 17055-8419
            United States
            717-731-0461

           Thomas G. Saylor
           Pennsylvania Supreme Court Justice
           200 N 3RD ST FL 16
           HARRISBURG ,PA 17101-1590
           United States
           717-772-1599


     Date: November 13, 2014

     Minora, Minora, Colbassani,
     Kro7ak, Mattioli & Munley



      mil M.ivlin.ra, sq.
    Attorney for Attorney General Kathleen G. Kane
    Attorney ID 22703
    700 Vine Street
    Scranton, PA 18510
    (570)961-1616




                                                  2
• Nov. 14. 2014 10:54AM                                 No.2875   P. 9




              Debra McCloskey Todd
              Pennsylvania Supreme Court Justice
              301 GRANT ST STE 3130
              PITTSBURGH , PA 15219-6401
              United States
              412-565-2680

              Max 13aer
              Pennsylvania Supreme Court Justice
              301 GRANT ST STE 2525
              PInSBURGI-1 ,PA 15219-6415
              United States
              412-467-2220

              J. Michael Eakin
              Pennsylvania Supreme Court Justice
              4720 OLD GETTYSBURG RD STE 405
              MECHANICSBURG ,PA 17055-8419
              United States
              717-731-0461

              Thomas G. Saylor
              Pennsylvania Supreme Court Justice
              200 N 3RD ST FL 16
              HARRISBURG ,PA 17101-1590
              United States
              717-772-1599

       Date: November 13, 2014

       Minora, Minora, Colbassani,
       Krow. k Mattioli & Munley



        Am M.Minora, q,
       Attorney for Attorney General Kathleen G. Kane
       Attorney ID 22703
       700 Vine Street
       Scranton,PA 18510
       (570)961-1616
3 11/13/2014 4:35 PM CT            Fax Services                  •>Sunrethe Court Prothonotary                               D2



                                                                                                 /
                                      IN THE SUPREME COURT OF PENNSYLVANIA
                                               HARRISBURG DISTRICT

              IN RE:                                           MOTION TO FILE EMERGENCY
                                                               APPLICATION FOR EXTRAORDINARY
              THE THIRTY-FIVE STATEWIDE                        RELIEF UNDER SEAL
              INVESTIGATING GRAND JURY
                                                               AMENDED PROOF OF SERVICE
              SUPREME COURT OF
              PENNSYINANIA NO. 176 M.D.
              MISC.DKT.2012

              MONTGOMERY COUNTY
              COMMON PLEAS
              M.D. 2644-2012


                       hereby certify that, on November 12, 2014, I caused the service ofthe Motion to File
              Emergency Application for Extraordinary Relief Under Seal upon the persons and in the manner
              indicated below, which satisfies the requirements of Pa. R.A.P. 121:

                          Service by Federal Express addressed as follows:

                      Thomas E. Carluecio
                      Special Prosecutor
                      (484)674-2899
                      Law Office of Thornas E. Carluccio
                      1000 Germantown Pike, Suite D-3
                      Plymouth Meeting, PA 19462

                      Ronald D. Castille
                      Chief Justice
                      Pennsylvania Supreme Court
                      1818 MARKET ST STE 3730
                      PHILADELPHIA ,PA 19103-363.9
                      United States
                      215-560-5663

                      Corrcalc F. Stevens
                      Pennsylvania Supreme Court Justice
                      10 FOX RUN RD
                                                                                                     Received in Supreme Court
                      DRUMS , PA 18222-2155
                      United States
                      570-788-2897                                                                        NOV 1 4 2014

                                                                                                              iddle
11/13/2014.4:35 PM CT            Fax Services                .3 SUAVe   COurt Prothonotary   Ci 3




                        Debra McCloskey Todd
                        Pennsylvania Supreme Court Justice
                        301 GI-LANT ST STE 3130
                        PITTSBURGH ,PA 1 521 9-6401
                        United States
                        412-565-2680

                    Max Baer
                    Pennsylvania Supreme Court Justice
                    301 GRANT ST STE 2525
                    PITTSBURGH , PA 15219-6415
                    United States
                    412-467-2220

                    J. Michael Eakin
                    Pennsylvania Supreme Court Justice
                    4720 OLD GETTYSBURG RD STE 405
                    MECHANICSBURG ,PA 17055-8419
                    United States
                    717-731-0461

                    Thomas G. Saylor
                    Pennsylvania Supreme Court Justice
                    200 N 3RD ST FL 16
                    HARRISBURG ,PA 17101-1590
                    United States
                    717-772-1599

            Date: November 13, 2014

            Minora, Minora, Colbassani,
            Krowiak, Mattioli & Munley


              o-i_r e                   v
            Amil M. Minora, Esq.
           Attorney for Attorney General Kathleen G. Kane
           Attorney ID 22703
           700 Vine Street
           Scranton, PA 1 8510
           (570) 961-1616
a 11/13/2014 4:35 PM CT        Fax Services                  .3 Supreme Court Prothonotary                                 04




                                   IN THE SUPREME COURT OF PENNSYLVANIA
                                            HARRISBURG IHSTRICT

              IN RE:                                       EMERGENCY APPLICATION FOR
                                                           EXTRAORDINARY RELIEF
              THE THIRTY-FIVE STATEWIDE
              INVESTIGATING GRAND JURY                     AMENDED PROOF OF SERVICE

              SUPREME COURT OF
              PENINSYLVAN1A NO. 176 M.D.
              MISC. DKT.2012

              MONTGOMERY COUNTY
              COMMON PLEAS
              M.D.2644-2012


                      1 hereby certify that, on November 12, 2014,1 caused the service of the Emergency
              Application for Extraordinary Relief upon the persons and in the rnanner indicated below, which
              satisfies the requirements of Pa. R.A.P. 121:

                      Service by Federal Express addressed as follows:

                      Thomas F. Carluccio
                      Special Prosecutor
                      (484)674-2899
                      Law Office of Thomas E. Carluccio
                      1000 Germantown Pike, Suite D-3
                      Plymouth Meeting,PA 19462

                      Ronald D. Castille
                      Chief justice
                      Pennsylvania Supreme Court
                      1818 MARKET ST STE 3730
                      PHILADELPHIA ,PA 19103-3639
                      United States
                      215-560-5663

                      Correale F. Stevens
                      Pennsylvania Supreme Court Justice
                      10 F()X RUN RD
                      DRUMS ,PA 18222-2155
                      United States
                      570-788-2897

                                                                                             Received in
                                                                                                           Supreme Court
                                                            1                                    NOV 1 4 2014

                                                                                                  Middle
3 11/13/2014 4:35 PM CT        Fax Services                -> Supreme Court Prothonotary   12 5




                      Debra McCloskey rodd
                      Pennsylvania Supreme Court Justice
                      301 GRANT ST STE 3130
                      PITTSBURGH , PA 15219-6401
                      United States
                      412-565-2680

                      Max Baer
                      Pennsylvania Supreme Court Justice
                      301 GRANT ST STE 2525
                      PIF1SBURGH PA 15219-6415
                      United States
                      412-467-2220

                      J. Michael Eakin
                      Pennsylvania Supreme Court Justice
                      4720 OLD GETTYSBURG RD STE 405
                      MECHANICSBURG , PA 17055-8419
                      United States
                      717-731-0461

                      Thomas G. Saylor
                      Pennsylvania Supreme Court Justice
                      200 N 3RD ST FL 16
                      HARRISBURG ,PA 17101-1590
                      United States
                      717-772-1599


              Date: November 13, 2014

              Minora, Minora, Colbassani,
              Krowiak, Mattioli & Munley •


                           IX{
                                          g,,vt
             Arnil M. Minora, Esq.
             Attorney for Attorney General Kathleen G. Kane
             Attorney ID 22703
             700 Vine Street
             Scranton,PA 18510
             (570) 961-1616




                                                           2
M.D. Misc. DKt.
175 MM 2014
                                                                                                      FILED
                                                                                                      11/13/2014
                                                                                                      Supreme Court
                                 IN THE SUPREME COURT OF PENNSYLVANIA                                 Middle District
                                          HARRISBURG DISTRICT                     UNSEALED PER ORDER
                                                                                  OF THE COURT DATED
       IN RE:                                            NOTICE OF MOTION TO FILE AUGUST 26, 2015
                                                         EMERGENCY APPLICATION FOR
       THE THIRTY-FIVE STATEWIDE                         EXTRAORDINARY RELIEF UNDER SEAL
       INVESTIGATING GRAND JURY

       SUPREME COURT OF
       PENNSYLVANIA NO. 176 M.D.
       MISC. DKT.2012

       MONTGOMERY COUNTY
       COMMON PLEAS
       M.D.2644-2012


                                        MOTION TO FILE UNDER SEAL

                  Attorney General Kathleen G. Kane, by and through her counsel, Amil M. Minora, Esq.,

       hereby moves to file the enclosed Emergency Application for Extraordinary Relief under seal.

            1. Attorney General Kane's Emergency Application for Extraordinary Relief requests that

                  this Court (I)quash the submission initiating a grand jury investigation into an alleged

                  "leak" of information from a five-year-old investigation, and the subpoena issued for her

                  appearance and testimony; and (II) to vacate the related protective order.

            2. Most, if not all, of the facts supporting the Application are highly confidential and subject

                  to a protective order. As such, Attorney General Kane respectfully requests that the

                  Application be filed under seal.

            3. The annexed Attorney Verification is respeetffilly submitted in support of this

                  Application.



                                                                         Received In Supreme Court

                                                                              NOV 1 3 2014
                                                                                  Middle
                               Minora, Minora, Colbassani,
                               Krowiak, Mattioli & Munley

                                          Mmole, Ar
                               Amil M. Minora, Esq.
                               Attorneyfor Attorney General Kathleen G. Kane
                               Attorney ID: 22703
                               700 Vine Street
                               Scranton,PA 18510
                               (570)961-1616

                               Winston & Strawn, LLP

                                    •241/           /19Alc
                               Gerald L. Shargi71:eq.
                               Attorney Pro Hac Vicefor
                               Attorney General Kathleen G. Kane
                               200 Park Avenue
                               New York, NY 10166
                               (212)294-2637


Dated:   November 12, 2014
         New York, New York

To:      Clerk of Court

         Thomas E. Carluecio
         Special Prosecutor
                   IN THE SUPREME COURT OF PENNSYLVANIA
                            HARRISBURG DISTRICT

IN RE:                                      MOTION TO FILE EMERGENCY
                                            APPLICATION FOR EXTRAORDINARY
THE THIRTY-FIVE STATEWIDE                   RELIEF UNDER SEAL
INVESTIGATING GRAND JURY
                                            PROOF OF SERVICE
SUPREME COURT OF
PENNSYLVANIA NO. 176 M.D.
MISC. DKT.2012

MONTGOMERY COUNTY
COMMON PLEAS
M.D. 2644-2012


       I hereby certify that I am this day causing the service of the foregoing Motion to File
Emergency Application for Extraordinary Relief Under Seal upon the persons and in the manner
indicated below, which satisfies the requirements of Pa. R.A,P, 121:

       Service by Federal Express addressed as follows:

      Thomas E. Carluccio
      Special Prosecutor
      (484)674-2899
      Law Office of Thornas E. Carluccio
      1000 Germantown Pike, Suite D-3
      Plymouth Meeting,PA 19462


Date: November 12, 2014

Minora, Minora, Colbassani,
Krowiak, Mattioli & Munley



  666j   .14'.44 /Atilt
Amil M. Minora, Esq.
Attorney for Attorney General Kathleen G. Kane
Attorney ID 22703                                                                   Court
                                                                 BMW in Supreme
700 Vine Street
Scranton,PA 1,8510
(570)961-1616                                                         NOV 1 3 2,014
                                                                          Middle
                    IN THE SUPREME COURT OF PENNSYLVANIA
                             HARRISBURG DISTRICT

IN RE:                                         EMERGENCY APPLICATION FOR
                                               EXTRAORDINARY RELIEF
THE THIRTY-F1VE STATEWIDE
INVESTIGATING GRAND JURY                       ATTORNEY VERIFICATION

SUPREME COURT OF
PENNSYLVANIA NO. 176 M.D.
MISC.DKT.2012

MONTGOMERY COUNTY
COMMON PLEAS
M.D.2644-2012



I, Amil M. Minoru, Esq., hereby verify the following:

   1. I am an attorney duly admitted to practice in Pennsylvania and before this Court.

   2. My office, Minoru, Minoru, Colbassani, Krowiak, Mattioli & Munley is located at 700

       Vine Street Scranton, PA 18510.

   3. I represent Attorney General Kathleen G. Kane in this matter, and as such, arn fully

       familiar with the facts and circumstances of this case.

   4. This Verification is respectfully submitted in support of Attorney General Kane's

       Emergency Application for Extraordinary Relief,

   5. I hereby state that the facts set forth in this motion are true and correct(or are true and

       correct to the best of my knowledge,information and belief) and that I expect to be able

       to prove the same at a hearing held in this matter. I understand that the statements herein

       are made subject to the penalties of 18 Pa. C.S, § 4904.
Dated: November 12, 2014
       New York, New York
                            Minora, Minora, Colbassani,
                            Krowiak, Mattioli & Munley

                              ado,              M kir
                            Amil M. Minora, Esq.
                            Attorneyfor Attorney General Kathleen G, Kane
                            Attorney ID: 22703
                            700 Vine Street
                            Scranton, PA 18510
                            (570)961-1616
M.D. Misc. Dkt.
175 MM 2014                                                                FILED
                                                                           11/13/2014
                                                                           Supreme Court
                                                                           Middle District
                  IN THE SUPREME COURT OF PENNSYLVANIA
                           HARRISBURG DISTRICT                        UNSEALED PER ORDER
                                                                      OF THE COURT DATED
                                                                      AUGUST 26, 2015
    IN RE:                        EMERGENCY APPLICATION FOR
                                  EXTRAORDINARY RELIEF
    THE THIRTY-FIVE STATEWIDE
    INVESTIGATING GRAND JURY      MEMORANDUM OF LAW

    SUPREME COURT OF
    PENNSYLVANIA NO. 176 M.D.
    MISC. DKT.2012

    MONTGOMERY COUNTY
    COMMON PLEAS
    M.D.2644-2012




       ATTORNEY GENERAL KATHLEEN G.KANE'S MEMORANDUM OF LAW IN
     SUPPORT OF HER EMERGENCY APPLICATION FOR EXTRAORDINARY RELIEF




                                 Minora, Minora, Colbassani,
                                 Krowiak, Mattioli & Munley
                                 Arnil M. Minora, Esq.
                                 Attorney ID: 22703
                                 700 Vine Street
                                 Scranton, PA 18510
                                 Attorneyfor Attorney General Kathleen G. Kane

                                 Winston & Strawn, LLP
                                 Gerald L. Shargel, Esq,
                                 200 Park Avenue
                                 New York, NY 10166
                                 Attorney Pro Hac Vicefor
                                 Attorney General Kathleen G. Kane
                                                         Waived In Supremo Court
                                                              NOV 1 3 2014
                                                                 Middle
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL

                     IN THE SUPREME COURT OF PENNSYLVANIA
                              HARRISBURG DISTRICT


IN RE:                                         EMERGENCY APPLICATION FOR
                                               EXTRAORDINARY RELIEF
THE THIRTY-FIVE STATEWIDE
INVESTIGATING GRAND JURY

SUPREME COURT OF
PENNSYLVANIA NO. 176 M.D.
MISC.DKT.2012

MONTGOMERY COUNTY
COMMON PLEAS
M.D.2644-2012



Emergency Application for Extraordinary Relief Pursuant to Pa.R.A.P. 3309,42 Pa.C.S. §
                             726 and Kings Bench Power

                                  MEMORANDUM OF LAW

                                       INTRODUCTION

       This memorandum is respectfully submitted in support of Attorney General Kathleen G.

Kane's Emergency Application for Extraordinary Relief Pursuant to Pa.R.A.P. 3309,42 Pa.C.S.

§ 726 and Kings Bench Power:(I) to quash the submission initiating a grand jury investigation

into an alleged "leak" of information from a five-year-old investigation, and the subpoena issued

for her appearance and testhnony; and (II) to vacate the related protective order.

       This is "an issue of immediate public importance," and we respectfully request that this

Court "cause right and justice to be done," See 42 Pa.C.S. § 726. Attorney General Kane is

being prevented from protecting the people of the Commonwealth of Pennsylvania, carrying out

the duties of her Office, and removing criminals from positions of power solely by the

machinations oftwo individuals.
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL

       Two former employees of the Office of Attorney General — Frank Fina and E. Marc

Costanzo — corruptly manufactured this grand jury investigation to protect their own jobs and

reputations. For years, Fina and Costanzo had viewed and distributed pornographic,

misogynistic, racist, obscene and offensive emails using their state-owned computers. Attorney

General Kane had uncovered those emails, and was set to release them to the public. Faced with

their imminent personal and professional disgrace and desperate to keep their wrongdoing secret,

Fina and Costanzo devised a plot to block their obscene emails from being released to the public.

They triggered this grand jury investigation, they made materially misleading statements to the

court to obtain a protective order, and through their scheming they avoided public exposure.

       The grand jury proceeding and the related protective order are now preventing Attorney

General Kane from investigating and potentially prosecuting Fina and Costanzo. As a result,

these two men — peddlers of pornography and obscenity depositing state paychecks — are allowed

to maintain their positions as Assistant District Attorneys in the Philadelphia District Attorney's

Office. This is an injustice of the highest order that cannot be allowed to stand.2

       Frank Fina and E. Marc Costanzo should not be permitted to bury the truth of their own

gross misconduct by abusing the powers of the investigating grand jury. We respectfully submit

that the submission initiating this investigation and the subpoena to Attorney General Kane

should be quashed, and the protective order vacated, in the interest ofjustice.3



       A selection ofthese emails is attached as Exhibit A.
2
       Numerous state employees have rightfully lost their jobs based on the emails collected
and produced by the Office of Attorney General. This includes, but is not limited to, Justice
Seamus P. McCaffery ofthis Court. See In re: Mr, Justice Seamus P. McCaffery ofthe Supreme
Court of Pennsylvania, No. 430, Judicial Adrninistration Docket (Castille, J., Concurring
Statement).


                                                 2
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL


                                   STATEMENT OF FACTS

                         Fina and Costanzo's Years of Gross Misconduct

       For years, former Deputy Attorneys General Frank Fina and E. Marc Costanza abused

their positions as state prosecutors and the trust placed in them by the people of the

Commonwealth of Pennsylvania. They regularly received, viewed, possessed and distributed

misogynistic, pornographic, racist, obscene and offense emails on their state-owned computers.

A selection of these emails is attached as Exhibit A.

       The emails include, among other things:

       An email forwarded by Fina attaching pornographic photographs with the subject "New

       Office Motivation Policy Posters"(Exhibit A at 001);

       An email forwarded by Fina to an attorney outside the Office of Attorney General

       attaching inappropriate images with the inserted comment"My favorite is rainbows,"

       referring to a photograph of a woman in rainbow-patterned underwear (Exhibit A at 007,

       026);

       An email forwarded by Fina attaching altered nude photographs purporting to be of

       former Alaska Governor Sarah Palin (Exhibit A at 032);

       Email correspondence involving Fina referencing "a murder case" on which he was

       apparently working in his official capacity, and attaching sexually suggestive

       photographs of a female tennis player (Exhibit A at 040);




3
       In the event that the Court cannot fully resolve this Application before November 17,
2014, we request that the Court immediately order a stay of the subpoena issued for Attorney
General Kane's appearance and testimony on that date.
                                                 3
                                          CONTAINS CONFIDENTIAL INFORMATION
                                                SUBJECT TO PROTECTIVE ORDER
                                              REQUEST TO BE FILED UNDER SEAL

-   An email forwarded by Fina attaching pornographic photographs showing, arnong other

    things, a woman inserting a banana into her vagina, with the subject "Banana Split"

    (Exhibit A at 069, 083-086);

    An email received by Fina from "Gregory J Policare, Narcotics Agent,PA Office of

    Attorney General," attaching a photograph of a topless woman (Exhibit A at 099, 102);

-   An email received by Costanzo with the subject "Hot Ghetto Mess!" containing race- and

    class-based discriminatory text and attaching racist photographs, including a photograph

    of an African American baby holding a rifle (Exhibit A at 103, 145);

    An email received by Fina and Costanza with the subject"Men in Training" attaching

    photographs depicting, among other things, a young boy looking into the underwear of a

    young girl (Exhibit A at 146, 150);

-    An email forwarded to Fina and Costanzo attaching pornographic photographs showing,

    among other things, a woman inserting a beer glass into her vagina, with the subject "7

    XXX Ways to Serve a Man a Drink"(Exhibit A at 157, 163);

    An ernail forwarded to Fina and Costanzo attaching pornographic photographs showing,

    among other things, a woman inserting a pacifier into her vagina, with the subject "a New

    Year's wish for you"(Exhibit A at 166, 178);

    An email received by Fina and Costanzo attaching an altered nude photograph purporting

    to be of President Barack Obama and former First Lady Hillary Clinton (Exhibit A at

    310);

-   An email received by Fina with the subject "Great T-Shirts" attaching, among other

    things, a photograph of a young woman wearing a shirt with the slogan "Admit it: You'd

    Go To Jail For This"(Exhibit A at 375, 379).

                                            4
                                             CONTAINS CONFIDENTIAL INFORMATION
                                                   SUBJECT TO PROTECTIVE ORDER
                                                 REQUEST TO BE FILED UNDER SEAL

       Exhibit A contains only a small selection ofthe hundreds of similar emails sent and

received by Fina and Costanzo from their state-owned computers. Chief Justice Castille recently

described similar emails as "sexually explicit pornographic emails" which are "clearly obscene

and may violate the Crimes Code Section on Obscenity[1" In re: Mr. Justice Seamus P.

McCaffery of the Supreme Court of Pennsylvania, No. 430, Judicial Administration Docket

(Concurring Statement), at 1.



            Attorney General Kane Uncovers Fina and Costanzo's Criminal Conduct

       In February 2014, newly-elected Attomey General Kathleen Kane set in motion a series

of events that threatened to expose Fina and Costanza's potentially criminal misconduct.

       Attorney General Kane had been elected on a platform of public transparency. One of

her first acts in office was to review the Jerry Sandusky child sexual-abuse prosecution, to

determine why the investigation of Sandusky had suffered through so many delays, Attorney

General Kane appointed Professor Geoffrey Moulton on February 4,2013 to lead that review.

As part of the review, Moulton reviewed emails sent and received by the Office of Attorney

General.

       In October 2013, the scope ofthe information available to Moulton and his team radically

expanded. A Special Agent working on the review devised a process to retrieve emails that had

been deleted from the system. Suddenly, Moulton had access to a much larger universe of

emails sent and received by employees of the Office of Attorney General.

       That larger universe included emails that Frank Fina and E. Marc Costanzo believed they

had deleted and hidden forever.



                                                5
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL

                           Fina Attempts to Conceal His Crimes But Fails

          When Frank Fina learned that Moulton had obtained access to his previously-deleted

emails, he knew that his career was on the verge of collapse. The obscene emails he had sent

and received from his state-owned cornputer were now in the hands of Professor Moulton and

Attorney General Kane. In accordance with Kane's policy of public disclosure and transparency,

those emails would soon be released to the public. Personally and professionally, Fina would be

ruined.

          Between October 2013 and April 2014, Fina embarked on a campaign to suppress the

emails that would rightfully destroy him. He failed. On April 24,2014, Judge Krumenacker

denied Fina's request to block the public release of his emails.



     Fina and Costanzo Scheme to Conceal their Crimes by Abusing the Grand Jury Process

          The next step in Frank Fina's plot took just over a month to complete, On May 29, 2014,

he and E. Mare Costanzo secured the appointment of a Special Prosecutor to investigate

Attorney General Kane in connection with an alleged •leak of grand jury materials,

          On September 11, 2014, Attorney General Kane received a subpoena under which she

was ordered to appear as a witness before the Pennsylvania Statewide Investigating Grand Jury

"to testify and give evidence regarding alleged violations of the laws of the Cornmonwealth of

Pennsylvania1.1" The subpoena was signed by Supervising Judge William R. Carpenter. It

instructed Attorney General Kane to direct any questions about her appearance to Deputy

Attomey General Thomas Carluccio, the Special Prosecutor assigned to the case.

          Carluccio was charged with investigating whether Attorney General Kane unlawfully

disclosed confidential grand jury material. The grand jury material allegedly disclosed was an

                                                 6
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL

internal memorandum about a 2009 grand jury investigation into the finances of J. Whyatt

Mondesire, the former head ofthe NAACP Philadelphia chapter.

        At the time of the Mondesire grand jury proceedings(beginning and ending in 2009),

Attorney General Kane was a stay-at-home mother, She was not involved in any capacity in the

Mondesire grand jury proceedings. Accordingly, she took no oath of secrecy with regard to

those proceedings. Attorney General Kane was not sworn into office until January 15, 2013.

       Fina and Costanzo, both experienced prosecutors, knew that Attorney General Kane

could not have violated the law in connection with the release of any materials related to the

five-year-old Mondesire grand jury investigation. Pursuant to 42 Pa.C,S. § 4549(b), only "a

juror, attorney, interpreter, stenographer, operator of a recording device, or any typist who

transcribes recorded testimony ... shall be sworn to secrecy" regarding "matters occurring before

the grand jury[1" 42 Pa.C.S. § 4549(b). "All such persons," and only those persons, pursuant to

the statute, "shall be in contempt of court if they reveal any information which they are sworn to

keep secret." See id. Attorney General Kane therefore could not have violated the law in

connection with any disclosure related to the 2009 grand jury proceeding because she was not

sworn to secrecy with regard to that proceeding. See Castellani v. Scranton Times, L.P., 598 Pa,

283, 307(Pa, 2008)rOnly the grand jury participants are bound by the oath of secrecy" and

only they have a duty "to uphold the integrity of the grand jury process.    [O]nly the individual

swearing the oath can violate grand jury secrecy" and it is only that individual "who has the

capacity to commit a crime.").

       This legal barrier was immaterial to Fina and Costanzo, because they only required the

initiation of investigating grand jury proceedings.
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL

             Fina and Costanzo Make Materially Misleading Statements Under Oath

       Fina's scheme to prevent Attorney General Kane from releasing his obscene emails was

nearly complete. He had secured an investigation into the conduct of the Office of Attorney

General. But he still needed an Order that would block the release of his obscene emails.

       On August 25, 2014, Fina and Costanzo appeared before Judge Carpenter.4 Both Fina

and Costanzo provided the Court with materially misleading descriptions ofthe emails that they

hoped to conceal from the public, in an effort to secure a protective order barring public release

of the emails.

       Instead of appropriately describing the emails that were uncovered as pornography,

obscenity and depravity ofthe highest order, Fina instead told the Court that the issue was

"personal emails of mine that had been uncovered during the review of the Sandusky case by

Geoffrey Moulton,"

       Costanzo described the mails as "personal and private emails that were received by me

and others who are current and former members ofthe staff, of a personal nature." Costanzo

continued: "Just so it's clear, the sending and receipt of personal emails was absolutely

authorized by the Attorney General. We were permitted to both send and receive emails of a

personal nature with no actual caveats in place in terms oftheir possible dissemination in the

future."

       Neither Fina nor Costanzo offered any true and complete description ofthe emails that

they were seeking to keep secret. They did not inform the court that their "private" emails were

actually collections of pornography received and viewed on state-owned computers.



       A transcript of the appearance was submitted to this Court by Judge Carpenter, in
connection with a separate challenge to the protective order by the Office of Attorney General.
                                                 8
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL



        Fina and Costanza Realize their Corrupt Objective by Obtaining a Protective Order

         On August 27, 2014, the Court issued a protective order based on Fina and Costanza's

materially misleading testimony. (Exhibit B, Order dated August 27, 2014.) That order

prevented the Office of Attorney General from releasing the pornographic and obscene emails

received by Fina and Costanza on their state-owned computers.5 As a result, it also allowed Fina

and Costanzo to keep their jobs as state prosecutors despite having themselves engaged in an

ongoing course of potentially criminal conduct.



                                          ARGUMENT

                                           POINT ONE

    The Submission Initiating the Grand Jury Investigation and the Subpoena Issued for Attorney
                 General Kane's Appearance and Testimony Should be Quashed

         The submission initiating grand jury investigation and the subpoena issued to Attorney

General Kane should be quashed because these grand jury proceedings are irreparably tainted.

Frank Fina and E. Marc Costanzo subverted the power of the investigative grand jury to conceal

their own crimes and to preserve their own jobs and reputations. This runs contrary to the most

essential safeguards underlying the grand jury process.

         One ofthe most basic and important functions ofthe grand jury "is to stand between the

government and the citizen and thus to protect the latter from harassment and unfounded

5       Specifically, the order directed all employees of the Office of Attorney General to
 refrain from engaging in, or soliciting, any act of obstruction, intimidation or retaliation against
any witness summoned by the Grand Jury in the Special Prosecutor's Investigation." (Exhibit B,
at 2.)
        The protective order was subsequently modified on September 17, 2014 and October 30,
2014, but the above-referenced portion ofthe order remains in effect.
                                                  9
                                             CONTAINS CONFIDENTIAL INFORMATION
                                                   SUBJECT TO PROTECTIVE ORDER
                                                 REQUEST TO BE FILED UNDER SEAL

prosecution." United States v. Dionisio, 410 U.S. 19, 45(1973)(Marshall, 7., dissenting). The

grand jury maintains this "insulating" function even when acting "in its investigative capacity."

Id.

       As Chief Justice Warren wrote ofthe grand jury in Wood v. Georgia, 370 U.S. 375, 390

(1962):

       Historically,sthis body has been regarded as a primary security to the innocent
       against hasty, malicious and oppressive persecution; it serves the invaluable
       function in our society of standing between the accuser and the accused, whether
       the latter be an individual, minority group, or other, to determine whether a charge
       is founded upon reason or was dictated by an intimidating power or by malice and
       personal ill will.

       In this case, the power ofthe investigating grand jury has been corrupted to serve the

criminal ends — the "personal ill will" — of Frank Fina and E. Marc Costanza Faced with

personal and professional ruin, they acted in desperation to avoid the public disgrace that they

richly deserve. They were the individuals that instigated this investigation. They did so to

further their own unlawful agenda. The power of the grand jury, instead of acting as a "shield to

the innocent," was in this case misused to protect two peddlers of depravity from public

exposure.

       Fina and Costanzo's misuse of the grand jury is exacerbated by the fact that they knew

that no unlawful act could have been committed •by Attorney General Kane, as a matter of law,

as she was never sworn before the 2009 grand jury. She could not have committed any unlawful

act of disclosure; she had no "capacity to commit a crime" under 42 Pa.C.S. § 4549(b). See

Castellani, 598 Pa. at 307.

       The fact that Fina and Costanzo subsequently offered materially misleading testimony tin

connection with the grand jury proceedings should be sufficient in itself to justify quashing


                                                10
                                               CONTAINS CONFIDENTIAL INFORMATION
                                                     SUBJECT TO PROTECTIVE ORDER
                                                   REQUEST TO BE FILED UNDER SEAL

submission initiating the investigation. Their sworn testimony on August 25, 2015

unquestionably contained material omissions. The emails in question were not "personal" and

"private emails that were "authorized" or "permitted" by the Office of Attorney General. They

were vehicles for transmitting criminal obscenity from state-owned computers. See In re: Mr.

Justice Seamus P. McCaffery of the Supreme Court of Pennsylvania, No, 430, Judicial

Administration Docket(Concurring Statement), at 1 (discussing "sexually explicit pornographic

emails" which are "clearly obscene and may violate the Crimes Code Section on Obscenity[d").

Under Pennsylvania law, this constitutes at the least false swearing under 18 Pa.C.S. § 4903.

         Fina and Costanzo initiated the grand jury investigation in this case. Based on their

willingness to mislead the court about their own wrongdoing, there can be no confidence in the

truth or completeness of any sworn statement they made in doing so.

         The machinations of Frank Fina and E. Marc Costanzo must not be rewarded. We

respectfully submit that the submission initiating this grand jury and the subpoena to Attorney

General Kane must be quashed.



                                           POINT TWO

    The Protective Order Should be Vacated Because Attorney General Kane is Being Unlawfully
                              Prevented from Performing Her Duties

         The protective order issued in connection with this investigation must also be vacated in

order to avoid a Constitutional Separation of Powers violation.6 Attorney General Kane is the

chief law enforcement officer for the Commonwealth of Pennsylvania. She is charged with

6
       The protective order is also the subject of a Petition for Review filed by the Office of
Attorney General on November 10, 2014, See Pennsylvania Office of Attorney General v.
Supervising Judge of the Thirty-Fifth Statewide Investigating Grand Jury, No — MM 2014, dated
November 10, 2014.
                                                 11
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL

investigating and prosecuting criminal acts that fall within her purview. She was elected to carry

out that duty. She has an unconditional obligation to protect the citizens of this state from

criminality, particularly when the offenders at issue are public servants abusing their office. The

corrupt machinations of Frank Fina and E. Marc Costanzo have wrongfully caused the judiciary

to bar her from discharging the duties of her Office.

       The protective order prevents Attorney General Kane from exposing the truth about Fina

and Costanzo to the citizens of Pennsylvania, and seeing them removed from their positions as

Assistant District Attorneys. Based on the emails they received, possessed, viewed and

distributed on their state-owned computers, they should be investigated and possibly prosecuted.

Under the terms ofthe protective order, it is currently impossible for the Office of Attorney

General to carry out this responsibility.

       The protective order also prevents Attorney General Kane from investigating leaks

associated with this grand jury proceeding. There have been multiple news reports containing

information about this grand jury proceeding, rneaning that someone involved in the

investigation is unlawfully providing information to the press. (See Exhibit C.) The Office of

Attorney General cannot investigate these leaks — as it is charged with doing — because its

investigation may be perceived as running afoul of the overbroad protective order.

       Finally, the protective order prohibits Attorney General Kane from investigating any

crimes that may have occurred in connection with the grand jury proceedings themselves. This

includes, but is not limited to, the materially misleading testimony provided by Fina and

Costanzo on August 25, 2014.

       Under the terms of this protective order, Attorney General Kane and the Office of

Attorney General cannot perforrn their law enforcement duties. The restriction on Attorney

                                                 12
                                              CONTAINS CONFIDENTIAL INFORMATION
                                                    SUBJECT TO PROTECTIVE ORDER
                                                  REQUEST TO BE FILED UNDER SEAL

General Kane's power to investigate and prosecute is the product ofjudicial action. The ultimate

result is a violation of the Separation ofPowers Doctrine of the federal and state constitutions.

The protective order must therefore be vacated.



                                     Other Grounds for Relief

       The submission initiating the grand jury investigation and the subpoena should also be

quashed, and the protective order vacated, because this investigation has been tainted throughout

by leaks aimed at discrediting Attorney General Kane. On multiple occasions, information

relevant to the grand jury proceedings have been leaked in a form designed to slander Attorney

General Kane's reputation, and the reputation of the Office of Attorney General. (See Exhibit C,

collected news reports.) The failure to maintain the integrity of the grand jury proceedings in

this case is sufficiently serious and wide-spread that quashing the submission and the subpoena

and vacating the protective order is warrantee



                                         CONCLUSION

       For the reasons set forth above, we respectfully submit that:(I)the submission initiating

the grand jury investigation and the subpoena to Attorney General Kane should be quashed; and

(II)the protective order should be vacated, under Pa.R.A.P. 3309,42 Pa.C.S. § 726 and Kings

Bench Power. This is clearly "an issue of immediate public importance," and we respectfully

request that this Court "cause right and justice to be done." See 42 Pa.C.S. § 726.



7
       The extensive leaks in this case likely constitute the criminal offense of harassment,
intimidation or retaliation against a prosecutor under 18 Pa.C.S. § 4953, as well as obstructing
administration oflaw or other governmental function under 18 Pa. C.S. § 5101.
                                                 13
                           CONTAINS CONFIDENTIAL INFORMATION
                                 SUBJECT TO PROTECTIVE ORDER
                               REQUEST TO BE FILED UNDER SEAL

Dated: November 12, 2014

                           Minora, Minora, Colbassani,
                           Krowiak, Mattioli & Munley

                             a.14;)   A ,A.44.01 bemic
                           Amil M. Minora, Esq.
                           Attorney for Attorney General Kathleen G. Kane
                           Attorney ID: 22703
                           700 Vine Street
                            cranton, PA 18510
                           (570)961-1616


                           Winston & Strawn, LLP

                             6-A411 SW"/Alt
                           Gerald L. Shargel, Esq.
                           Attorney Pro Hac Vice for Attorney General
                           Kathleen G. Kane
                           200 Park Avenue
                           New York, NY 10166
                           (212)294-2637




                             14
                                EXHIBIT NOT REPRODUCED
                                DIGITALLY Available in Prothonotary's
                                Office




EXHIBIT A
(emails and images 398 pages)
EXHIBIT B
                          IN THE COURT OF COMMON PLEAS
                        MONTGOMERY COUNTY,PENNSYLVANIA

IN RE:       •                             : SUPREME COURT OF PENNSYLVANIA
                                           : NO.176 M.D. MISC DICT.2012 •
THE THIRTY-ITVE STATEWIDE
                                           : MONTGOMERY COUNTY COMMON PLEAS
.INVESTIGATING GRAND JURY                  : M.D. 1424-2014

                                     •     : NOTICE NO,123



                                         ORDER

         AND NOW,this 27th day of August,2014, it is hereby ORDERED,pursuant to

18 Pa.C.S.§ 4954 (relating to protective orders), that:

             1. The Office ofthe Attorney General, except upon specific authorization by

                 this Court or the Special Prosecutor, shall refrain from any involvement in,

                 or access to, the investigative efforts of the Special Prosecutor.

             2. Employees ofthe Office ofthe Attorney General shall refrain from

             • engaging in, or soliciting, any act of obstruction, intimidation or retaliation

                 against any witness summoned by the Grand Jury in the Special

                 Prosecutor's investigation,

             3. All transcripts of Grand Jury testimony shall be given only from the

                 Stenographer or their employer directly to the Supervising Judge and the

                 Special Prosecutor, no copy shall be given to the Attomey General's

                 Office.
4. Employees.ofthe Office of the Attorney General shall not have access to

   trans.cripts of proceedings before the Grand Jury or Supervising Judge,

   exhibits, or other information pertaining to the Special Prosecutor's

   investigation. All information related to the work ofthe Special

   Prosecutor shall be kept in the custody of the Special Prosecutor and
                •
   SuperviSing Judge.

5. Any person, including employees ofthe Office of the Attorney General,

   who engage in any act of obstruction, intimidation or retaliation against a

   witness summoned by the,Grand Jury in the Special Prosecutor's

   investigation may be prosecuted as set forth in 18 Pa.C.S.§ 4955(relating

   to violation of orders) and any other applicable provisions ofthe Crimes

   Code ofPennsylvania.

6, The Special Prosecutor shall serve a Copy of this Order upon the Office of

   the Attorney General.

7. The contents ofthis Order are sealed, and shall not be disclosed (either

   verbally or in writing) by the Office ofthe Attorney General to any

   individual outside ofthe Office of the Attorney General under penalty of

   contempt of court.
                                BY THE' COURT:




                                 WILLIAM R.CARPENTE   J.
                                .Supervising Judge




Copies sent on August 27,2014.
By First Class Mail to:
Kathleen G. Kane,Pennsylvania AttofneY General
Thomas E. Carlucci°,Esquire
EXHIBIT C
State A.G. probed Philly NAACP leader Mondesires finances 5 years ago
                                                                                                                                                                           Page 1 of 5

      Ivnuaý. 1/0011111001 10.
                                                                                                                                      iolop lagln: Sign FR      R0g1ster    f in 8
                           .r
          -
              „vv...        04
                                  ()John DolaRs: PorecaSI
                                      Philadelphia, PA                       phillyecom                                                  &web                              MOM
                                                                                                                                                                           Dia11155

         IN      I   News           Sports          Entertainment t Business I                        Opioion l Foorl l Lifestyle l Health                        l mow
       cltctutCtVa           VIDEo. voiCEGRIcoss        PHILHHELRilin     VFW JERGOT      poLITIOs     Rut:CATION     ort111011   OPITVARIER   FIATIoNnonl1LO
       lorTGRY                                                                                                                                                  WEATHER    TRAFFIC



                                                                                                                                                                          Slareeki

      State A.G. probed Philly NAACP
      leader Mondesirets finances 5 years
      ago




                                                                                                                                    I,EC's! MOWS   Video




                                                                                                                                   More videos:
                Mouulo    10.01101.100010,
                                         ,f of 01 n PhIlcd:Vpht Chopkv o9he NAACP on Aural f0, 2004. I0.114c1 Mv/olo1.1
       otogpjlotoptgltcrl



                                           CHRIS BRENHAM: Rey!Jaws Shirr WriOrtiamlaraphlflyne
                                                                                               r.u.conl,
                                           213.654.597.1V

                                           iforruNMILE; Tfl,tt,O,0, J,:cS, rtit, 0:11 PM
                                                                                                                                    IWO,' Vier-Vett N ours Sluries:

                                                               STATE ATTORNEY General State A.G. probed Philly NAACP leader Mondesire's fmances 5 years ago                                                                           Page 2 of 5

          Travel DetrIs           fdlondeslre, 54, says he was never quelloned and denies any
         _     —
                                  financial wrongdoing.
                 eClFSE
                         ,        The 2009 Davis memo detailed for his bosses what had been
                                  uncovered about Mondeslre and Garrett, who worked at the
                                  Phlladelphla Sunday Slin, a weekly newspeper Mondeslre
                                  publishes.
            & tip — End.lin.:
       Caribbean Cruise Solo
                                  A nonprofit called Next Generation Community Development
       Sen            dr Is
                                  Corp., which Is operated by Mondeslre, held a state-
                                  government grant for a jobs-trainlng program ln 2004 end
       1.4mo oeIRAVELZ06          2005, but handed it off lo Garrett, who ran another nonprofit
        -norm   Z.                                                                                    A/so ea   Altillif.cont
                                  called Creative Urban Education Systems, or CUES,                   SUSIIICSS:
                                  sewn:ling to the Davis memo,                                                              GM ordered switches
                                                                                                                            nearly 2 months
       Weekty Ciretehrrs                                                                                                    before recall
                                  Mondasire was listed as chairmen of the CUES hoard, the
                                  marine noted, while Garrett nerved as tho treasurer for'NeY1
                                  Generation's board.
        •VIEZECT,                                                                                      MALIN
                                   Davis wrote hls mernoto then.Chiof Deputy Attorney General                                The 5 be.st exercises
                                                                                                                             hin runners
                                   Frank Fine and then-Senior Deputy Attorney General E. Marc
       TNItWi 115.4                Costanzo.
       Buy Two, Gel,One Free
       MI Video Garen.
       11-m14...Orgy               Corbett, as attorney general, named Fine in 2008 to head a
                                                                                                      SPORTs:
                                   new public-corruption unit and Costanza to work on cases for                              Snitches Ims chance to
                                   the unit bin the Philadelphia region.                                                     be great
        MARE
        111(.11•:.
                                   Floe and Costanzo now work In a sirnilar Unit tor DistrIct

       IOv
                     ,15,va•- I    Attorney Seth Whiners,
                                                                                                      ENTERTANMENTI
                                   In themPli10, Davis wrote:                                                                Stephen A.Smitìu to
       Make Mere Hupp en F                                                                                                   broadcast from
       Less                                                                                                                  -Wenn
       12.20.ff HOMY              " Next Generation's bank-account records, obtained with a
                  •   • •• •      graild-lutv subpoena, showed deposits of $1.2 rriillinn In
       See More Clecuiars
                                  government grants Ina one-year period.
                                                                                                                                       Phut ancl
                                   Another 5521,000 kith() account came from political                                       steaks return to a
                                   campaigns,rent payments and the Intermingling of money                                    Cherry Hill-landmark
                                   from the ,Sunday Sun,+Ala Is owned and operated by
                                   Mandeslie, the memo said,

                                  'Next Generation paid 52,272 40 tho Philadelphia Club, a                                    Haw should I manage
                                                                                                                              my worklund while
                                   private and exclusive dub In Center City.                                                  Pin on vacation?

                                    Nexi Generation spent lens of thousands," writing cheeks to
                                   pay Mondestre's American Express bill kir "clothes,food,
                                                                                                       Stan Connected
                                   lodging gas end erdertelarnonfii und a loan from Mellon Bank.
                                                                                                       Gat am Al tea'laWlyasat cel,t,lianalortos oaratetier
                                   There were also checks written lo Mondesire atrb 4o "cash."         chtlittraal your otaad SO. up veal

                                                                                                        ErtOva,:,nt iteltitass ro_spn
                                   • NextGeneratIon wroto checks for $169,900 to Charles and
                                   Claudia Tasco and their company, CSC Construction.                  torndy    pilty.uponriAnLo? O Vos
                                                                                                      . ..         . ..              .         . . .
                                   (Charles Tessa ls the son ot City Councilwoman Marlon
                                   -fiasco, a friend and poetical ally of Mondesire's for more than
                                   three decades.)                                                     A DAILY Imo QR0N.AL              WATLYNEWS
                                                                                                                                            .
                                    ▪ $0,451 In CMS money was given to Mondesire for what
                                    Garrett called consulting. Thal type of expense was not            FO THE COMPLETE
                                    allowed, according to the rules of the grant.                      DAI TNEWR EXPERIENCE,
                                    "lrr"various correspondence" between Garrett and Moridesiro
                                    discovered by investigators, she questioned payments of            jeitioiLa6ov.v;
                                    more than $70,000 he made to Claudia Tasoo.

                                   'CUES paid g f,00g for hoard,Insurance for Mondeslre.

                                   'Davis wanted to question Mondeslre - and possibly
                                   subpoena him far sworn grand-jury lestlmony - about Garrett,
                                   CUES and Next Generation,




 http://www.philly.com/philly/news/20140606_State_A_G                                                      probed_Philly... 11/10/2014


                                                                                                                                                              Exhibit C 002
State A.G. probed Phifly NAACP leader Mondesire's finances 5 years
                                                                                       ago   Page 3 of 5



                     Never questioned

                     Moneesire, a termer Inquirer reporter who served es the top
                     alde lo the late U.S. Rep. Bill Gray, said no ono from the
                            Office ever questioned hlrn,

                     'We didn't 115 n any money tor persona! galri, Mondesire said.

                     He said that he has not seen the A.G. Office's documents nd
                     tWice declined an offer Vern the Daily News lo revlew them.

                     Mondesire said C&C Construction worked on four properties,
                     including the NAACP headquarters and his newspaper office,
                     Wlinfn Ilie Next Generation non-profft ts also located.

                     'We bought supplles with my American Express card for
                     construction," he said.

                     'They never asked me a single question back in 2009. We
                     rehabbed the hulldings. We spent money buying Muffler lha
                     buldings, censtruction and paying off developers."

                     Garrett declined to comment about the invesfigalions. Fier
                     daughter did not respond to requests for comment.

                     The May 20-10 news mlease about Gerrett's arrest featured
                     Corbett laying out the charges.

                     Corbett did not respond this week to two questions: Was he
                     briefed on the Mondesim investlgollon and did he play a role
                     In decidno whet happened with teal probe?

                     Mondeslre was suspended by the NAACP's national
                     headquarters In April after he teuded publicly with board
                     members about the finances of the !coal chapter and Next
                     Generation.

                     Those board members - Sid Booker, Donald "Ducky Birts
                     and the Rev. Elisha Merda - also were suspended.

                     Booker and Morris, whs say they are still Next Generation
                     board members, are naw asking a Common Pleas judge to
                     force Mondesire to show them the nonprofles financtel
                     records.

                     As a judge considers that request, Karre's staff is reviewing
                     what became of the 2009 Mondestre probe.

                     Davld Pelfer, who heads the A.G.'s Bureau of Special
                     Investigations, on March 21 intendewed Michael Mtletto, the
                     speclat agent who investigated Garrett and IvIon.clestre.

                      The Daily News obtalned 13 transcript of that taped Interview,

                      Mlletto told Petfer that he subpoenaed Next Generation's
                      bank ac.courd, the transcript shows.

                     'When l diet that, I found that there was a whole bunch of
                     money that appeared to me to be donallons to IT113 NAACP,
                     not 1[Mendestra], arsl they wem going Into Next Generation's
                     account and they were being used for [Mondesirees] lifestyle -
                     much of it,'' Moho told Pelfer.

                      Milano said he was taken off the case alter Fine and
                      Costanno WWI ISA about the probe, according to the
                      transcript.




http://www.philly.com/philly/news/20140606_StateA9 probed_Philly... 11/10/2014


                                                                                                   Exhibit C 003
State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago                                   Page 4 of 5

                     Miletto said 'crirrilnel activity was Just ignored after that, He
                     added that Iwo accountants who had worked for Mondesire
                     had provided taped statements, with one asking for irnmunity
                     and the other asking for protection.

                     Fina and Costanzo declined to comment about the Mondestre
                     investigalLon, citing Ma %crab,
                                                   / oi grand-Jury proceedings.

                     Davis, now in private practice, also declined 10 comment,
                     citing the same restriction.

                     Ml!ntto, who still walks for the A.G.% office, also declined to
                     comment

                     Pelfer referred questions to Kana% cornmUnlcations staff.

                     J.J. Abbott, a spokesman for Kano, doclined to comment.




                     The Karie-Fina feud

                     ['Ina and Costanza have a complicated and controversial
                     relationship with Kane.

                     Kane criticized Coibett's tenure as attorney general when she
                     ran for office in 2012, specifically targeting the Penn Stale
                     child-abuse scandal (hal sent fomor assistant football coach
                     Jerry Sandusky to prison.

                     Kana's stall is new conducting ani extensive review of that
                     investigation.

                     Fine lad the Sandusky probe.

                     Kane, on Feb. 5, Issued a statement noting that har office%
                     Sandusky review had boon underway for one year, adding
                     lhat delays in the undertaking    bo described In more detail
                     when the raped is rnade public."

                      A rnonth later, tho Inquirer reported that Kane declined to
                      pursue an investigation previously led by Flea and Costanza,
                      stwting In 2010, that used Philadelphia lobbyist Tyron All as a
                      confidential informant to tape conversations with four Philly
                      state representatives and a former Ti affic Court judge. On ihe
                      tapes, the representatives and judge accept cash or gilts horn
                      Ali.

                      Kane has said Ana dropped 2,033 criminal counts against Ali,
                      who had been charged with steallng $430,000 from e state
                      program, 24 days before she was sworn Into office.

                      She said that "extraordinarily lenient'. deal "crippled the
                      chance ef this case succooding in prosecution."

                      Etna, in a letter published by tha lnqtarer a Week alter the first
                      story ran, called on Kane to explain her decision.

                      The Thquireralsu published u letter that day from Fina% hoes,
                      Williams, critical of Kane.

                      Kane eventualiy turned over the Ali case file to tAillliains, who
                      is now examining whether charges cari be brought against Ina
                      four representatives and the Traffic Court judge, who Is
                      currently on trial in an unrelated federal corruellori case.




 bap://www.philly.corn/philly/news/20140606_State_A G                                      probed_Philly... 11/10/2014


                                                                                                                Exhibit C 004
State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago   Page 5 of 5

                                  On Twill-ton (21au1sOrannan1N

                                       ph.ly7PhillyCinuLcnm


       CORM IOILTINAN
       Derni) News Staff WHIP'brennacephWUrteWstun
       2,5-44  ,59.7.1V,
                            . „..




                                                                                Exhibit C 005
Special prosecutor probes Pa. Attoiney General's Office                                                                                                           Page 1 of 5

 • Monday, November 10,2014
     '" "                    •   • ••           •    _                                                                                 L5551n: 3.1y5ri In I .0.I09050, f h g

                        r,  0John Bolorls' Forecast is
                           0 Philadelphia, PA                          philly.com                                                  Search                        Subril



       it I News             l Sports I ,gritertainment l BlloiTICES                         I Opinion I Food              I Lifestyle l          Health l              More
     DREAMS       NEWS VIDEO      vOICESIEILOGS     PHILADELPHIA NEWS NEVI LENS ET POLITICS EDUCATION                 ONITUARITS    NATIONAVORLD WEATHER               TTIAFFIC




   Special prosecutor probes Pa.                                                                                                                                          Advertisement


   Attorney General's Office                                                                                                                      Here aro 25 of the most
                                                                                                                                                  norneous cheerleaders on
       Store II    TYNAN                                    ErniF                                                                                 HFL sidelines,
                             •




                                                                                                                                                 Shop larlIllent Earth's beyond
                                                                                                                                                  confIlLt Cr. 5155500mi sings,
                                                                                                                                •           =.74, ontlquo fings, and flne
                                                                                                                                              4 lewel.rYl




                                                                                                                                             -,1-,ONTOp 10',Scheel Women ln Thu
                                                                                                                                                  World




                                                                                                                                      f)
                                                                                                                                       . 4.9[pm owe lass than .5025,nno

                                                                                                                                        1r:471-n'
                                                                                                                                                primYenlf7eilill?umlefILSPOroth7c1 m to
                                                                                                                                             i.'saga up in SI,ODDIYPH




                                                                                                                                                     The 40 MPG Corn of 2014




                                                                                                                                                   29 01 The Mont Well Endowed
                                                                                                                                                   in Hollywood!
     Pe.Alfons* amoral HaMle on G,Kane faces rerarlforn OVOT hnii,hatare.hvedled servelmcolels,4 spellel p/OSOCI400
     hes is-sue4subpenno Ita her el'Irce, *Niers M101.IAEL 05iYAIIT AIFII Ploluguglog, rïs

                                        Craig H. McCoy and      Anpeta CLulnu mbis, km:Miser Cfaff Writers
                                                                                                                            Latest Nei us ViolIS)
                                        LAST II PDATETI: Suoday,Aunost rLl, 2014, 1105 A51


                                                                    A spacial prosecutor is investigating
                                         Ztangitrer                 whether the office of Pennsylvania
                                        Attorney General Kathleen G. Kane leaked confidential grand
                                        jury material to a newspaper In a bid to strike bactc at former
                                         prosecutors In the office who had been criticai of hal',
                                         according to several people familiar with the matter.

                                         Thu special prosecutor has issued several subpoenas to
                                         Kane'S Office and others to explore how secret records
                                         became public this year about a 2009 Investigation by the
                                         Attorney Genera fa Office irwolving Philadelphia political
                                         activist J,Inkiyah Mondeslre, the solaces said,                                    More efdeos:


                                         Though there have been periodic inquiries into grand jury
                                         leaks in the past this appears to be first time the stale
                                         attorney generai or top staffers In the office have come under
                                         scrutiny.
                                                                                                                             Mosf Viefuritf Netus SIor[co f




 http://www.philly.com/philly/news/politics/20140831J-leadline_here                                                                                        ...         11/10/2014


                                                                                                                                                                                    Exhibit C 006
Special prosecutor probes Pa. Attorney General's Office                                                                        Page 2 of 5

                                   Reached for comment late Saturday afternoon about reports
                                                                                                                      Bouncers shoot man
                                   of the leak probe, J.J. Abbott, a Kane spokesman, referred                         at Phfia. strip club
                                   those questions to Renee Martin, Kane's acting
                                   communications director. MarlIn did not return phone calls,

                                   II is unclear who commissioned the investigation, nor was The                      Kane's car crash
                                   Inquirer able to determine the special prosector's name. But                       derailed testimony
                                                                                                                      again
                                   typically, sources said, such a decision would need approval
                                   from the Pennsylvania Supreme Court.

                                   A person who violates grand jury secrecy rules may be round                        US bishops struggling
                                   guilty of contempt of court and sentenced to up to six months                      to adapt to pope
                                   in prison.

                                   The leak Inquiry was prompted by a Philadelphia Daily News
                                   article In June that drew heavily upon a 20D9 internal memo                        Merchants say
                                                                                                                      cigarette tax is
                                   prepared as part of a grand lury Investigation that                                husiness-killer
                                   summarized the status of the Mondesire probe.

                                   The newspaper story questioned whether top prosecutors in
                                   the office at the time, including then-Chief Deputy Attorney                       Pa. officiars
                                                                                                                      complicated life as a
                                   General Frank G. Flea, had pursued the Mondesire probe                             lesbian
                                   aggressively.

                                   Over the last year, Kane, a Democrat, has been locked In an
                                   increasingly bruising battle with Fine and other former
                                   prosecutors and investigators who worked under liar
                                   Repnblican predecessors over how certain high-profile cases
      Travel Dank                  were handled.
                -- •

                                   Critics have faulted Kane for her decision to shut down a sting
                                   launched by Firm that sources and frivestigative documents
                                   say captured five Philadelphia Democratic officials taking
                                   cash payments or gifts.

    524o a kivr --Endo/MS:          The Daily News article based on the leak seemed to suggest
                                                                                                     ANO OTI.Phaftf.INIT/1
    C.ribboaio Cruise Salo          Fine and other former state prosecators had fallen short in
    wIllpgrados                                                                                      BUSINESS:

    see ail travel deo!. o          pursuing a case against Mondestre,                                                 GM ordered switche,h
                                                                                                                       nearly 2. months
    UNTEE.traRAVELZOO
                                    Flna did not return telephone calls seeking comment for this                       before recall
     Tonin 1.co, mos IBEINIBB,
                                    article. In a previous interview, he adamantly denied any
                                    suggestlon that he did hot aggressively pursue the Mondesira
                                    investigation, as has the lead prosecutor who was assigned to    liEALTI I:
                    Circirtars                                                                                         The 5 best exercises
                                    that probe.                                                                        for runners

     tarib'gi                       No charges were filed in that casa. Mondesire, a longtime
        ti7A'1%                     leader of the NA.ACP in Philadelphia, has denied any
                                    wrongdoing.
    KVVIAITing.
     • __._ _                                                                                        SPOIITŠ:
                                                                                                                       Sanchez has chance to
    ROY TWO'           -''
                                    In a twist, the special prosecutor's leak investigation has                        be great
    TARGEX trSta
       v tro; rn1 e Free
    ELAy::                          Intersected with a separate and seemingly unrelated legal
                                    fight involving many of the same combatants In another
    VHI.WEEn OWN
                                    matter: the exchange of sexually explicit e-mails among
                                                                                                     EllT8NTAGMENT:
                                    former and current stale officials                                                 Stephen A. Smith to
      MAKE                                                                                                             broadcast from
      to:0,PM                        The messages, shared on state computers and sometimes                             [Wenn
      r
                                     through government e-mail accounts, arc said to have
                                     contained pornographic images,Jokes, cartoons, and other
     STAPLES:                                                                                         FOOD:
                                     prhiate messages, according to people familiar with them.
     NIAIIr NIB!.   liapper, For
     Less




 http://www.philly.comiphilly/new s/p olitics/20140831 _Bead]ineilere_in__                                                         11/10/2014


                                                                                                                                              Exhibit C 007
Special prosecutor probes Pa. Attorney General's Office                                                                           Page 3 of 5

   )1119 WEER ONLY'                                                                                                           ---
                         Not all the recipients are known, By some accounts, some of                                make over a South St.
   See More Gil-milers   the material was circulated among scores of officials, from                                bar
                         homicide investigators in the Attorney General's Office to
                         state prosecutors and caner state officials, Including top
                         Pennsylvania jurists,                                                JOšS
                                                                                                                     How should I manage
                                                                                                                     my worlcload while
                         The ingulrer and other news organizations have filed Right-to-                              rm on vacation?
                         Know requests with the Attorney General's Office seeking
                         information about those e-malls, but a Judge has blocked the
                         office from deciding whether they can be released.                   al.ry Cowlacted
                                                                                              Gel anet5ietl Philly.coon haily Headlines noosiellet
                         The e-malls have become art issue in connection with the             delivered lo yan,amok Sign up nowt
                         leak inquiry, with some Kano critics arguing that Karre's office
                                                                                               trae   exn,10 address la sien te
                         Is using the threat of thelr teloase as a way to silence
                                                                                              Already o phlaky.cm, roembiri 0 Vas O Ka
                         criticism, sources told The Inquirer,

                         kr an article published Saturday, the Pittsburgh LTrIbune-
                         Review reported that the Attorney General's Office, In                Ati,INIOLUMBROOLGINA16             Orielloviistr
                         response to that newspaper's Right-to-Know request, had
                         said a judicial stay barred the office from saying whether it
                                                                                              ;DISCO                   T
                         could release the e-mails.                                                                                 t4ORE

                         Martin, Kane's chief spokeswoman, told the Pittsburgh
                         newspaper she cotild not reveal the name of the judge or•tha
                         court that issued the stay.

                         That a judge has issued a temporary stay suggests that legal
                         fight is ongoing.

                         The leak Investigation by the spacial prosecutor was launched
                         after a June er article in She Daily News that Kano was
                         reviewing a 2009 grand jury investigation into the finances of
                         MondeSire, former heed of the NAACP Philadelphia chapter,
                         arid of One of his employees.

                          The article clted a 2009 memo written by then-Depuly
                          Attorney General William Davis Jr. to Fine and tben-Senior
                          Deputy Attorney General E. Marc Costanza. Among other
                          things, the memo said investigators had "uncovered what
                          appeared to be questionable spending of state money by
                          Mendesire." The article also listed examples of the alleged
                          questionable spending Davis had included in the memo,

                          The Daily News article saki Kane wanted to find out what
                          happened with the investigation. Mondesire said stale
                          proseoutors never Interviewed

                          In an interview with The Inquirer this summer, Davis said it
                          was false to suggest FMB had impeded the probe.

                          The Daly News article reported that a Sop Kane aide had in
                          March interviewed an Investigator wlth the Attorney General's
                          Office who had worked on the Mondesire Case. The Daily
                          hlews obtained a tape of that interview. In il, Lhe paper
                          reported, the investigator said he had been thken off the case
                          after he told Etna and Costanzo about his work.

                          Davis, in the interview with The Inquirer, sald that the agent in
                          question irad been replaced and that tha probe had
                          continued. It wasn't dropped," Davis said,




 http://www.philly.corn/philly/news/politics/20140831 Head]ine_here                                                                  11/10/2014


                                                                                                                                                Exhibit C 008
Special prosecutor probes Pa. Attorney General's Office                                         Page 4 of 5

                            For Flna and other former prosecutors and Investigators in the
                            Attorney General's Office, and for Kane and her top
                            command, the quarrel over the alleged wand jury leaks, the
                            handling of fhe IvIondeslre case, and the sexually explicit
                            o-mails Ss the latest skirmish f n a war that dates to Kane's
                            2012 bid for office.

                            In that race, Kane sharply criticized Finals leadership of the
                            investigation into serial child sex abuser Jerry Sandusky. She
                            suggested political consideratlon delayed tho probe into the
                            former asslstant football coach at Pennsylvania State
                             University.

                             She also hired a tormer federal prosecutor to rotrivestigate the
                             Sandusky onset. In a recent repoit, that ex-prosectrior said he
                             tound no evidence tho probe had been delayed for political
                             reasons but said the investigation might have moved more
                             quickly.

                             ln hor first months in office, Kuno also secretly shut down a
                             probe Fine began that sources and investigallve documents
                             say caught five elected officials, all PhlladelpNa Dernecrats,
                             on tape taking cash, money orders, or, In one case, a $2,000
                             bracelet.

                             After The Inquirer this year revealed Kane's decision to end
                             the sting, she said the investigation had been carried out
                             poorly and was possibly tainted by racial targeting. All hve
                             caught on tape are African American,

                             Finn vigorously defended the Investigation. His current boss,
                             PhIladelphia DistrIcf Attorney Seth willlams, has taken on the
                             case.

                             In iecent years, judges have approved a series ot probes to
                             get to the bottom of leaks, such as tnformation that became
                             pUblIc in nuws stories about the separate investigations into
                             former casino operator Louis DeNapies and Sandusky.

                             Judge pony Feudalc jailed a former investigator with the.
                             Attorney General's Office for leaks related to an Investigation
                             into pdson conditions in Lackawanna County,

                              Feudale jailed him for the maximum time permItted at the time
                              for that form of contempt of court, 15 days. Atter Feudale
                              complained vigorously that such a penalty was too nlild, the
                              possible maximum was increased to its current six months,




                              arionlournbisuptillirnews.com

                              7l7-787-5934V

                              @Angelasiiiik


           - •—           -• •••-
    Crslig R. MCCuy wad ADgela Couloornhis
    Inquirer Solf Writers




 http:/Avww.phiIly.com/philly/new s/p olitics/2014083l_Headline_here                              l 1/10/2014


                                                                                                       Exhibit C 009
11/12/2014                                             Special prosecutor probes Pa. Attorney General's Office - Philly.com



                                                                  phiLlyocom                                   -Subscriber Services j     arwlinquirer I 01111.IIIEM
          Home I News j Sports                    Entertainment I Business I Food I Lifestyle I Health I Marketplace
     Collections • Prosecutor


     Special prosecutor probes Pa.                                                                                15          2       0


     Attorney General's Office
                                    By Craig R. McCoy and Angela couloumbls, inquirer Stair
                                    Writers
                                    POSTElJi September 01,2014

                                    A special prosecutor is investigating whether the office of
                                    Pennsylvania Attorney General Kathleen G. Kane leaked confidential
                                    grand jury matenal to a newspaper in a bid to strike back at former
                                    prosecutors in the office who had been cancel of her, according to
                                    several people familiar with the matter.

                                    The special prosecutor has issued several subpoenas to K aneb office
                                    and others to explore how secret records became public this year
                                    about a 2009 investigation by the Attorney General's Office involving
                                    Philadelphia political activist J. Myatt Montiesire, the sources said.

                                    Though there have been pedodic inquiries into grand jury leaks in the
                                    past, this appears to he flrst time the slate attorney general or top
                                    staffers in the office have come under scnffiny.

                                    Reached for comment late Saturday afternoon about roports of the
                                    leak probe, J.J. Abbott, a Kane spokesman, referred those questions
                                    to Renee Marlin, Kanels acting communications director. Martin did
                                    not return phone calls.

                                    his unclear who commissioned the investigation, nor was Tha Inquirer
                                    able to determine the special prosectors name. But typically, sources


       up to X                      sald, such a decision would need approval from the Pennsylvania
                                    Supreme Court.

                                    A person who violates grand jury secrecy rules may be found guilty of
       70% OFF                      contempt of court arxl sentenced to up to slx months 5 prison.

       COATS                        The leak Inquiry was prompted by a Philadelphia Daily News article in
                                    June that drew heavily upon a 2009 internal memo prepared as part of
                                    a grand jury investigation that summarized the status ot the Mondestre      We Recommend
                                    probe.
                                                                                                                Kane to decide whether to release state
                                    The newspaper story questioned whether top prosecutors irt the office
                                    at the time, including then-Chief Deputy Attorney General Frank G.          workers raey e-tnails
                                    Fina„ had pursued the Mondesire probe aggressively.                         September 21, 2014

                                    Over tho last year, Kane,a Democrat, has been locked In an                  Montco Lawyer leading inquily into
                                    increasingly bruising battle with Fine and other former prosecutors end     whether Kanes office leaked grand _jury
                                    investigators who worknd under her Republican predecessors over how         information
                                    certain high-profile cases were handled.                                    Sepiember 4 20 t4
                                    Critics have faulted Kane for her decision to shut down a sling
                                    launched by Fine that sources and investigative documents say               State A.G. probed Play NAACP leader
                                    captured live Philadelphia Democratic officials taking cash payments        Mondesire's finances 5 years ago
                                    or gilts.                                                                   Jima a. 2014

                                    The Daily News arlicre based on the leak seemed to suggest Fine and         AG Kane reveals X-rated mails
                                    other former stale prosecutors had fallen shod In pursuing a case           September 2S. 2014
                                    against Mcndesire.

                                    Fine did not return telephone calls seeking comment lor this article. In
                                    a previous IntervIew, he adamantly denied any suggestion Mat he did         Find More Stories About
                                    not aggressively pursue the Mondesiru investigation, as has the lead
                                    prosecutor who was assigned to that probe.                                   Prosecutor
                                    No charges were filed In that case. Mondesire, a longtime leader of the      speoisl Prosecutor
                                    NAACP in Philadelphia, has denied any wrongdoing.
                                                                                                                 Attorney General
                                    In a twist, the special prosecutors leak investigation has intersected
                                    wilh a separate and seemingly unrelated legal fight involving many of
                                    the same combatants in another matter: the exchange of sexually
                                    explicit e-mails among former and current stale otficials.

                                    The messages, shared on state computers and sometimes through

httryllarticles.philly.com/2014-09-01/news/53417240:1 special-proseculor-whyotl-mcndealre-j-j-abbott


                                                                                                                                             Exhibit C 010
11/12/2014                                            Specief prosecutor probes Pa, Attorney General's Office - Phill yzern

                                   government e-mail accounts, are said to hays contained pornographic                                                                ti>
                                   images, jokes, cartoons, and other private messeges, ecoerding lo                                            "b hi
                                   people farnillar with them,

                                   Not all the recipients are known, By some accounts, sprite of the
                                   material was circulated among scoree of officlale, from homicide
                                   investigators in the Attorney General% Office to state prosecutors end
                                   other state officials, Including top Pennsylvania jurists.

                                   The inquirer and other news organizations have flied Right-to-Know
                                   requests with the Attorney General% Office seeMng information about
                                   Mose e-mails, but a judge has blocked the office from deciding
                                   whether they can be released.

                                   The o-mails have become an Issue In connection with the leak inquir9,
                                   with some Kane critics arguing that Kane's office is using the threat of
                                   their release as a way to silence criticism, sources told The Inquirer.

                                   In an article published Saturday, the Pittsburgh Tribune-Review
                                   reported that the Attorney General's Office, in response to that newspapers Right-to-Know request, had sald a judicial stay barred
                                   the office from saying whether It could release the e-mails.

                                   Martin, Kane's chief spokeswoman, told the Pittsburgh newspaper she could not reveal the nerne of the judge or the courl that
                                   issued the stay.

                                   That a Judge has issued a temporary stay suggests that legal fight is ongoing.

                                   The leak Investigation by the special prosecutor was launched after a June 6 article in the Daily News that Kane was reviewing a
                                   2009 grand jury investigation info the finances of Monclestre, former head of the NAACP Philadelphia chapter, and of ono of his
                                   employees.

                                   The article cited a 2009 memo written by then-Deputy Attorney General William Davis Jr. to Fina and then-Senior Deputy
                                   Attomoy General E. Marc Costanza. Among other thIngs, the memo said investigators had "uncovered what appeared to be
                                   questionable spending of stale money by Mundestre." The article also listed examples of the alleged questionable spending
                                   Davis had included in the memo.

                                   The Daily News anis/a said Kane wanted to find out what happened with the investigation. Mondesire said slate prosecutors
                                   never Interviewed hire.

                                   In en Interview with The Inquirer this summer, Davis said it was false to suggest Fine had impeded the probe.

                                   The Daily News article reported that a top Kane aide had in March interviewed an investigator with the Attorney General's Office
                                   who had worked on the Mondestre case. The Daily News obtained a tape of that Interview. In it, the paper reported, the
                                   invesligatcr said he had been taken off the case after he told Fine and Costanza aboul his work.

                                   Davis, in the interview wrth The inquirer, said that the agent in question had been replaced ahd that tha probe had continued, "It
                                   wasn't dropped," Davis said.

                                   For Fine and other former prosecutors and Investigators in the Attorney General's Office,.and for Kane and hor top commend, the
                                   quarrel over the alleged grandlury leaks, the handling of the Mondeslre case, end the sexually explicit e-rnalls is the latest
                                   skirmish in a war that dates to Kane's 2012 bid for office.

                                   In that race. Kane sharply criticized Fina's leademhip of the investigation Into serial child sex ahuser Jerry Sandusky. She
                                   suggested politIcal.consideration delayed the probe Into the former assistant football coach at Pennsylvania Stale University.

                                   She also hlred a former federal prosecutor to reinvestigate the Sandusky case. In a recent report, thal ex-prosecutor said he
                                   found no evidence the probe had been delayed for political reasons hut sald the investigation might have moved mare quickly.

                                   In her first months iri office, Kane also secretly shut down a probe Fine began lhat sources and investigative documents say
                                   caught five elected officials, all Philadelphia Democrats, on tape taking oust% money orders, or, in one case, a 02,000 bracelet.

                                   Atter The Inquirer this year revealed Kane% decision' to end the sling, On said the investigation had been carried oul poorly end
                                   was possibly tainted by racial targeting. All five caught on tape are African American.

                                   Flna vigorously defended the investigation. His current boss, Philadelphia District Attorney Seth Williams, has taken on the case.

                                   In recent years, judges have approved a series of probes to get to the bottom of leaks, such as intonation that became public in
                                   news stories about the separate investigations into former casino operator Louis DeNaples and Sandusky.

                                   Judge Bany Feudale jailed a fonner investigator with the Attorney General's Office for leaks related to an investigation Into prison
                                   conditions in Lackawanna County.

                                   Feociale jailed him for the maximum linie permitted at the time for that form of conteinpt of carat, 15 days. After Feudele
                                   complained vigorously that such a penally was too mild, lhe possible maximum was increased to its current six months.

                                    acoulourneis@phillynews.com

                                    717-7E17-5934

                                   @AngelasInk

                                   You May Like                                                                                                apoeserecl Lh}ts by Terinola

                                   Please Don't Retire At 62. Nere's Why,
                                   The Morley Fool




han://articles.philly.com/2014-09-Oldnevys/53417240 1 spacial- prosecutor-whyatt-mondesire-H-abbott                                                                           2/4


                                                                                                                                                 Exhibit C 011
11/1212014                                          Kane's Office the Target of Leak Probe I News I Philadelphia Magazine




             r


    -I
     S                                         S + OPINIWs
                                                                    NAVIGATION




              Kane's Office the Target of Leak Probe
                                               Was secret info leaked in revenge for criticism?

                                               BY JOEL MATHIS I SEPTEMBER 2, 2014 AT 6:01 AM




                                                              AP Photo l Bradley C. Bower

htto://wwwxhillvrnao.cominews/2014/09/021kanes-office- tar gel-leak-Probe/                                                                  1/7


                                                                                                                            Exhibit C 012
11/12/2014                                           Kane's Office the Target of Leak Probe l News l Philadelphia Magazine

   Kathleen Kane has more trouble on her hands.

   It's been a quiet few months for the controversial Pennsylvania attorney general, but an old scandal is
   coming back to haunt her anew. The Inquirer reports a special prosecutor is investigating
   whether her office leaked secret grand jury material to a newspaper — and did so to make at least
   one of Kane's high-profile critics look bad.




   What was leaked? Secret records involving a 2009 investigation of then Philly NAACP leader
   Jerry Mondesire,who has been suspended from that post by the national office amid a
   steady stream of reporting about irregularities in his finances. No charges were brought from the
   A.G.'s investigation, and Mondesire has denied wrongdoing.

   Why was it leaked? According to the Inquirer, a June Daily News story using the leak as a source
   questioned whether forrner Chief Deputy Attorney General Frank Fina had investigated
   Mondesire with enough vigor. Fina and Kane, of course, have been at loggerheads over ICane's
   decision to abandon a sting operation that recorded up to five Philly Democrats taking
   unreported cash gifts from a confidential informant. Fina now works for Philadelphia D.A. Seth
   Williams.

   So what happens if somebody is caught and convicted of leaking? The Inky says,"A person
   who violates grand jury secrecy rules may be found guilty of contempt of court and sentenced to up
   to six months in prison."

   What's next? Unsure. The Inquirer reports the "special prosecutor has issued several subpoenas to

hurytiwww.nhillvmao.corninews/20-14/09.02/kanes-office- tercet-I eak-orobel                                                                  2f7


                                                                                                                             Exhibit C 013
11/12/2014                                         Kane's Office the Target of Leak ProbeI News l Ph)ladelphia Magazine

  Kane's office and others" but no timeline for the investigation has been given.


                                                    Read More About: Kathleen Kane


   « Previous Post

  Next Post »




                                                     RELATED ARTICLES
                                                                                                                                     %VERN


   • News: Former Traffic Judge Will Plead to Accepting Bracelet
   • News: Abu-Jamal Sues to Overturn New Law
   • News: Pa. Chief Justice to AG: Release Ail Judges Emails
   • News: More Email Trouble in Harrisburg?
   • News: Top 10 Pa. Careers Damaged by the Sandusky Scandal
   • News: UPDATE: Judge Faces Charges for Accepting Bracelet


  Be respectful of our online community and contribute to an engaging conversation, We reserve the right to ban
  impersonators and remove comments that contain personal attacks, threats, or profanity, or are flat-out
  offensive. By posting here, you are permitting Philadelphia magazine and Metro Corp, to edit and republish your
  comment in all media.




http://www.phillymag.cominews/2014/09/027kanes-office-target-leak-probe/                                                                     3/7


                                                                                                                          Exhibit C 014
11/12/2014                                      Montco lawyer leading inquiry inlo whether Kane's office leaked grand jury information - Phil ly.com


                                                                           phillyccom                                        Subscriber Services l        clirr1liIrrr   I DEIIIEViS

           Home             News           Sports           Entertainment            Business           Food            Lifestyle 1 Health            Marketplace
      Collectinns.• Special Prosecutor


      Montco lawyer leading inquiry into
      whether Kane's office leaked grand                                                                                                Tweat       8-1


      jury information




       Thomas E. Carlucci:,ia rr defrreso lawyer end RePIMiCali



                                            By Angela Coulounibis and Craig R. McCoy, inquirer Staff                          We Recommend
                                            Writers
                                            POSTED: September 04, 2D14                                                        Kane denies bid to release controversial
                                                                                                                              e-mails
                                            A veteran lawyer from Montgomery County is the special prosecutor                 Seplember 2E, 2014
                                            heading the Inquiry into whether state Attorney General Kathleen G.
                                            Kane's office leaked grand jury information in an effort 10 dIscredil her         Kane to decide whether to release state
                                            critics, The Inquirer has learned.                                                workers racy c-mails
                                            Thomas E. Carlucci°, a criminal defense lawyer In Plymouth Meeting                Sephrmber 21. 2014
      GALLERY:                              and former prosecutor in Delaware, was appointed over the summer by
      Thomas E,                                                                                                               Special prosecutor probes Pa. Attorney
      Carluuclo Is a                        a Montgomery County judge to explore how secret records became
      defense                               public this year about a 2009 investigation by the Attorney General's             General's Office
      lawyer—                               Office involving Philadelphia political activIst J. Whyatt IvIondesiro,           SeptemDer 1, 2014
                                            according to several people (emitter with the matter.
                                                                                                                              District Attorney Williams blasts
                                            No charges were brought against Mondesire In the case. The                        attorney general in sting case
                                            irivesilyalion, details of which appeared tri a June story in the                 March 22 21114
                                            Philadelphia Daily News, took place before Kane became attorney
                                            general.

                                            Caduccio did not respond to messages -keft by phone and e-mail
                                                                                                                              Find More Stories About
                                            Tuesday. Renee Martin, Kane's acting director of cornrnunIcalions,
                                            said the office would have no comment.                                             Special Prosecutor

                                            The Inquirer first reported news of the special prosecutors                        Kane
                                            appointment on Sunday. Sources said investigators in tho inquiry have
                                            issued subpoenas io KaneS office and others.

                                            Carluccie was appointed by Judge William Carpenter, the supervising
                                            grand fury judge in the eastern part of the state, the sources said. Both
                                            men are Republicans. Kane Is a Democrat.

                                            Though there nave been past leak inquiries, this appears lo be first

htt     licles.phil I y.corn/2014-09-04/news.63527771_1_speci al-prosecutor-al.forney-general-kathieen-g-kano


                                                                                                                                                          Exhibit C 015
11/12/2014                             Manton lawyer leading inquiry into whether Kane's office leaked grand jury information - Philly.com
                                   time the state attorney general cr top staffers In the office have come
                                   under scrutiny. Such an inquiry typically requires ihe approval of the
                                   chief Justice of the Pennsylvania Supreme Court, according to a
      Bronx                        spokesman for ihe Administrative Office of Pennsylvania Courts,
                                                                                                                               2014 JEEP, CHEROKEE


                                   A person who violates grand Jury secrecy rules may be founci guilly of
      Acciden                      contempt of court and sentenced lo up to six months In prison,
                                   Caduccio, 57, worked as a state deputy attorney garierat in Delaware
                                   before switching sides to work es a defense attorney In Pennsylvania.
                                   His wife, Carolyn Tornetta Caduccio, is a judge. A Republican, she

      Lawyers                      Ioined Carpenter on the Montgomery County Common Fleas bench in
                                   2019.
                                   The leak to the Daily News Invelved a 2009 investigation by former
     theattorneys.us               Chief Deputy Attorney General Frank a Finn and onetime Senior
                                   Deputy Attorney General E. Marc Costanza. Fine, who handled the
      Expert.                      office's highest-profile criminal cases, left his position shortly after
                                   Kane took office,
      Experienced                  Heated battle
      Since 1977                   Fine and Knne have been locked in a heated battle over the last Iwo years on how certain cases were handled.

      Free Consult.                Karre, Mr Instance, brought in a fomear federal prosecutor after she was elected to review Fina's prosecution of former Penn State
                                   football coach Jeny Sandusky on child sex-abuse charges.
      No Recovery-                 During her campaign for office. Kane width's Sandusky probe rnight have been delayed for political reasons. The independent
                                   review found no evidence of that.
      No Fee
                                   And for the last six. months, Kane has feced criticism for shutting down a sting operation launched by Firea that sources and
                                   investigative documents say captured five Philadelphia Democrats, including four state legislatom, on tape accepting money or
                                   gifts,
                                   As criticism over the sting case mounted, the Philadelphia Daily News reported in earty June thal Kane was conducting a review
                                   of Fines handling of a 2005 investigation Into Mordesire's finances.
                                   The newspaper's story discussed, arnong other things, a Secret investgalive memo surnrrearizing the status of Me Mondesire
                                   probe.
                                   Mondosire, the former president of the Philadelphia NAACP., has denied any wrongdoing.
                                   Explicit e-mails
                                   The leak investigation has been complicated by a separate but intense legal fight over the exchange of sexually explicit e-mails
                                   among forrner and current state officials,
                                   The e-malls have become an issue because some Xane critics argue that Kane's office Is using the threat of their release as a
                                   way to silence criticism of leer, sources have told The inquirer.
                                   The messages were discovered during Kene's review of the Sandusky investigation, which involved going through thousands of
                                   documents.
                                   The inquirer has reported thal lhe o-mails were shared on slate computers and sometimes through government e-mail accounts.
                                   They are said to hove contained pornographic images, jokes, cartoons, wed other private messages.
                                   Though not all cif !fee recipients am known, some of the materiel circulated among seems of officials, from hernicide investigators
                                   In the Attorney General's Office to state prosecutors and other stete officiels, including lop Permsylvanlejurists, The inquIrenhos
                                   reported.
                                   While Judge Carpenter In Montgomery County is overseeing the leak probe, a different judge, Norman A. Krumenacher 3d, of
                                   Cambria Greenly, has jurisdiction over the e-mail Issue.
                                   Several news organizations, Including The inquirer, leave put In right-to-know requests for the e-mails. But Krumenacher teas
                                   ordered a stay on the release of the e-mails.
                                    He oversees the grand Jury in Westem Pennsylvania as well as the legal Issues involving Kane's review of the Sandusky
                                    prosecution. The e-mail:: in questions were unearthed by computer experts as pert of that review.

                                    acouloumbis@phiflynews.com
                                    717-757-5534 r-,Angelasink

                                    You May Like                                                                                              Sponsored Links by Tabooln

                                    Please Don't Retire At 62. klere's Why.
                                    The Motley Fool




                                    Princess Kate's Latest Appearance is Worrisome
                                    Stirring Doily




                                    Unbelievable: One-Third Of WrestleMania VI Competitors NoW Dead
                                    ThePoslCiarne




htto://articles.philly.com/2014-09-04/news/53527771_1_spocial-prosecutor-attorney-general-kathleen-g-kane                                                                  2/3


                                                                                                                                                Exhibit C 016
Sources:Pam scandal misses Kane's rnain target
                                                                                                                                                                             Page 1 of6

     • Atithda9, Ittowmoltor 111.21111
                                                                                                                                      Member Login:   Oren 1. I   Register    f t
                                r
                                    rf,
                                          odohn Coto.10 Forecast
                                            Phlattelphia. PA                 philly!com                                                    .9eacch
                                                                                                                                                                   sutn,



                    1   News 1 Sports                   Entertainment 1 Business 1 Opinion l Food 1 Lifestyle 1 Health
                                                                                                                                                                         More
          laREARIMC      HEWE Vlo00        votorlonLon,. Itt9LALEL9tua m9W13 NEW JEasEy          P91.1T105   eLedcoriorf   nr171.91111ES    NAlloltwionto     toEATI1E9 TRE1999
          LOTTERY


                                                                                                               Click here to rind Out witn ottf
                                                                                                                                            7-  MI
                                         Whar wine goes with




                                                                                                                                               whir


        Sources: Porn scandal misses
        Kane's main target                                                                                                                             !tem ant 25 ol therno9t
                                                                                                                                                       oofowes oileedoodeis On
        rsinn.q                                      .egddnj       em,11    10000MMERTS                                                                eri_



                                                                                                                                                       29 ol lhe Most ifkil Endowed
                                                                                                                                                       14 Hollywood!




                                                                                                                                 WEIL§                .Clin10In910.69 or rottrIng? Gel
                                                                                                                                 TAItap.               a Irae outdo to 9ndorstand
                                                                                                                                                       your 491(14) optIoan.




                                                                                                                                                       The 40 Sox lest grid ht061
                                                                                                                                                       RENtd ling Colabd ly 51011a,
                                                                                                                                                       And 'Pater Floo o       71rnol




                                                                                                                                                       MOE lOrtlllFnl Forth's beyond
                                                                                                                                                       conEltd free d1ornond 1ion9J
                                                                                                                                                       olcIll1onrtnio,occ,tnrL
                                                                                                                                                       Jawn19,1




                                                                                                                                                        EorIlloYory ..ror new ellnny
                                                                                                                                                        9111— la 11 to o shun,tor stolo
                                                                                                                                                       -Sholtata?...
          potoltY19.111aAbluRryG000ral1CoVA.offmaantifOlatt                !Moot ondAPP(9/1o/nittellqc Bow)


                                                Ceotu R. McCoy and Angela Collot,11115, Irv:mfr.( Stet( Watery.
                                                Last- UPI:IA-MA Monda1,OctoInr15.2.14.1:013 AM                                     Latest Nulim Vidor,
                                                POSTED: Monday, Ocletbet        lL:flflAld


                                                                      HARRISBURG - Attorney General
                                                                      Kathleen G. Kane's unprecedented move
                                                lo expose the swapping oi pornographic e-rnalls ciÜ 0161e film
                                                has so far cost four man their,lobs, put another at risk of being
                                                stripped of his stale pest, end left three others deeply
                                                embarrassed.

                                                All of thern may be collateral damage.

          GALLERY: Sources,Pon                  GO far, Kane has not landed a nlalor blow on the rngn who
          Loandal ntisnes Icane'd
          mall) largel                          SOLI rces soy has long beerl bar main target formai'stele

                                                prosecutor Frank Fine.                                                            Mere


                                                In fact, she's   been [nuzzled from doing so.

                                                 matte coy59.55E
                                                 Porn &Corn]NI Fisk to Corbett campaign?
                                                                                                                                    Most Viewed News Winries,




http://www.philly.com/philly/news/politics/20141013_Sources_Porn_sca,.. 11/10/2014


                                                                                                                                                                                          Exhibit C 017
Sources: Porn scandal misses Kane's main target                                                                                           Page 2 of6

                                       The story behind the e-mails is far more tangled then what
                                                                                                                          Teen pulls ?hilly cop
                                       has become pallet that eight men, all wilh ties to Fine, have                      from burning oar
                                       been named by Kenn as sending or receiving X-rated e-malls
                                       In a widening scandal that has also touched a state Supreme
                                       Court justice.
                                                                                                                           Bouncers shoot man
                                       It involves a secret leak investigation, olOsed-door legal                          at Phila. strip club
                                       arguments, a protective ardor, end allegations of threats - all
                                       against a backdrop of a twe-year battle between Kane and
                                       Fins that has become deeply personal, if not ugly.
                                                                                                                        = Kane's ear crash
                                       Flna is a career prosecutor known for higtrprolila putnlicr                        derailed testimony
                                                                                                                          again
                                       corruption cases al the Attorney General's Office. I-le now
                                       works for Philadelphia Olstrict Attorney Seth WIltiams,

                                       Kane is the former assistant district attorney lrrr Lackawanna                      1)5 bisitops struggling
                                       County whir emerged from political obscurity to bemire the                          to adapt to pope
                                       first wornan and Democrat elected as Permsylvenin's top
                                       prosecutor.

                                       Both declined to continent for this story.                                          Temple student shol
                                                                                                                           outsude fret party
                                       Numerous people with knowledge of thalr quarrel - including
                                       sources close lo both - have sard Firm participated in the
                                       exchange of X-rated e-molls.

                                       According to the same SOLIMEs, Kane was intent on makIng
                                       het tact public.

                         rm.:NO        She wanted to expose what she believed was an entrencliad
       sviao. up — Enda                Misogynistic culture in the Attorney General's Office when
       CarlIkaan Goalen Sala
       aallijapataaa
                                       Fine was a ranking prosecutor and before she took charge
       San aLl [royal duals            people close to her say.

                 TRAVELZO6             But in late summer, Fina obtained a ruling from a MontgomerY
        •:Yam
                                       County judge barring Kane from ding his name publicly In
                                       almost ariy fashion, according lo several sources familiar with   Also 011 Philfil•A0,/,
                                       the ruling,                                                       MANESS,
        Ilmokty Circe/lira                                                                                                 The 50 worst ears of
                                       Judge Willem R. Carpenter, overseeing a grand jury in tho                           ail time
        ff:W
           :110MM71
           .                           eastern part of the stater, granted the order eller Fine argued
                                       is the judge that Kane's office was using the threat of tylng
                                       him to the sexually explicit e-mails to lntimidale end silence    HEALTH,
                                                                                                               .
                   Air   7 We,.        trim and others, the sources said.                                                  The 5 hest exer cises
       AVOlaS AUTHORITY,
                                                                                                                           for runners
       Take Advaalage 011hn            Finn dad eirr nnuounter in which be said a Kane aids had
       Wade,Ygn        Uyeall
       THInvayEa currr                 threatened his friend and !owner colleague Christopher
                                       Carusone, warning Mal it Firm kept criticizing Keno,"a lot
                                                                                                         spoRTal
                                       people could get hurt," according to two people familiar with
                                                                                                                            Sanchez has chance ts
                                  :I   the allegation.                                                                      be great
        K,VsfriatiEF,                  Sources dose la Cortisone say the aide, David Tyler, told
                                       him:'Tell your boy to stop" - words Corusone took as a threat
        TARunT Use,
        e Oy TWO. Gel Oua Frna         against Ma                                                        ENTOYIANIOniT,
        All %nano Games                                                                                                     Stephen A.Smith to
        TOO %WYK taAv                  Carusone and Tyler declined to comment for this article.                             broadcast from
                                                                                                                            Uyenn
        sea MOP%              P
                                        There is no dispute that tho two men encountered each other
                                        in August in Harrisburg and discussed what was than Ine still
                                                                                                         FOOD:
                                        publicly undisclosed ceche of porn e-mails.
                                                                                                                            Rockhillt Pizza ais3
                                                                                                                            stubs return to n
                                       But a person close to Tyler rejected any suggestion ha had                           Cherry Hill landmark
                                       Threatened anyone. Instead, the source said, Tyler was trying
                                       to defuse tensions between the sides and complained that
                                       Firm had been exacerbating it by telling others the elaa4s         ,a)11,a,

                                       would implicate a Mein circle of people_                                             Idow should Innanage
                                                                                                                            rruy workloadwhile
                                                                                                                            I'm on vacation?




http://www.philly.com/philly/news/politics/20141013_Sources Porn_sca.,. 11/.10/2014


                                                                                                                                                     Exhibit C 018
Sources: Porn scandal misses Kane's main target
                                                                                                                                 Page 3 of6

                     Kands utiles have dismissed the allegation involving Tyler as
                     false and an attempt by Fins to sully her es Carpenter, a
                     Republican, presides over a grand jury investigation
                     examining Kane and her aides.
                                                                                        Stag Cnrnicel eil
                     The inquirer has reported thet Carpenter this summer                Ca! Cr lateal OOidluoavl Owly livocilnes
                     appointed a special prosecutor, Montgomery County lawyer            yoriman lo yltur anm.r) 5g•• ap new!
                                                                                                .. .            .                .   . .
                     Thereon E. Carluecio, also a Republican, in a leak inquiry.          &pier einad actd'eass 10 iitn,ric
                                                                                                                   • • •• • ••
                     Clailunski is seeking to determine whether Karte's office           tilreraly c phAly.umn marabou 0 Yap 0 ea

                     improperly leaked gran4 jury material criticel of Fine to the
                     Philadelphia Daily News for a June story that raised questions
                     about Fina's role In a case fiVe yews ago.                          •AipiivointRimi9ity.t. Otirtrorrii
                     The leak inqdry carries high stakes: Any person who violates
                     grand jury secrecy rules may he found guilty of contempt of
                     court and sentenced lo up to six months in prison,


                                                                                              'VD
                     Campaign criticism                                                 Zr4.-:17e,
                     Kane ignited the wer In 2012, when sha made a central therm
                     of her campaign criticism of how Flna'n leare in the Attorney
                     General's Office conducted tha investigation into serial sex
                     abuser Jerry Sandusky. She strongly suggested Mat Gov.
                     Corbett - a Republican who as attorney general'had been
                     Fina's boss - ordered It slowed for politicai gniru

                     A review she later commissioned said Fine's team might have
                     arrested Sandusky sooner, but found no evidence that politics
                     ptayed a rale 111 the case.

                     Though the review failed to beak up Kane's campaign
                     rhetoric, il gave her a now and unexpected source of
                     ammunition In tho feutt Forensic computer work found that
                     Fine, among dozens of others, had traded explicll photos end
                     videos between 2008 and 2012 on stale time on state
                     computers,

                     Tho'krated             wero among other messages that
                     included Jokes, eArtoons, and political commentary. II was nol,
                     Illegal, but it was a violation of Ogee policy.

                     The dispute between Kane and Fins escalated greatly irs
                     Marcli when The inquirer reported that Kane had secretly
                     ended a sting Investigation begun by Fine that sournes said
                     had caught five Phi/tar/Wants! Democrats on tape accepting
                     cash or gifts.

                     KanO called the sting "half-assed." Finn called her
                     "ernbarrassIng to law enforcement."

                      Throughout, Fine was publicly bac.ked itp in his defense of the
                      Sandusky probe ay old colleagues, including StatoPolice
                      Cornmissloner Frank Noonan,former top state prosecutor
                      Richard Sheet., end former agent Randy Feathers, tho case's
                      lend investigator.

                      All three later landed on the list of eight Kane named as
                      having received pornographic emiails while working in the
                      Attorney General's Othce under Corbett or other Republicans.

                      Alao among them    was Corusona, a prosecutor who, v.%
                      Fine, was a kay player in the Attorney General's Office's
                      public corruption cases and who irtter became Corhaft
                      secretary ot legislative Matra.




http://www.phi11y,com/philly/news/politics/20141013_Sources                                           Porn_sca.., 11/10/2014


                                                                                                                                           Exhibit C 019
Sources: Pom scandal misses Kane's main target
                                                                                         Page 4 of 6

                     The others she named were E. Christopher Abruzze, who
                     become Corbett's erwironmentat secretary; Glenn Parno, a
                     lop lawyer for Abruzzi:Y., Patrick Blessington, a former member
                     of Fine's anticorruption team who now works with him as a
                     Philadelphia prosecutor; and Kevin Harley, Corbett's onetime
                     spokesman in the Attorney General's orrice, and Governor's
                     Office.

                     The fallout since that Sept. 25 bombshell has been
                     pronounced.

                     Abruzzo arid Porno resigned their government positions the
                     week after the e-mail release. Shealy stepped down as a
                     prosecutor in Lancaster county. Corbett has asked Feathers
                     to gi,
                          /e up hls position on the stale patole boord, a demand
                     Feathers has thus far ignored.

                     Last week, Canusone lost h)s lob with a major Philadelphia
                     law firm, though nellher ho nor the firm would discuss why.

                     Carusone's attorney, Robert J. Donstont of West Chester,
                     sold Carusone could not speak to reporters because ha was
                      cooperatIng wine the spode! prosecutor."

                     Donstonl wouid not elaborele but did say;

                     Irt my view and lhat of others, Chris has the reputation of
                     being n first-rate lawyer and has paid an enormous price for
                     his cooparaton. Chris is hopeful thet tlra ontim truth about
                     what happened to him and his fernily will be revealed through
                     the legal process."

                     Noonan, whom Corbett appointed to head the state police,
                     has kept hls job. The governor said there was no evidence
                     Noonan opened the sexualiy explicit e-rrialls,

                     And test week, Supreme Court Justine Ronald Castilla urged
                     his colleagues to lake action after seeing e-rnalls that Mclicate
                     Justice Seamus McCatfery had sent seutially explicit images
                     to an agent In the Attorney Generars Office and to
                     MoCaffery's brother, a Philadelphia Common Pleas Court
                     judge.



                     Name ls leaked

                     At one point, it appeared She lortg-nanored e-rnail scande1
                     might pass without notice.

                     Late in the summer, Fine had asked anotherjudge, Norman
                     A. Krumenacker,to block any release on grounds that the
                     materiel was covered by the grand jury secrecy of the
                     Sandusky case, sources said. After days of deliberation, the
                     judge retooled Fina's argument

                     Despite the rulings by Krumenacker and Carpenter Fina's
                     name leaked out anyway in media accounts et these who had
                     vlawed the e-mails.

                     stilt, Kane's office seemed uncertain whether she would
                     release anything.

                      Or Sept 23, in fact, her office gave The Inquirer and other
                      navvepapers a legal opinion staling thal the retrieved e-mails
                      and the information aboulthern the papers had asked to see
                     .were nol public records and that. Kane was not legally bound
                      la release them.




http://www.philly.com/philly/news/polities/20141013Sources_Porn_sca,.. 11/10/2014


                                                                                               Exhibit C 020
Sources: Porn scandal misses Kane's main target                                       Page 5 of 6

                     Two days later, Kane abruptly changadcourse and calked in
                     reporters 10 look at roughly 75 pornographic photos end
                     videos,

                     The presentation lasted abbot gri minuten.

                     ln explaining why she singied oul that group of eight for
                     release, her office obliquely referred to constraints that
                     brooked 11 from naming Fine.

                     'There are restrictions upon which we cannot elaborate -
                     which currently prohibit us -horn revealing the names of some
                     other people who participated in this activity," a statement
                     from har Mica read.

                      As many as 30 current prosecutors end agents also were irr
                      the porn e-mail }sop, according to Kane's office. Her
                      spokeswoman, Renee Marlin, said that all faced discipline but
                      that union contracts and stale law mandated secrecy for
                      those Involved ill dieCiPilrlary

                      Summing up, Multi)issued a statement saying the oftica was
                      gulden by certain basic principles of human reletions    .
                      rnanagoment.

                      One such key, she saki, was "respect for the reputations and
                      privacy of current employees."




                      uncsoyagmillynnwa.com

                      215-054-1821Cli aCeriuMsnoy




                                                                                            Exhibit C 021
11/12/2014                                                  Judge blocks grand jury summons for Trites Harrisburg correspondsnl I TribLIVE


             Subscribe      P17100 Ad     Buy Trib Photos    Jobs     domes     Sear& AMU                   SporisTalk     Conics-is



          TRIB LIVE 1 News                                                                                                                                 KO re'LI 6.
                                                                                                                                                                             Seørclv


                  • • News
               Columnists     Allegheny   Armstrong   Omar             Duller   Fayette   Indiana   Somerset     YVeshIngton      Westmoreland   Health Kews   On the Grid
               Education     Pennsylvania   Slogs   Contact




                   J.i Larger text   •fis Smaller text l Order Photo RE:prnte

             Judge blocks grand jury summons for Trib's                                                                                Hungry for SPORTS?
             Harrisburg correspondent
               11 By Andrew Conte.
                                                                                                                                            SPOBTSTAL1(
        (     4,- Thursday. Ocl. 16, 201d,12,t2 pm.                                                                                    '14:KMAALKTRIBLIVE.COR )

             The judge presiding over a statewide grand jury blocked an
             appearance Friday before the panel by Tribune-Review stale
             Capitol correspondent Bred Burnsteri, Me newspapers attorney
             said.
             Jecige William R. Carpenter, who is supervising the grand jury
             and whose signature appears on the subpoena issued
             Wednesday night, told the Trib ho did not know oboel the
             subpoena until he talked with a reporter.
             Carpenter declined in discuss the grand jury arid reformd
             questions to Chief Deputy Attorney General Laura A. Dittos,
             who issued the summons, She later informed the Trib's lawyer,
             [Eon Barber, that Carpenter told her she was nal authorized to
             subpoena Burnsted.                                                    Trib Totel Media writer Bred Burnsted
             Carpenter returned a call to the Trib on Thursday and asked a
             reporter to read the subpoena to hire
             Asked how the grand jury could issue a subpoena bearing his
             signature without his knowledeo, Corpalter said, "Thatts whal
             irrn going to try to figure out."
             Ditka declined to comment, citing grand jury restrictions.                                                                   Oa _affefiew findllsedtaro.
             Barber sold Pennsylvania's strong shield law protects reporters
             horn having to tastily about their sources. The Pennaylvania
                                                                                                                                   -7-7-;
                                                                                                                                        -IliOm Local Doitershlosi In the --
             law, In effect since 59713, Is hosed on a law Adopted In 1937.                                                                 Sputter Pittmigh kap
             'The shield leer in Pennsylvania is very bread and very                                                                                      n
             powerful," Berber said.
             By issuing the subpoena to Demoted, the grand Jury
             threatened to pull Mtn ioto an Increasingly ugly feud among
             prosecutors in the capital and Philadelphia.
             Garpenter appointed a special prosecutor, Thomas Car/deck],                                                                            ItYSOfiEtlld
                                                                                                                                                                         HO=
             le Investigate allegations ol Informalion leaks Born the offloa uf
             Attorney General Kathleen Kane, The Philadelphia Inquirer has
             reported .
             Caluccia could not be reached for commenL Kariets
             spokesman declined to comment, citing grand Jury secrecy
                                                                                                                                   ViDEO                             More Vlda os   I
             rules.
             The grand jury investigation might be linked to reports about a
             2009 case involving a Philadelphia political activist, who was
             not prosecuted, as well as the release of information about
             pornographic malls that circulated in the Attorney General's
             Office under Kane's predecessor, Gov. Tem Corbett,
             Brensted broke the story of the emals existence in late
             AugusL
             Former Chief Deputy Attorney General Frank Fins, whn
             prosecutes' high-profife corruption cases, asked a judge 113
             block release of Me racy enalls. Dina heads a public
             mirruption unit In the Philadelphia District Attorney% Office.
             Pennsylvania is among ;39 slates with specifrc oliloLd taws
             protecting journalists. said Gregg Leslie legal defense director
             of the IRepolers Committee for Freedom ul the Press In
             Virginia. Thu federal government does not have a specific law
             protecting journalists.
             Ponnsyivania% law protects reporters from having lo Identify
             confidential sources or give up notes and story drafts, said
             MellSsa, Melewsky. media law counsel far !he Pennsylvania
             NewoMedia Association.
             "We have a really strong shield law in Pennsylvania, and it's         Daily Photo Galleries
             boon interpreted robustly by the courts, with regard la
             Identifying confideetial sources,' IvIerowsky saki "As long as
             (Burmese) promised confidentiality sod has kept it, tira law
             says he earrnot be compelled to reveal the Identity of his
             confidential seurces.'

htlp://triblive.com/newsladminpage/6075511-74/law-pennsylvania-allcriloyl/axzz3IsxNdHZL                                                                                                 1/3


                                                                                                                                                                   Exhibit C 022
1111212014                                                         Judgo blocks grand jury summons for Trib's Harrisburg correspondent TribLIVE
                                                                                                                             611CIS, Lovers- TUT Uei,D5
             Prosecutors often see reporters as a 'Shortcut' to discover
             information, but journalists' ability to protect sources ls key lo
             their fob cis goyommenl watchdogs, said Gem Polielnski, chief
             operating officer of the blewseum institute ln Washington and                                                             riAiiitsf6y
             senior vice president of its Fitsi Amendment Canter.
                                                                                                                                       kab."4.n.•
             "The concept ol a shield law is that irs really government's job                                                          C...
             tO police its own house," he said,'and they shouldn't be relying                             -ruesday - Noy 11, 2014                Expires Nov. 26              Expires Nor. 28
             on journalists to do that."
             Andrew Conte is a Trib Total Media staff writer, Reach him at
             412-320-7835 uT andrawcorge@tribweb.cent
                                                                                                                                                                      illi
                                                                                                                                      Babies 11 Bs                 Deil
             Add Amami, Corrro10 your Gouglo+

                  Follow @AndrewConleIrib                                Follow gTribLiva
                                                                                                                                       EZr3                           -H4!,001:01V
                                                                                                                                       MAKE
                                                                                                                                         •
                                                                                                                                       rifillf.f.
                                                                                                                                       pOir 11
                   MORE ARTICLES AND OFFERS                                                                           ADVERIISEMENI                 4 DAYS LEFF                 4 DAYS LEFT
                                                                                                                                      "
                                                                                                                                      Frau
                                                                                                                                                       A

                                                                                                                                      Staples                      Dig Lols



                   Women have been                  New York arrest               NEW Rdie in New             [ New York] man
                   urged to cense                   records Who do                York: If you pay for        Finds an unlikely
                  posting these kinds               you know?                     car Insurance, you          testosterone
                  of photos on social                                             better read th1s...         booster.




                            8a the first of your fiterals lo lute.,Tritil.IVE corn- Ntsbiables haws Source,




                 i           Add a comment_


                            -...c.: Also•eost on racetiook    Posting as Jennifer Hays Bakelet(Not you 71

                             Anthony hilantscela
              ficiti Keep up the Rood work Brad.—
              dae.i. Reply • Like - 3 • Follow Poi-it • Omlier lli 111 I:4.1ton

                riontoirk



                            TribLIVE.corn - Pittsburgh's News Source

              LIVE                    "'"


             WV* wIllmaribng mit).



               Most-Read stories

              1. Fitzgerald gives up Allegheny County-owned Jeep, pays 64 2II [of mileacta
                                                                                                                                      NelillsMaX
                                                                                                                                           Rand Paul May Limll Dad's Role in 2016
              2. Repahlienns 01151 Senalo majonly lender: Ttlf7ni l4LrG elve.60. lo henoue Speaker of the House
              3. 2 Pod Autholiry bus tirlyerC stun-cm! in Parkway crash                                                                    Peloal Denles GOP Wave Happened
              4. ileasL Pirates don't need Aiderez rit first base
              S. rinothltsberger, partner plan lo open sports restaurant                                                                   Alan Keyes, Ben Carson, ClIck Here,
              O. The high hour! & ObainaCare: Largiratio mallow                                                                            DIRECTV 349, DISH 223
              7. General Electric le build uthinriceil manufacturing plant in Finclirly
                                                                                                                                           Mania to Unleash Climate Regulation
              B. Alenrouolle coundi rejects planned expel-8ton for l lirrïl,l temple
              V. Precision Therapeutics renamed Holumios. recelves SCOM investment                                                         Deluge
             10. Greeusburg pdice investigate 11 uuncests tired et car                                                                     O'Reilly, Megyn Kelly Back Ohama's AG
             11. New Stanton AIM robber reaches plea deal
                                                                                                                                           PI ck
                                                                                                                                           New Pi-obis:Ito Fat Burner Takes GNC by
                            Subscribe today! Glick here for our subscription offers,
                                                                                                                                           Storm

                                                                                                                                           American Homeowners Ara in for an
                                                                                                                                           Extremely Big Surprlse

                                                                                                                                           How Older Men Are Ma-easing
                                                                                                                                           Testosterone
                                                                                                                                                                              What's This?




httplitriblive.com/newstadminpage16975511-74,4aw-perinsylvania-allomeyliax2z3isxNdHZL


                                                                                                                                                                              Exhibit C 023
11/12/2014                                                          Critics claim slats Attorney General Kane puts polltl cs first I TribLIVE

             "Mil;

             Subsolbe        Place Ad    Buy Trib Plactos    Jobs       Homes   Bomb Aplue   ClassCeds     SporlsTalk    Cantosta


                             LIVE I Polities                                                                                                                                   .Seerch
                                                                                                                                    1.9•Valswi FV1triolv.r9we'r) tpt,.ljssiraO. Coerce

                                                                    •     Politics 1 .
               Headlines      Selena ne       Election Results



                                                                                                                                                                    liLY'Ocrii•vt
                                                                                                                                                                     &went




             IirJI   ,e.4, Larger text .•8 Smaller text l Order Plnfx Repthis

             Critics claim state Attorney General Kane
             puts politics first




                                                                                                                         AP
             Pennsylvania stale attorney general Kathleen Kane, right, speaks about a inulti slate task force formed la
             address the Noelheas1 herein crisis during a news conference accompanied by New York stele attorney
             general Eno Schneiderman, lefl, Wednesday, Oct. 11, 2019, in New York. Authorities In four Northeast
             slates have agreed to collaborate in InveslIgatlons of heroin trafficking that often cross slate lines. The
             coalition so far includes New York, Pennsylvania, New Jersey and Massachusetts, wlth other stales
             expected to foto .(AP PholofJulle Jacobson)

                 errl By Brad Bemsted
                  • Friday., Oct 24,2014, 10:17 p.m.
                                                                                                                                                                      rd_g_ re'l.c.1 551

             HARRISBURG — Call it a difficult year for Pennsylvania
             Attorney Gollelal Kathleen Kane, tha first Democrat and
             woman elected to the office.
             Her selective release of pornographic mails a little more than
             a morith before Election Day has critics crying foul that her
             actions are politically motivated.
             "To paraphrase 'Casablanca, Ern shocked, shocked there aro
             political games being played in this state so close to an
             election," said John Kennedy, a political science professor al
             West Chester University and author of a book on slide
             elections.
             Yet some analysts think We too soon to judge Komi's rola In
             what has become a burgeoning scandal in all branches ol slate
             gevoinment.
             "Them is no political motivation involved," said tier
             spokeswoman Renee Martin. Nee released the information we
             could, when we did, while staying within" legal ond contractual
             boundaries.
             Kane has reftisod requests for an interview.
             The embarrassing disclosure of eraoils involving former and
             current staffers In the Attorney General's Office and at least
             two state Supreme Court iustices Is one of several matters
             this yea( tbal may not have gone the way Kane initially
             intended.
             Under pressure from Gov. Tom Corbett arid chi& Justice
             Ronald Castilte to share any sexually expllcit awaits sent or
             received by stale employees er Jurists, Kane did so, though in
             a piecemeal fashion that irked her critics. In the aftermath,
httoPtriblive.com/eolllicsrpolilicalheadlines/69449-96-74/kane- alloriley-em al Isitaxzz3IsxNdllZL                                                                                         1/4


                                                                                                                                                                   Exhibit C 024
11/12/2014                                                      Critics claim state Attorney General Kane puts politics First } TribLIVE
             Justice Seamus MnCutlery was suspended Monday.                                                                      PO yoli pion to Wend O Shay Night presented
             Previously, three men who had worked for Corbett, including a                                                       by OW 112.7 PlItabotelt 01 tiro Petersen Events
             Cabinet member, resigned, one retired and a fifth tell a job In                                                     Center?
             the private sector.
             Kane has quarreled VIII Democrats end Republicans. The                                                                  Yes
             GOP-rnajorily execullve committee of the Pennsylvania
                                                                                                                                  • NO
             District Attorneys Association in July rebuked her for
             "continued public attacks on the successful work af career                                                           . NO OM
             prosecutors," and implored; -The focus on winning the news                                                              Never heard el II
             cycle must end."
             liarieb office is under an apparent investlgallon of whether                                                          Submit
             sorneone on staff leaked secret grand jury information this
                                                                                  Dbily Photo Galleries
             year to the Philadelphla newspapers.
             "She dues not look like the lair-haired attorney general she did
             eady on," said Steven Peterson, a polltical science professor
             at Penn Slate's Harrisinag campus,
             Asked whether it's bean a bad year, Martln replied, "I'd say we
             are operating on all eight cylinders here. doing the work that                                                     Nick Covers for Deals
             Attomay General Kane was elected to do."
             Marlin eked several 2014 accomplishments: continued
             prosecutions of child predators; El coot Ming that recoups
             $120 rnilllori in contested tobacco lewsult settlement money;
             Installation of a "mobile sheet crime mill" irt Hazleton for slx
                                                                                                                                                               Dell,
             months; 1,172 drug arrests; and gamedng rollions of dollars                   Tuoedoy - Nov, 11, 201-1                       Irivpires Nov. 26                Expires Nov. 28
             tlinsugh insurance and Medicald fraud litigation.
             TILOTIOIlLtOus rf1011ths
             On the heels ol positive pInns during her first year in office, Kanas second year has taken twists and turns
                                                                                                                                    ---0,FAL`
                                                                                                                                       t      VAL
                                                                                                                                                °
                                                                                                                                                                                      1
                                                                                                                                lollies A Us                  Del
             since spring.
             Har Inexplicable year, said political analyst G. Terry Madonna, starred In March when Kane declined to
             prosecute four Philadelphia Democrats videotaped while accepting cash from an undercover lobbyist. That led         MAKE
                                                                                                                                                                      !:010141rsr
             to a public clash with Philadelphia District Attorney Seth Williams. a Democrat who has a grand jury
             investigating the case she dismissed as "legally flawed."                                                           irdrlLJnr
                                                                                                                                 rti. rr                                         •-
             Willlams on Thursday brought charges against an ex-Traffic Court judge In the case, acousing her of bribery,                    4 DAYS LEFT                     4 DAYS LEFT
             consplracy and conflict of interest for allegedly accepting a $2,000 Tiffany & Co. bracdel.
             In June, Karie's 16-monlh review of the prosecullon el child molester Jerry Sandusky found no evidence that         t'.rvo lv T
             Corbett, as attorney general, slowed the Invesligallon ol the former Penn State assistant football coach to win
             the governor's race. Her revlew, led by former federal prosecutor Geoffrey Moulton, noel taxpayers at least        Staples                       frig töltr
             $100,000, her office sald.
             When refeasing that sIgnature report, Keno baffled reporters al a news conference by claiming Sandusky had
             molested two other children. She backpedaled after trial prosecutors dismissed it as tictton.
             In August, the Pennsylvania Turnpike Commission "pay-to-play" case Kane announced In March 2013 with
             accusations of bribery and bid-dgying appeared to sled falling apart lis prosecutor, Laurel Brendsteller,
             resigned. Two defendants received probation without yerdict, Then a judge dismissed charges against an ex-
             Senate Democratic Mader, leaving three of eight. people to be triad.
             But Kane can "recover, and is recovering, horn the year of nosTood news and questions about her political and
             legal acumen,'said Anthony May, former top aide to tho tale Democratic Gov. Robert P. Casey.
             May said news coverage of Ihe entails shared among attorney general staffers horn 2000 to 2012 could be a
             plus for Kane "because she is not the locus.'
             BY releasing ernalls involving eight man, live of whom have lost their lobs, Kane ward "on the offensive on a
             compelling issue, something she really needed to do, considering Me battering she was taking horn political —
             yes, political — enemies," May said.
             Naming Republicans?
             Moulton's Investigators found the racy ROO raiolst ernalls while resonslructing messages that staffers had
             deleted. Moulton told Corbett that he had Ictind inappropriate ernalls; tha governor has said he did not know
             employees were sharing them and that he would have stopped IL
             Kane denied open records requests by the TribunisFievlew and other newspapers to examlne the mails. Days
             later, she released images from emails received or sent by eight men who worked for Corbett arld his
             successor, tinda Kelly.
             lier office blacked out most narnes from the !Worm:lion made public, end Kane has refused 'OS rOlOOSs malls
             implicating about 30 unionized staffers.
             'You shouldn't pick and choose who you are going to release, unless you have a wried goad reason nol to
             release certain names," said fernier U.S. Attorney James West of Flurnmelsiown.
             Kane's office claims Internet disciplinary actions am under way and union contracts prevent the release of
             embarrassing information about workers.
             Corbett, facing a fierce re-election challenge by Democrat Tom Wolf on Nov. 4, said in Pittsburgh WI MO:I
             will say, the only names she pul out so ler are people Itrat are Republloans, or people that work Its me at this
             point In lime."
             Kane's actions are hard to evaluate but raise "reasonable questions about the political oorisIderations Involved
             In tho choices," sald Christopher Borick, a political science professor al Munlenberg College In Allentom.
             Grand jury pmbe
             A special prosecutor and grand jory In Norristown are investlgating whether Kailas office leaked grand jury
             Information about a 20f10 case, according to The Philadelphia Inquirer.
             The inquirer reported In September that attorney Thomas Caduccio of Montgomery County heeds the inquiry
             Into whether someone leaked records to try to discredit Kane's critics.
             The newspaper said Montgomery County Judge William Carpenter, the supervising grand jury judge in Eastern
             Pennsylvania, appointed Coduccio to determine hew the Philadelphia Oally News obtained documents from an
             investigetion of Philadelphia politicel (Taoist J. Whyall Mondesire, who was not charged with a crime.
                                                                                                                                Newsmax
                                                                                                                                    Rend Paul May Limit Dad's Role in 2016
             Kane has not commented on the matter.
              ViolatIng grand jury secrecy nries can lead IL, a contempt of court charge anci potential six-month prison            Potosi Denies GOP Wave Happened
             sentence.
                                                                                                                                    Alan Keyes, Ben Carson, Click Here,
             In July 2013, The Inquirer reported that Kane persuaded the slate Supreme Court to remove Judge Barry
                                                                                                                                    DIRECTV 349, DISH 223
             Feudale frorn overseeing statewide grand jury InvestigatIons In Harrlsburg. The newspaper did net say how it
             learned of the sealed proceedings.                                                                                     Chaise to Unleash Climate Regulation
             11 said Kane moved to oust Feudale, a Democrat, on learning that he criticized her in an email to termer Chief         Deluge
              Deputy Attorney General Frank Fina.
                                                                                                                                    D'Fleil Iv. Megan Kelly Back Obarna's AG
http:litriblive.cornipolitics/politicatheadlines/6944g98-74/kane-attornsy-emailsflanzz3lsxNdllZL                                                                                             2/4


                                                                                                                                                                           Exhibit C 025
11/12/2014                                                           Critics claim state Attorney General Kane puts politics first l TribLIVE
             Poudalo expressed regret for takIng a cheap shot but told The Inquirer: "Kane is a politician first, second, and
                                                                                                                                 Ptsis
                   and perhaps en AG ... fourth and fifth."
             Faudale oversaw grand Juries in Maher cases Mel Fine led, including legislative corruption and tire Sandusky        Now Probloge Fat Burner Takes GNC by
             chiki sex abuse case.                                                                                               SiorM
             Fine, who works for tiro Philadelphia district attorney, In August persuaded Cambria County Judge Norman A.
                                                                                                                                 American Homeowners Are in for an
             Kruniehackor til to freeze the release of the pornographic ameils under the open records laW, arguing that they
                                                                                                                                 Extremely Big Surprise
             contained grand jury material. Krurneneeker identified Fina when he lilted the hold on Ma emalls.
             Brad BUrrieted is TIM Total Media's slate Capitol reporter. Reach him at 717-787-1405 or                            Make Money Onllne Following Sports and
             hiburested@tribweb.corn. Staff writer Melissa Daniels conidbuted lo thls report.                                    Concert&
                                                                                                                                                           What's This7
                  Follow @RBurnsted Trib                         Follow ©TrltiLive '



                  MORE ARTICLES AND OFFERS                                                                    ADVERITSEMENT




                  Women have been             Controversy over              Cornell Scientist        Top 10 Richest
                  urged to cease              new skinny pill --. Is        Discovers a New          Women ln The
                  posting these kinds         It too strong for             Vitamin That Could       World
                  of photos Ort social        store shelves?„,              Make People Live
                  media.                                                    Forever.




                                                        Gengle           geddit        slogger

    Fork

                        He the Fest of your Mao& to                             ,íJ,oro Souir.0.
                                                           r.1)1.1VEnem Paseurgh,



             .0it   - . Add a comment_

             E ,  -„, Al.I..,         or, Frit:0,mA.     Posting as Jenntior Heys Bendel(MK you?)     F7771
                         Ellen Thonias
                         AG Kenn Is just followilig in the traditions of Republican Attorney Generals Mat
                         came hafore her,these Republican AG's used polities lo protect their buddies, dld
                         they not?
                         Reply - Like •    r • Follow pi,nr . Onlehor 00 fit 2.2ALEn

                         Art(3/Giacomo •      Top Gonimentm TIOYFB
                         Political games? Is that dillerent then the political games being played by tho
                         current governor going amnia)PA passing out hundreds of millions ol taxpayer
                         dollars to corporations telling us that Um money will create lobs? That's not politics?
                         Reply - like •    1 • Felloo Fest • October 24 et i 1:0bEtm

                         Yri.yi
                             lri 'if` Stephen tiandol: Malcne • Top Commenter -Works at I AM I1APPILY
                         704          RETIRED
                                      Go ahead...Vole for Wollo.„.Yriu will regret il,„
                                      Reply • tam • 2 • OclikeL 0111:3linm

                         Richard Gandino •      Top Coalmen ler • lniliana University el Pennsylvania
                         Go ahead 8. pal tha Don-mural l,r es Gov., you'll end up ilke us In Maryland,
                         complaining about high lams Si waded spending.
                         Repty • like •   1. Follow         OcIolssr 25 01400lpin

                                     Llten Thomas
                                     VVe already go1 higher taxes under the Republicans!
                                     Reply        -   1 • Ocighgr 31/ al 2:25a an

                         Deborah Hell •     Top Commenter
                         liwhatwas good fel the goose Is good for the genderThe 8tr current employoris of
                         the AG's olfice would be gone. No exceptions. No 505uSeS.

                         As lot the Phi/1y fiasco. lhat is obvious.
                         Reply • Like • Follow Post • October 25 al.6-4harn

                         Stofnhoti Randalitiolone •       Top Commenter • Welks al I AM FIATVIL Y RETIREE)
                         Watt until the This put Wolfe in Office-We will all be Screwed...
                         Reply Like • Follxis Post • Ucrober 25 ar

                                     Ron Scott •       Top Commenter - Grove City, Pennsylvania
                                     Stephen YES WE WILL1
                                     lie's awed in sheep's clothing!
                                     Tfais stale wfil be ecrovierl big time tivreld gels Inl
                                     !reply • Ulm • October 2ti at 12:2aprn

                                     Egan Thomas

htlp://triblive.comlpolifics/polilicalheadllnes/N44998-74/kane-attorney-emallsilaxzalsxNdHZL



                                                                                                                                                            Exhibit C 026
                                                                                                                                                                                                  ,EA1

Kanes car crash derailed teStimony a second tirn.e                                                                                                                    Page 1 of4

             Po...ember 10.2015
                                                                                                                              Remind LOkin. Sign In l FlogIS ter       f

                                                                         phillyFcorn                                                                         rnb,,,
                I   News          Sports I Entertainment I Business I Opinicm I Food I                                       Lifestyle I Health I                 More
         BRANSON. TIEING Video      RnicusISLDCS .
                                                 1;F:fliiekl.plilo     HEW ,T£I1G;I
                                                                                  : POLITICS   VILICATrOn    4:50000r7   ONTUACIDS     10.1-101-IiVnliLn   WEATHER 'Marna
       • LOrreisr.•




       Kane's car crash derailed testimony                                                                                                                        AdUartisement


       a second time                                                                                                                            Wnrrion hove been urged la
                                                                                                                                                ce en p oblIn these kinda Or
       r
       - shore]       1weel                     Faiddil/      En1nll   703 COkildENTO                                                           photos on menial media.




                                                                                                                          WELLS                 rind 0.11 hew Wens rnrgo
                                                                                                                          /Moo                'Advisory work will, you In
                                                                                                                                            yrJ.OrrUrp you roach y001r.




                                                                                                                                            , ex Top 10 Fticluesi Women In Ths
                                                                                                                                              = Warld




                                                                                                                                                  Odd -Irlelt "Mettle" Diabetes




                                                                                                                                                Tho 40 Sexinst And Most
                                                                                                                                                RounalIng CoIebrily SPPres
                                                                                                                                                And Tinnier inc. at all Timol




                                                                                                                                                Shop BM innl Earth's boyond
                                                                                                                                              cornier tree Maitland rings,
                                                                                                                         , r ••—b:        Oa,:antique rings, ondriire
       The 1999,..acp      Wonky cienan.A ANN sr HON'S SUir UN rlítr m PRSOIGABOBR
                                                                                                                                                  l/l
                                                                                     00I. Är 11 mown,Lenora,.
       Leanly. Linbibm...AlasmilkinnInloloadoar



                                         Cfnl9 O, 10 0Ge.i. and Angola. Coulournkls, Inquirer SfaIt Wthers
                                         LAST Uni0nTkoi Eneloy, fninnarabor 9. 2.0,0 i105..1
                                                                                                                           La reSr MnIts Video

                                                             The early-morning car accident that left
                                                   rtiOliis_ Pennsylvania Attorney Genera} Kathleen
                                         G. Kano with a concussion last month occurred hours before
                                         she was scheduled to -lestify In a grand Jury investigation into
                                         possible improper leaks by her office, according to people
                                         with knowledge of the odso.

                                         11 was the second limo this fall Keno canc..eled plane to take
                                         the stand, the sources said.

                                         Kane was schedulod to appear that mcrning in a Montgomery
                                         County courtroom, where e special prosecutor is examining
                                                                                                                          atom videos:
                                         how confidential records about a 21309 investigation ruri by
                                         her Ropoblican predecessors became

                                         Her testimony has been rescheduled for later this month. the
                                         sources said. The grand Jury expires within a few Weeks, they
                                                                                                                           liiorrt   Vitaeea Nu WS Styr in.e:
                                                                                                                                                  Teen polls Any cep
                                         lanFIEUOYERAGE                                                                                           froth burning CAT
                                         Wolf likely yuln POUU oipirUUiJ den!Inns with GOP



                                          Renee Martin, Kane's spokeswoman., declined to discuss any
                                          matter related So the grand jury. She has said tier office                                              l3ouncers shoot man
                                                                                                                                                  at Philo...strip club
                                          cannot even confirm cr deny the existence ot one.
           !Primer Deals'




http://www.phi11y.corn/philly/news/loca1/20141109_1(ane_s_car_crashjer.., 11/10/20
                                                                                   14

                                                                                                                                                                                  Exhibit C 027
Kane's car crash derailed testimony a second time
                                                                                                                                                   Page 2 of 4

                                    Sha did say that Kane, 48, was recuperating and workIng
                                                                                                                              Another teacher
                                    from her home irr Clarks.SUrnmit, about la miles north of                                 assaulted at Bortrarn
                                    Scranton, arid that her doctors had forbidden her to travel.
                                    Martin said that sha dld not know when Karla was expected to
                                    return lo work In tiarrisburg but that the allorney.general was
       0549,r•.   — Elods li
                                    connected with the office by computer and phone. She added:                               Kanels car crash
       CarIN...Cruise Sala
       viAliagrados
                                    "Ifs not affecting how work Is done here."                           WIT again
                                                                                                             derailed testimony

       See n11 100 va I deals N.
                                    The Inquirer has reported that lawyer Thornas E. Carluccio Is
        awe OCVAVELZOCC             the special prosecutor for the grand jury sitting In Montgomery
        'nano lame.to.1.141,,,,,,   County. His appointment was authorized by Mei Justice                                    'US bishops struggling
                                                                                                                             to adapt to pope
                                    Ronald D. Castilla. in Ms position, Carluctlo is examining an
                                    alleged leak to the Philadelphia Daily News about a 2909
        Weekly.,Circulars           grand jury Inquiry into the finances of activist...1.41.1-10
                                    Mondeslre, former head of the Philadelphia NAACP.

                                     Violating grand jury secrecy rules tan he punished hy up 10
                                    .slx months In prison.

                                    The Daily News story questioned whether Frank G. Flea and
       TARGET USA;
       Buy Tlfsin, Oa On. Frye
                                    another ranking prosecutor in the Attorney General's Office
       All Vidta Ganws              had pursued the Mondesire probe aggressively. No charges
       TIII9 IKE'S MILT
        .. •.        .              were filed against Morldeslro,

                                    Flna has been looked In an increasingly biller and public
                                    baJllo wlth Kane ever how oases wore handled.
                                                                                                         Aiño or: midrip.,.cern
                                    As part of Curlucelde probe, his Investigators have                 13USINIVss:

                                    subpoenaed Kann and other officials on her stag.                                        The to worst cars of
       JCPEtinIEVI
                                                                                                                            all time
       •      Eltha 20% 011alh
       Your JGP Credit Co,d and
       Cour.
                                    Kans's first planned appearance was canceled because she
       EXPIRES TOMO.StilAT          had a scheduling conflict, the sources say. It was rescheduled
        • -
        .net, Moue Circulars n      for Oct. 21.
                                                                                                                             The 5 hest exercises
                                                                                                                             for runners
                                    Just before 7 that morning,the SUV canying Kane end her
                                    security detail hit an empty parked car in Dunmore, a small
                                    town near Scranton, accordlng te a potica report. The vehicle
                                    thal was hit - a 1909 Jeep - had dents on one side when an
                                                                                                                             Sanchez hos chance to
                                    Ingulror photographer took, photos of It last week,                                      be great

                                    The two agents wlth Kane at the time wore Patrick Reese and
                                    Robert Ruddy, Roth had been Dunmore police officers before
                                    Kane hlred them last year..Reasehed been the pollee chief,
                                                                                                                             Stephen A. Smith to
                                    Ruddy a veteran ofilcer.                                                                 broadcast from
                                                                                                                             UPonn
                                    According tlo the police report, Ruddy was driving and Reese
                                    was In tha front passenger sent.
                                                                                                        CRAM LABAN
                                                                                                                             Itardot:
                                    The accident report by Duernore pollee, retecised by Marlin Oil                          Sophistimitcd., if a bit
                                    0d, 31, said the crash occurred when the driver of the StIV                              faux,French fare
                                    lost slghl of the dark, raio-sileked road as his iPed siipped off
                                    the seat.
                                                                                                        .1oRS,
                                                                                                                             Ilow should I manage
                                     There was disagreement about whether Kane was wearing a                                 ray wockload while
                                     seat belt.                                                                              Vin nit vacation?

                                     The report said Kane and the men were wearing shoulder arid
                                     seat belts. Dot Marlin said Kane was eel betted In and struck
                                                                                                          00>15,fulekrIPluOy.com Carly PretiFines os,vsfeller
                                     her hecd on Impact. The cost of the dannege lo her car wšs           [fare rni 1.14'0100. Eiryn lrl nowt
                                     estimated al $064, state records show, •
                                                                                                                 Olog addmEs la clgo 141

                                     None of the theca was taken M a hospital by emergency                 Alroady 1014 lc,Inonlve? OYrfl      0 e.
                                     medical personnel, aCcording to the police report. Kana did go
                                     to the emergency room.and subsequently visited her doctor,
                                     Marlin said.

                                     Kands ofPce did not release information about the accident
                                     until The Inqulrer asked about It 10 claya after the crash.




http://www.philly.com/philly/news/loca1/20141109_1(ane_s_car_crash_der... 11/10/2014


                                                                                                                                                                Exhibit C 028
Kane's car crash derailed testimony a second time                                                            Page 3 of 4

                      Malin saki the.offce didn't report the crash because it
                      considered 11 e. minor rnetterlhet did not affoci lhe office's   AN INQUIRER ORMINAL
                      performance,

                      She said she also expected Dunmore police to issue the           DJSCOVRT*E`.1           k•
                      news. That didn't happen. Dunmore Poke Chief Sal                 AMPROVFD
                                                                                           .1   A tIORE'v
                      Marchese didn't return oafs front The hquirer. He told the
                      Scranton Times-Tribune there was "no particular reesort for
                      not issuing the news.

                      Martin said last week ail the participants ware recovering. Ma
                      thank everyone for their concerns," she said in a statement.




                      sumIncinhis-aptilyrows.coin

                      717-707-5931qi ipAnoelasInk




                                                                                                                    Exhibit C 029
                        MD.Misc. DM.
                             7C 2014                 FILED
                                                     11/14/2014
                                                     Supreme Court
                                                     Middle District


                                             UNSEALED PER ORDER OF
                                             THE COURT DATED
                                             AUGUST 26, 2015




                    LEADI G
                         la ER ME   1212I




                   ** UNDE                        **




                                            Received in Supreme Court

                                                 NOV 1 4 2014

                                                     id&
‘1111:Ake."7.4::
Nov 14 2014 15:37 Allen M   Mandelbaum, Esq (610) 279-3005         page 3


                                               M.D. Misc. Dkt.
                                                  i752014


                 IN THE COURT OF COMMON PLEAS MONTGOMERY COUNTY, PA

        IN RE:                                           SUPREME COURT OF PENNSYLVANIA
                                                         NO. 176 M.D.D MISC. KT 2012

        THE THIRTY-FIVE STATEWIDE
        INVESTIGATING GRAND JURY
                                                         MONTGOMERY COUNTY COMMON PLEAS
                                                         M.D. 2644-2012




                          RESPONSE OF SPECIAL PROSECUTOR
                          TO THE MOTION TO FILE UNDER SEAL
                 THE EMERGENCY APPLICATION FOR EXTRAORDINARY RELIEF
                                    OF ATTORNEY GENERAL KATHLEEN G. KANE



               Thomas E. Carluccio, Special Prosecutor to the Investigatory Grand Jury hereby responds

        to the Motion to File Under Seal the Emergency Applicationfor Extraordinary Relieffiled by the

        Movant, Attorney General Kathleen G. Kane and states in support thereof as follows:

               1. The averments set forth in this paragraph succinctly state the import of the relief

        Attorney General Kathleen G. Kane ("A.G. Kane") seeks under her Emergency Application for

        Extraordinary Relief and no response is required of the Respondent hereunder.

               2. Admitted. By way of further answer, Respondent takes no exception to the Movant's

        request that the Emergency Applicationfor Extraordinary Reliefbe filed under seal.

               3. Admitted.




                                                                                        Received In Supreme Court

                                                                                             NOV 1 4 2014

                                                                                               Middle
Nov 14 2014 15:37 Allen M   Mandelbaum, Esq (610) 279-3005             page 4




               WHEREFORE, the Motion to File Under Seal the Emergency Application for Extraordinary

        Relief filed by Attorney General Kane should be granted.




                                                                   7
                                              Thomas E. Carluccio, Esquire
                                              Attorney I.D. No. # 81858
                                              Plymouth Greene Office Campus
                                               1000 Germantown Pike, Suite D-3
                                              Plymouth Meeting, PA 19464-2484
                                              (484)674-2899
                                              Special Prosecutor of Investigating Grand Jury No. #35




        DATED: 11/14/2014
Nov 14 2014 15:37 Allen M Mandelbaum, Esci (610) 279-3005                 page 5




                                                    VERIFICATION
                 I, Thomas E. Carluccio, Esq. as Special Prosecutor to the Investigating Grand Jury No #35

         appointed by the Pennsylvania Supreme Court, do hereby state that after due diligence and investigation

         into the operative events underlying the subject matter of the      Motion to File Under Seal the
         Emergency Applicationfor Extraordinary Relief (the "Motion") filed of record with the Court by the

         Attomey General Kathleen G. Kane, 1 hereby represent that the averments set forth in the foregoing

         Response to said Motion are true and correct to the best of my knowledge, information and belief. 1

         understand that false statements herein are made subject to the penalties of 18 Pa. C.S.A. §4904 relating

         to unsworn falsification to authorities.




                                       Thomas E. Carluccio, Esquire
                                       Attorney I.D. No. # 81858
                                       Plymouth Greene Office Campus
                                       1000 Germantown Pike, Suite D-3
                                       Plymouth Meeting,PA 19464-2484
                                       (484)674-2899
                                       Special Prosecutor of Investigating Grand Jury No. #35
            M.D. Mc.Dkt.
              175 2014
                                             FILED
                                             11/14/2014
                                             Supreme Court
                                             Middle District



                                 UNSEALED PER ORDER OF
                                 THE COURT DATED
                                 AUGUST 26, 2015




        PLEADING TWO
               MI NM Mil 11111




        ** UNDER SEAL **



                                         Received In Supreme Court

                                                  NOV 1 4 2014




'WPer
                                   24.   '
Nov 14 2014 15:37 Allen M      Mandelbaum, Esq (610) 279-3005           pa9e 7



                                                  MD. Wisc. Dkt.
                                                       175.7 Loil.

                     IN THE COURT OF COMMON PLEAS MONTGOMERY COUNTY,PA

         IN RE:                                                 SUPREME COURT OF PENNSYLVANIA
                                                                NO. 171 M.D.D MISC. KT 2012
         THE THIRTY-FIVE STATEWIDE
         INVESTIGATING GRAND JURY
                                                                MONTGOMERY COUNTY COMMON PLEAS
                                                                M.D. 2644-2012




                                     RESPONSE OF SPECIAL PROSECUTOR
                 TO THE EMERGENCY APPLICATION FOR EXTRAORDINARY RELIEF
                                        OF ATTORNEY GENERAL KATHLEEN G. KANE



                Thomas E. Carluccio, Special Prosecutor to the Investigating Grand Jury hereby responds

         to the Emergency Application fOr Extraordinary Relief filed by the Movant,
                                                                                    Attorney General
         Kathleen G. Kane, by and through her privately retained legal counsel, and states
                                                                                           in support
         thereof as follows:

                1.    Admitted.

                2.    Admitted.        By way of further answer, a comprehensive response to the

        representations made in support of the Emergency Application for
                                                                         Extraordinary Relief (the
        "Applicahorn are provided hereinafter in New Matter below.

                3.    Admitted.      By way of further answer, Respondent takes no exception to the

        Movant's request that the Application be filed under seal, and has
                                                                           taken such position in its
        Response to the Motion to File Under Seal the Emergency Application
                                                                            for Extraordinary Relief
        in pleadings independently docketed with this Honorable Court
                                                                      assigned: Supreme Court No. #
        176 M.D.D. Misc. KT 2012.

        Pleading Under Seal of Court
                                                                                         Page #1 of 12


                                                                                         Received in Supreme Court

                                                                                                NOV 1 4 2014

                                                                                                    iddle
Nov 14 2014 15:37 Allen M     Mandelbaum, Esq (610) . 76.113005       page 8




                                                 NEW MATTER
                                                                            E. Carluccio, Esq.,
                4.    The Respondent to the :underlying Application, Thomas
                                                                               its responses to the
         appointed Special Prosecutor, hereby incorporates herein by reference
                                                                                    privately retained
         Application filed by Attorney General Kathleen G. Kane, by and through her
                                                                                   though fully set forth at
         legal counsel, reflected in the preceding paragraphs, inclusive, above as

         length herein.


                                                     BACKGROUND
                                                                                            35th
                5.    Under the 5/29/14 Order of the Hon. William R. Carpenter convened the
                                                                                                      r
         Investigating Grand Jury and contemporaneously appointed Respondent as its Special Prosecuto

         in accordance with the authority vested in it by the 1078 Pennsylvania Investigating Grand Jury

         Act of 1978, 42 Pa. C.S. ¶4541, et. seq. and the procedural rules that followed (Pa. R.Crim. P

         220, et. seq.) as well as relevant case law. A copy of the aforesaid Order is attached hereto made

         a part hereof and marked Exhibit A.

                 6.   As stated in Supervising Judge Carpenter's 5/29/14 Order, the central focus of the

         established 35th Investigating Grand Jury is to undertake investigation into allegations that an

         alleged illegal disclosure of information protected by the law and rules of Grand Jury secrecy

         pertaining to deliberations of a prior 2009 Statewide Investigating Jury (the "2009 Grand Jury")

          had been impermissibly compromised.

                 7.       Thereafter, the Philadelphia Daily News on 6/6/14 disclosed grand jury information

          to the public involving political activist J. Whyatt Mondesire.

                 8.       Following the report, the 35th Grand Jury and its Special Prosecutor received


          Pleading Under Seal of Court                                                         Page #2 of 12
Nov 14 2014 15:37 Allen M Mandelbaum, Esq (610), 279-3005             page 9




          information suggesting the alleged inforrnation leaks emanated in whole or in part from sources

          within the Office of the Attorney General.

                 9.    At all times material and relevant to the deliberations of the 35th Investigating

          Grand Jury, Respondent has principally focused on determining if Attorney General Kane's

          office played a role in directly or indirectly releasing information/documentation protected under

          seal pertaining to the 2009 Grand Jury, or had information that might lead to identifying the

          source(s) of any leak.

                 10. Notwithstanding, Respondent's disciplined focus in seeking information in any role

          played by Attorney General Kane's Office in the aforesaid leak(s), Movant has sought by filing

          her Application to divert attention from Respondent's apolitical effort to investigate leaks of

         information/documentation under seal pertaining to a Grand Jury to an assessment of the

         propriety of certain emails which Attorney General Kane has characterized to represent

         "pornography".

                 11. It is respectfully submitted that such diversion represents an ongoing strategic effort

         on the part of Attorney General Kane not to honor a subpoena for her to testify before the 35th

         Grand Jury, as directly evidenced by the central theme advanced in the Application hereunder.



                                                SUBPOENA No #1

                 12. Respondent issued its first subpoena to Attorney General Kane on 9/1 1/14, calling

         for her testimony to be provided before the 35th Investigating Grand Jury on Thursday, 9/18/14,
                                                                                                         a
         copy of which is attached hereto, made a part hereof and marked Exhibit B (Subpoena No #1).

                13. Respondent agreed to reschedule Attorney General Kane's testimony under

         Pleading Under Seal of Court                                                         Page #3 of 12
Nov 14 2014 15:38 Allen M   Mandelbaum, Esq (610) 27973005              page 10




         Subpoena No #1 to the following day, 9/19/14 - at her request - so that she could attend the

         funeral of Cpl. Bryon Dickson who was killed in an ambush undertaken in Pike County at the

         hands ofaccused killer Eric Frein.

                 14.   Notwithstanding the accommodation extended to Attorney General Kane, she

         elected to again reschedule her testimony.

                 15. Thereafter, Attorney General Kane, by and through her retained private legal

         counsel, sought to both quash Subpoena No42 and to contest the authority of the Special

         Prosecutor asserting legal defect(s) to his appointment by Supervising Judge Carpenter under her

         filing of a Motion to Quash Subpoena filed of record with this Honorable Court on 9/29/14.

                 16. Quixotically, in her Motion to Quash Subpoena, Attorney General Kane advanced

         the argument that Subpoena No #1 should be quashed, for among other reasons, she was not one

         ofthe limited group of individuals who were sworn to secrecy to the 29th Grand Jury, and as such

         was not legally obligated to maintain the secrecy of its proceedings.

                 17. Indeed to quote from her Memorandum of Law in Support of the Motion to Quash

         Subpoena, Attorney General Kane — through private legal counsel and not from the Office of the

         Attorney General expressly states:


                        ... Attorney General Kane was not sworn to secrecy with regard to the 2009 grand
                       jury proceedings. By statute, only a limited group of individuals are sworn to
                       secrecy with regard to grand jury proceedings, and only those individuals can
                       subsequently , 'be in contempt of court if they reveal any information which they
                       are sworn to keep secret. 42 Pa. C.S. § 4549(b). Because Attorney General Kane
                       had no involvement whatsoever with the 2009 grand jury proceedings, she could


           It should be noted that Movant's pleading fails to directly within its text to articulate the
         substantive representations serving as the foundation of her stated position. Rather the draftsman
         has elected to incorporate by reference a Memorandum of Law in Support of the subject Motion,
         which articulates the basis for the requested relief.
          Pleading Under Seal of Court                                                            Page #4 of 12
Nov 14 2014 15:38 Allen M   Mandelbaum, Esq (610) 279-3005               page 11




                      not as a matter of law be in contempt of court with regard to any disclosure related
                      to that grand jury proceeding." (see page land 2 of Memorandum of Law in
                      Support of the Motion to Quash, filed 9/29/14)


                 18. What is alarming regarding such position is that Attorney General Kane entirely

         ignores her duties and obligations to undertake the Office of Attorney General, and as such must

         assuredly accede to the obligations and duties of her predecessors in office to maintain the

         secrecy of prior gxand juries and thereby preserve the integrity of the function of the entire grand

         jury "system." 2

                 19. Respondent filed a timely response to the Motion to Quash Subpoena, and in

         concert with such filing presented his "Schofield" Affidavit to the Court wherein Respondent

         articulated with precision the basis for which he sought the testimony before the 35th Grand Jury

         of Attorney General Kane. A copy of the "Schofiehr Affidavit, in didacted form to conform

         with the confidential nature of the 35th Grand Jury proceedings in view of Movant's right to

         review pleadings hereunder is attached hereto, made a part hereof and marked Exhibit C (the

         "Schofield Affidavit").

                20. For purposes of convenience to this Honorable Court, Paragraphs 9-12 are provided

         as follows, to demonstrate the disciplined focus of the Respondent in seeking the testimony of

         Attorney General Kane:

                  9. The purpose in seeking the testimony of Attorney General Kane under the subject
                     subpoena, is to determine if Attorney Kane          maintains direct or inferential
                     information on matters pertaining to the unauthorized disclosure of the existence
                     and contents of the Confidential Information including without limitation: (a) what
                     persons were present at the subject staff meetings and/or conferences;(b) whether
                     she or others were aware of the presence of the Confidential Information at such

         2 Moreover, it is assertedsuch an argument should be properly advanced by the Office of the
         Attorney General on behalf ofAttorney General Kane in furtherance of her public office, and not
         by her private legal counsel.
         Pleading Under Seal of Court                                                              Page #5 of 12
Nov 14 2014 15:39 Allen M Mandelbaum, Esq (610) 279-3005                 page 12




                      staff meetings and/or conferences; (c) whether she or others were aware that the
                      Confidential Information was at all times deemed private and confidential due its
                      inclusion into the evidence of the 291h Investigating Grand Jury; (d) to explore
                      whether Attorney General Kane maintains information to assist the Grand Jury in
                      determining if the Confidential Information was reviewed, copied, possessed,
                      discussed and/or distributed among one or rnore unauthorized third persons; and
                      (e) the identity of those person(s) who impermissibly disclosed the Confidential
                      Information to rnembers of the press or the general public.

                   10. Upon reasonable inforrnation and belief, the Affiant hereby asserts that Attorney
                       General Kane be compelled to testify and subject herself through the issued
                       subpoena to a reasonable line of questioning on those issues as aforementioned,
                       together with questions on concems that may arise in the development of her
                       testimony and such testimony is proper and warranted under the circumstances.

                   11. The Affiant hereby certifies that the testimony of Attorney General Kane is either:
                       directly relevant and material to the investigation undertaken by 35th Investigating
                       Grand Jury; or upon information and reasonable belief will lead to relevant and
                       material information relating to the unauthorized disclosure of the Confidential
                       Information.

                   12. The Affiant hereby states that the service of a subpoena upon Attorney General
                       Kane for her testimony is warranted under the circumstances, represents a good-
                       faith basis for compelling such testimony, and that Affiant seeks such testimony for
                       no other inappropriate basis.


                 21. In view of the Motion to Quash Subpoena and response of Respondent thereto,

          Supervising Judge Carpenter scheduled a Hearing in Camera among all parties.

                 22. Such Hearing in Camera was conducted on 10/14/14, at which all parties were

          represented, and resulted in Supervising Judge Carpenter's Order of 10/24/14 wherein he granted

          Attorney General Kane s motion to review the Order appointing Thomas Carluccio as Special

          Prosecutor, together with a didacted copy of the Schofield Affidavit, while denying the Motion

          to quash the Subpoena No #1.

                 23. A copy of Supervising Judge Carpenter's Order of 10/20/14 is attached hereto,

          made a part hereof and marked Exhibit D.




          Pleading Under Seal of Court                                                              Page #6 of 12
Nov 14 2014 1539 Allen M Mandelbaum, Esci (610) 279-3005            page 13




                                               SUBPOENA No #2

                 24. Respondent again issued a second subpoena to Attorney General Kane on 9/25/14,

         calling for her testimony to be provided before the 35th Investigating Grand Jury on Tuesday,

         10/21/14, a copy of which is attached hereto, made a part hereof and marked Exhibit
                                                                                             C
         (Subpoena No #2).

                 25. The morning of the scheduled subpoenaed testimony, thnough her retained private

         legal counsel, Attorney General Kane again requested a rescheduling of her
                                                                                    testimony for three
        (3) days later that week on Friday, 10/24/14.

                26. The basis for the rescheduling was due to Attorney General Kane having
                                                                                           incurred
         physical conditions, notably a diagnosed concussion, she sustained in a
                                                                                 reported motor vehicle
         accident.

                27. The subject motor vehicle accident was first reported by private
                                                                                     counsel to   Attorney
         General Kane, accompanied by no formal notification from the
                                                                        Office of the Attorney General.
                28, Upon information and reasonable belief, Respondent asserts that no
                                                                                       news report of
        the subject motor vehicle accident was issued by any news media
                                                                        until days after the accident
        and the scheduled subpoenaed testimony.

                29. Shortly before the rescheduled subpoenaed testimony on
                                                                           Friday 10/24/14, private
        counsel again requested an amicable accommodation to
                                                             reschedule due to Attorney General
        Kane's continuing to be symptomatic to conditions associated
                                                                       with a diagnosed concussion.




        Pleading Under Seal of Court
                                                                                           Page #7 of 12
Nov 14 2014 15:40 Allen M Mandelbaum, Esq (610) 279-005                page 14




                                                 SUBPOENA No #3
                                                                                  General Kane to
                30. Upon a lack of communication with private counsel to Attorney
                                                                                      subpoena to
         reschedule her testimony, Respondent found it prudent to again issue a third
                                                                                            the 35th
         Attorney General Kane on 10/29/14, calling for her testimony to be provided before
                                                                                                 a part
         Investigating Grand Jury on Monday, 1 1/17/14, a copy of which is attached hereto, made

         hereof and marked Exhibit F(Subpoena No #3).

                31. Without notice of any issues to the issued subpoena for testimony before the 35th
                                                                                                         file
         Grand Jury taken by Attorney General Kane, her private legal counsel elected to strategically

         the underlying Application only days before her scheduled testimony on 11/12/14 — in what can

         only be characterized as an ongoing effort to avoid having to testify.

                32. Again, the Application effectively seeks three grounds for relief, as follows:

                    (i)    to discharge the 35th Grand Jury, because of the assertions that:

                          (a)   that it was established not because of an intent to explore
                                an impermissible leak of information/documentation
                                under seal pertaining to the 39th Grand Jury, but in
                                reliance upon the deceptive statements presented by
                                Frank Fina and E. Marc Constanzo purportedly for the
                                ulterior objective of seeking protections from public
                                disclosures that may well impugn their personal and
                                professional reputations; and

                          (b) effectively prevents the Office of the Attorney General to
                              pursue an investigation into whether Fina and Constanzo
                              engaged in misappropriation of professional time and
                              equipment to disseminate "pornographic" material
                              through email;

                    (ii) to quash Subpoena No# 3 as moot in view of the discharge of the 35th
                         Grand Jury; and

                     (iii) to vacate the protective measures provided under Supervising Judge
                           Carpenter's 9/17/14 Order under seal, a copy of which is attached hereto,
          Pleading Under Seal of Court                                                         Page #8 of 12
Nov 14 2014 15:40 Allen M Mandelbaum, Esq (610) 29-005                      page 15




                             made a part hereof, and marked Exhibit G. (the "Protective Order") 3

                   33. Notwithstanding, the arguments made in the Application, Movant has elected
                                                                                                  to
           raise a red herring, whereunder she misrepresents the principal purpose of empaneling
                                                                                                 the 35th
           Grand    Jury    —   to   investigate    whether       there   was   an    impermissible   release   of
           information/documentation under seal pertaining to the deliberations of the 29th Grand
                                                                                                       Jury.
                   34. Put simply, the concerns raised by Movant pertaining to emails
                                                                                      are simply not
           relevant to the ongoing deliberations of the 35th Grand Jury, and may well represe
                                                                                              nt an ancillary
           distraction to the proceedings of the 35th Grand Jury.



                                THE POSITION OF THE SPECIAL PROSECUTOR
                     ON WHETHER ATTORNEY GENERAL KANE IS SUBJECT TO A SUBP
                                                                           OENA TO
                                      TESTIFY BEFORE A GRAND JURY

                   35. The argument of Attorney General Kane that she is not subject to
                                                                                        the subpoena
           because it is outside the purview of the Special Prosecutor is directl counte
                                                                                 y       red by application of
        42 Pa. C.S. §4548(a), which in relevant part provides as follows:


                    §4548(a) Powers of investigating grand jury

                    The investigating grand jury shall have the power to
                                                                         inquire into offenses against the
                    criminal laws of the Commonwealth alleged to have been committ
                                                                                      ed within the county
                    or counties in which it is summoned. Such power shall
                                                                                 include the investigative
                    resources of the grand jury which shall include but not
                                                                              be limited to the power of
                    subpoena, .


                 36. The aforesaid statute provides no exemption of persons to
                                                                               whom a subpoena may
        be directed.



       3   what the Movant has referenced as the "Protective Order"


       Pleading Under Seal of Court
                                                                                                   Page #9 of 12
Nov 14 2014 15:40 Allen M Mandelbaum, Esq (610) 279-3005                   page 16




                  37. Further, it is inconceivable that the chief prosecuting attorney within the

         Commonwealth may assert she is immune from the imposed obligation of confidentiality to all

         participants in a grand jury merely because she was not directly sworn-in as a witness. Indeed, it

         is asserted that the Attorney General is effectively and implicitly bound to the confidentiality

         imposed by all Investigating grand juries during their tenure of public service by simple

         operation of their held position. To suggest otherwise is to threaten the integrity of the judicial

        system.

                38. Moreover,42 Pa. C.S. §4542 provides authority to the Special Prosecutor to compel

        the attendance of investigating witnesses, and provides in relevant part as follows:

                   §4542 Investigative resources of the grand jury

                  "The power to compel the attendance of investigating witnesses; the power to compel
                  the testimony of investigating witnesses under oath; the power to take investigating
                  testimony from witnesses who have been granted immunity; the power to require the
                  production of documents, records and other evidence.. ."

               39. In addressing the authority to subpoena a witness, Judge Savitt adroitly opined
                                                                                                   in
        his seminal publication, Pennsylvania Grand Jury Practice, quoted in IN RE:
                                                                                    Special
        Investigating Grand Jury ofApril 26, 1984, 37 PA. D &C 3d 516) 1986 at page 520:

                  "It can be seen from a reading of these excerpts from the act that broad subpoen
                                                                                                   a
                   power is vested in the investigating authority. The rationale is apparent.
                                                                                              Without such
                  authority, how could a prosecutor effectively investigate and ferret out crime?
                                                                                                  To follow
                  the narrow construction that appellants desire would have a chilling
                                                                                         effect on any and
                  all types of investigation. It would defeat the very purpose of the act.''
                                                                                              Judge Savitt,
                  Pennsylvania Grand Jury Practice, §21.04(A)(3) at p. 92-93, §21.04(C)(3)
                                                                                                   at p. 96
                  (1983).




       Pleading Under Seal of Court
                                                                                                  Page #10 of 12
Nov 14 2014 15:41 Allen M Mandelbaum, Esq (610) 279-3005              page 17




                                    THE SUPREME COURT'S DISPOSITION
                                       ON ATTORNEY GENERAL KANE'S
                                   PETITION FOR SUPREME COURT REVIEW
                         FOR VACATING THE PROTECTIVE ORDER REMAINS OUTSTANDING


                 40. Further, it is respectfully submitted that no emergency exist
                                                                                   here, that warrants the
          extraordinary powers ofthis Honorable Court be assurned.

                 41. Accordingly it follows that there should be no stay of the Subpo
                                                                                      ena for Attorney
         General Kane to testify before the 35th Grand Jury.

                 42. The record of the proceedings relating to these concerns
                                                                              is clear - Supervising
         Judge Carpenter has considered the concerns of Attorney Genera
                                                                        l Kane towards her assertions
         the 35th Grand Jury should be terminated and the subpoena for her
                                                                             testimony should be quashed.
                 43. As stated, such concerns were addressed in a Hearing in-cam
                                                                                 era, and were denied
         under Supervising Judge Carpenter's Order of 10/20/14.

                44. Relative to Movant's position that the Protective
                                                                      Order precludes her from
         investigating and publicly disclosing matters relating to the questi
                                                                              onable emails, it is asserted
        that such claims are best pursued by Attorney General Kane,
                                                                    in the capacity of her public office,
        through the Office of the Attorney General in accordance with
                                                                      TIIE INVESTIGATING GRAND JURY
        ACT,and specifically 42 Pa. C.S. §4549(b).

                45. Accordingly, it is respectfully submitted that the Movan
                                                                             t does   not have proper legal
        standing to pursue having the Protective Order vacated.

               46. Moreover, Attorney General Kane's Petitio
                                                             n for Supreme Court Review for
        Vacating the Protective Order filed on 11/10/14 remains
                                                                outstanding.
               47. Under the applicable Rules of Court, the Specia
                                                                   l Prosecutor as Respondent thereto

        Pleading Under Seal of Court
                                                                                            Page #11 of 12
Nov 14 2014 15:41   Allen M   Mandelbaum, Esq (610) 279-3005               page 18




         understands he has until December 1, 2014 to file its response.

                 48. In view of the strategic timing of the Application, the Special Prosecutor requires

         the full complement of time to which he is afforded under the Rules of Court to respond.

                 49. Accordingly, it would be in the interests of all parties to defer the Supreme Court's

         ruling on the Application until after addressing the Petition to Vacate the Protective Order, or

         consolidate the two concerns for a single Hearing.

                 50. For the reasons set forth above, it is respectfully submitted that the Emergency

         Applicationfor Extraordinary Relief filed by Attorney General Kane should be denied.

                 WHEREFORE,the Emergency Applicationfor Extraordinary Relief filed by Attorney General

         Kane should be DENIED,and Attorney General Kane should be held to honor the Subpoena to testify

         before the 35th Investigating Grand Jury on a date and time mutually agreeable to the parties, but no later

         than the end of the session for the 35th Grand Jury scheduled for December 2014.




                                                Thomas E. Carluccio, Esquire
                                                 Attorney I.D. No. # 81858
                                                Plymouth Greene Office Campus
                                                 1000 Germantown Pike, Suite D-3
                                                Plymouth Meeting, PA 19464-2484
                                                (484)674-2899
                                                Special Prosecutor of Investigating Grand Jury No. #35




        DATED:      1 1/1 4/2014



        Pleading Under Seal of Court                                                                 Page #12 of 12
Nov 14 2014 15:41   Allen M   Mandelbaum, Esq (610) 279-3005               page 19




                                                 VERIFICATION
                  I, Thomas E. Carluccio, Esq. as Special Prosecutor to the Investigating Grand
                                                                                                Jury No #35
         appointed by the Pennsylvania Supreme Court, do hereby state
                                                                      that after due diligence and investigation

         into the operative events underlying the subject matter of the
                                                                        Emergency Application for

         Extraordinary Relief (the "Application") filed of record with the Court by
                                                                                      the Attorney General Kathleen
         G. Kane, I hereby represent that the averments set forth in the foregoing Respons
                                                                                           e to said Application are
         true and correct to the best of my knowledge, information and belief. I underst
                                                                                         and that false statements
         herein are made subject to the penalties of 18 Pa. C.S.A. §4904 relating
                                                                                  to unsworn falsification to
         authorities.




                                       Thomas E. Carluccio, Esquire
                                       Attorney I.D. No. # 81858
                                      Plymouth Greene Office Campus
                                       1000 Germantown Pike, Suite D-3
                                      Plymouth Meeting,PA 19464-2484
                                      (484)674-2899
                                      Special Prosecutor of Investigating Grand Jury No. #35




       Pleading Under Seal of Court
Nov 14 2014 15:41   Allen M   Mandelbaum, Esq (610) 279-3005        page 20




                                            Íi- Exhibit"A"
                                  [Order of 5/29/14 of Supervising Judge Carpenter]
Nov 14 2014 15:41   Allen M Mandelbaum, Esq (610) 279='3005
                                                    -              page 21




                                     IN THE COURT OF COMMON PLEAS
                                   MONTGOMERY COUNTY,PENNSYLVANIA


        IN RE:

        rnIF STATEWIDE
                                                       : MONTGOMERY COUNTY COMMON PLEAS
       INVESTIGATING GRAND JURIES


                                                      :In Re: Powers and Responsibilities of
                                                      :Special Prosecutor Exercising
                                                      :Extraordinary Jurisdiction; on Allegations that
                                                      :Secret Grand Jury or Related Information was
                                                       Unlawfully and/or Negligently
                                                     : Accessed/Released/Com promised


                                                 ORDER

             AND NOW, this 29th day of May, 2014, after "prelimina
                                                                   ry investigation"; this
      court in its capacity as Supervising Judge of -the 35th State
                                                                    wide Investigating Grand Jury,
     finds there are reasonable grounds to believe a furth
                                                           er more substantive investigation is
     warranted into allegations that statewide Grand Jury
                                                          secrecy may have been compromised:
     It is therefore ORDERED and DIRECTED by this
                                                  Court in accordance with the authority
     vested in it by the 1078 Pennsylvania Investigat
                                                      ing Grand Jury Act of 1978, 42 Pa. C.S. §
    4541, et seq. and the procedural rules that follo
                                                      wed (Pa.R.Crim.P 220, et seq.) as well as
    relevant case law; that THOMAS E. CAR
                                                    LUCCIO, ESQUIRE, be and is hereby
   appointed Special Prosecutor with full power,
                                                     independent authority and jurisdiction to
   investigate and prosecute to the maximum exten
                                                    t authorized bY law any offenses related to
   any alleged illegal disclosure of information
                                                 protected by the law and/or intentional and/or.
Nov 14 2014 15:42 Allen M   Mandelbaum, Esq (610) 279-3005    page 22




        negligent violations and rules of Grand Jury secrecy as to a former Statewide Investigating

        Grand Jury, such as;

               I . 42 Pa. C.S. § 4.549(b) Disclosure of proceedings by participants other than

                "Witnesses..."all such persons shall be sworn to'secrecy, and shall be in contempt

                 of court if they disclose/reveal any information which they are sworn to keep

                 secret."

              2. 18 Pa. C.S. § 5101 Obstructing administration of law or other govemmental

                 function — "a person commits a misdemeanor of the second degree if he

                 intentionally obstructs, impairs or perverts the administration of law or other

                 governmental function by force, violence, physical interference or obstacle,

                 breach of official duty.

             3. Any other applicable offense.



      It is FURTHER ORDERED by the Court that the Special Prosecutor:

             1. Shall use any appropriate currently =paneled Grand Jury to investigate any

                alleged or suspected violations ofsecrecy or concomitant crimes related to such.

            2. Shall have the right to request an application for an immunity order from the

               Attorney General.

            3. Shall have the right to employ all appropriate resources including a rninimum of

               one investigator and if necessary, one support staff
                                                                . .
Nov 14 2014 15:42 Allen M Mandelbaum, Esq (610) 279-3005      page 23




             4. Shall have day-to-day independence and will be free to structure the

                investigation as he wishes and to exercise independent prosecutorial discretion

               whether, which and when any potential witness should be brought before the

    1 P.
               Grand Jury and/or whether, which and when charges should be brought,

               including contempt of court.

            .5. Shall be permitted, while serving as Special Prosecutor, to consult with past and

               present members of the Office of Attorney General and take such action as is

               necessary to ensure that matters he is investigating and/or prosecuting in his role

               as Special Prosecutor are brought to a successful conclusion, so long as such

               consultation/action does not present a conflict of interest with his duties as

               Special Prosecutor and/or violate the secrecy oath.

           6. Shall be empowered to respond to interference with his investigation by also

              having authority to investigate and prosecute crimes committed in the course of,

              and with the intent to interfere with the Special Prosecution's investigation such

              as Perjury, Intimidation of witnesses and other applicable and relevant violations

              of the law.

           7. Shall comply with all relevant statutory and case law as well as all applicable

              canons of ethics.

           8. Shall be removed from the position of Special Prosecutor only by
                                                                               the personal
             action of the Grand Jury Judge and/or the Pa Supreme Court.
Nov 14 2014 15:42 Allen M   Mandelbaum, Esq (610) 219-- 005   page 24




            9. Shall be appointed for a period not to exceed six months from today, unless the

               Special Prosecutor makes a written request to the Court for an extension setting

               tbrth the reasons for the extension.

            10.The Special Prosecutor shall be compensated at the rate of $65.00 an hour to be

               paid by the Commonwealth of Pennsylvania.           The investigator/support staff

               chosen by the Special Prosecutor shall be compensated at the rate of $20.00 an

               hour. All those seeking compensation shall keep detailed records of time and

               services rendered. All shall provide the Supervising Grand Jury Judge with a

               monthly accounting of time/services rendered.

           11.Shall provide the Supervising Grand Jury Judge with periodic summaries of any

              progress.

           12.Submit a report addressed to the Pennsylvania Supreme Court, and the

              Supervising Grand Jury Judge, setting forth any findings and recommendations

              on any proposed statutory, rulemaking or recommended practices that would

              preserve the critical requirement of secrecy in Grand Jury
                                                                         proceedings as well as
             insuring the rights of defendants to a fair trial and maintaining the integrity of

             our Grand Juries.
Nov 14 2014 15:43 Allen M   Mandelbaum, Esq (61b)              page 25




                                               BY THE COURT:



                                                0,92tg
                                               WILLIAM R, CARPEN         R,   J.
                                               Supervising Judge




    Copies sent on May 29, 2014
    By First Class Mail to:
    Chief.Justice Ronald D. Castille
    Pennsylvania Attorney General Kathleen G. Kane
    Thomas E. Carluccio, Esquire
Nov 14 2014 15:43 Allen M   Mandelbaum, Esq (610) 279-3005       page 26




                                                Exhibit"B"
                                               [Subpoena No#1]
NbV 14 2014 15:43 Alle`h M Mdétba    (610i 2-'/9--k$5       pege 27




                                                                               114
            STATEWIDE INVESTIGATING GRAND JURY
                                    SUBPOENA
  TO: ATTORNEY GENERAL                      :SUPREME COURT OF PENNSYLVANIA
      KATHLEEN KANE                         :NO. 176 M.D. MISC.DKT.2012
                                            :MONTGOMERY COUNTY COMMON PLEAS
                                            :M.D. 2644-2012


  1.   YOU are ORDERED to appear as a witness before the PENNSYLVANIA
                                                                              STATEWIDE
  INVESTIGATING GRAND JURY, 1000 Madison Avenue (corner of Troope
                                                                           r and Van Buren
  Roads), Third Floor, Norristown, Pennsylvania, on Thursday, September 18,
                                                                               2014, at 8:00
  O'clock A.M. to testify and give evidence regarding alleged violations
                                                                         of the laws of the
  Commonwealth of Pennsylvania and to remain until excused.


  2.    YOU are further ORDERED:




 FAILURE to attend may cause a warrant to be issued for your arrest and will make you
                                                                                      liable
 under penalty of law for contempt of Court.

 DATED: September 11,2014
                                                                fa24,A? C?4,040,e.e,,

                                                                 Hon. William R. Carpenter
                                                                 Supervising Judge

       If you have any questions about your appearance, contact Deputy
                                                                       Attorney General
       Thomas Carluccio, at 484.674.2899.

                 Notice:    123                    Subpoena: 1388
Nov 14 2014 15:43 Allen M Mandelbaum, Esci (610) 279-3005           page 28




                                         -=-1)Exhibit"C"
                                   [Schofield Affidavit of Special Prosecutor]
Nov 14 2014 15:43 Allen M Mandelbaum, Esq (610) 279-3005                    page 29




                                                    AFFIDAVIT
              COMMONWEALTH OF PENNSYLVANIA
                                                               : SS
              COUNTY OF MONTGOMERY


                     BEFORE ME, the undersigned, personal/y appeared Thomas E. Carluccio, Esq. ("Afflane),
              who upon first being duly sworn by me,deposed upon her/his oath and stated as follows:

                   1   I, Thomas E. Carluccio, Esquire, am the Special Prosecutor to the 35'h Statewide Grand Jury
                       ("35'h Investigating Grand Jury"), and the Affiant hereunder.

                  2. Memorandum prepared by William Davis, Esq. Deputy Attorney General and assigned
                     Prosecutor to the 291h Investigating Grand Jury- I hereby state that the 351h Investigating
                     Grand Jury received testimony from one or more witnesses that a Memorandum prepared by
                     William Davis, Esq. Deputy Attorney General and assigned Prosecutor to the 29th Investigating
                     Grand Jury was made available within an office environment to staff and/or others, where the
                     Memorandum was subsequently reviewed and delivered to unauthorized persons, including
                     members of the press

                  3. Recorded and Transcribed Statement of Special Agent Michael Miletto - Moreover, I hereby
                     state that 3.5th Investigating Grand Jury received testimony from one or more witnesses that a
                     recorded and transcribed statement of Special Agent Michael Miletto pertaining to his activities
                     and knowledge of particulars associated with the subject rnatter of the 29th Investigating Grand
                     Jury was procured by one or more persons who did not participate in the said the 296'
                     Investigating Grand Jury, and was subsequently reviewed and delivered to unauthorized persons,
                     including members of the press.

                 4. For purposes of this Affidavit, I define the aforesaid Memorandum, and Recorded and Statement
                    to be collectively referenced hereinafter as "Confidential Records" and are subject to prohibitions
                    on their singular and collective disclosure to third persons by operation of 42 Pa.C.S. §4549(b).

                 5. The Confidential Records contain information which clearly identifies facts, witnesses and events
                    which are part of the 291h Investigating Grand Jury, all of which is deemed part of the sealed
                    record of such Grand Jury, and as such is secret and confidential, subject to disclosure upon
                    application to the appropriate overseeing court.

                 6. Any disclosure of the Confidential Records or information thereto to unauthorized persons may
                    represent criminal act(s) under 42 Pa.C.S. §4549(b). and/or 18 Pa.C.S. §5101.

                 7. It was disclosed to the 35'
                                              1 lnvesti_atin Grand




           v4b                                                                                                Page # 1
Nov 14 2014 15:44    Allen   M   Mandelbaum, Esq (610) 279-3005                  page 30




                9,   The  purpose in seeking the testimony of Attorney General Kane under the subject subpoena, is to
                     determiae if Attorney Kane maintains direct or inferential information on matters pertaining to
                     the unauthorized disclosure of the existence and contents of the confidential Information
                     including without limitation; (a) what persons were present at the subject staff meetings and/or
                     conferences;(b) whether she or others were a.ware of the presence of the Confidential Information
                     at such staff' meetings and/or eonferences; (c) whether she or others were aware that the
                     Confider/fiat Information was at all times deemed private and confidential due its inclusion into
                     the evidence of the 29'1'Investigatin5 Grand Jury;(d)to explore whether Attorney General Kane
                     maintains information to assist the Grand Jury in determining if the Confidential Inforrnaticm was
                     reviewed, copied, possessed, discussed and/or distributed among one or more unauthorized third
                     persons; and (e) the identity of those person(s) who impermissibly disclosed the Confidential
                     Information to members ofthe press or the general public.

                10. Upon reasonable information and belief, the Affiant hereby asserts that Attorney General Kane
                    be compelled to testify and subject herself through the issued subpoena to a reasonable line of
                    questioning on those issues as aforementioned, together with questions on concerns that may arise
                    in the development of her testimony and such testimony is proper and warranted under the
                    circumstances.

                11. The Affiant hereby certifies that the testimony of Attorney General Kane is either: directly
                    relevant and material to the investigation undertaken by 35th Investigating Grand Jury; or upon
                    information and reasonable belief will lead to relevant and material information relating to the
                    unauthorized disclosure of the Confidential Information.

                12. The Affiant hereby states that the service of a subpoena upon Attorney General Kane for her
                    testimony is warranted under the circumstances, represents a good-faith basis for eompeiHng such
                    testimony, and that Affiant seeks such testimony for no other inappropriate basis.

                13. Affiant herein verifies that the statements in this Affidavit are both truthful and correct to the best
                    of his knowledge, information and belief. Further, Affiant acknowledges that the statements
                    made herein may be subject to the penalties of 18 Pa. C.S.A. 4904 relating to the falsification to
                    authorities.



                                                      Thomas E. Carluccio, Esquire - Affiant
                                                      Special Prosecutor for the 35th Statewide Grand Jury




          SWORN TO AND SUBSCRIBED

          BEFORE mE THIS 1 DAY

          OF      eXTOC
                      .10
                       1
                                   ,2014



                                                              The Hon. William R. Carpenter




          v4b                                                                                                     Page # 2
Nov 14 2014 15:44 Allen M Mandelbaum, Esc1 (610) 279-3005       page 31




                                       2 Exhibit"D"
                           [Order of 10/20/2014 of Supervising Judge Carpenter
                                                                              ]
Nov 14 2014 15:44 Allen M   Mandelbaum, Esq (610) 279-3005      page 32




                                  IN THE COURT OF COMMON PLEAS
                                MONTGOMERY COUNTY,PENNSYLVANIA


      IN RE:                                        : SUPREME COURT OF PENNSYLVANIA
                                                    : NO. 176 M.D. M1SC OKT. 2012
      THE THIRTY-FI VE STATEWIDE
                                                    : MONTGOMERY COUNTY COMMON PLEAS
      INVESTIGATING GRAND JURY                      : M.D. 1424-2014

                                                    : NOTICE NO. 123

                                               ORDER


             AND NOW, this 20th day of October, 2014, upon. consideration of the Motion to

      Quash Grand Jury Subpoena containing also a "Motion for the Production of the Order

      appointing Thomas Carluccio as Special Prosecutor and any documents related to that

      Appointment" filed by Amil M. Minora, Esquire and Gerald L Shargel, Esquire for

      Attorney General Kathleen Kane, the following ()rder is entered:



                    1. IT IS ORDERED that the Motion for the Production of the Order

                        appointing Thomas Carluccio as Special Prosecutor and any documents

                        related to that Appointment is GRANTED.



                   2.   rr Is ORDERED that after an in camera hearing was conducted in which
                        arguments of counsel for Attorney Kathleen Kane and those of the

                        Special Prosecutor were considered and their respective memorandurn

                        were reviewed; and after it was determined that a challenge to

                        empanelment statements and submission notice were without any
Nov 14 2014 15:45 Allen M Mandelbaum, Esq (610) 279-3005       page 33




                         merit, and upon consideration of the "Schofield" affidavit, a redacted

                         copy of which was furnished to Attorney General Kathleen Kane, which

                         showed that the information sought from Attorney General Kane is

                         relevant to the 35'h Statewide Grand Jury investigation, is within the

                         Grand Jury's jurisdiction and that the information is sought in good

                         faith and not for another purpose, therefore, the Motion to Quash

                         Grand Jury Subpoena is DENIED.



               IT 15 HEREBY ORDERED and DECREED that Attorney General Kane must appear

       before the 35''' Statewide Investigating Grand Jury to testify on Tuesday, October 21,

       2014.




                                              BY THE COURT:




                                              WILLIAM R. CARPEN ER,                   J.
                                              Supervising Judge




       Copies sent on October 20,2014
       By Electronic Mail to:
       Thomas E. Carl uccio, Esquire
       Amil M. Minora, Esquire
       Gerald L. Shargel, Esquire
Nov 14 2014 15:45 Allen M Mandelbaum, Esq (610) 279-3005         page 34




                                    IN THE COURT OF COMMON PLEAS
                                  MONTGOMERY COUNTY,PENNSYLVANIA


         TN RR:

        THE STATEWIDE
                                                     : MONTGOMERY COUNTY COMMON PLEAS
        INVESTIGATING GRAND JURIES


                                                    : In Re: Povvers and Responsibilities of
                                                    : Special Prosecutor Exercising
                                                    : Extraordinary Jurisdiction; oa Allegations that
                                                      Secret Grand Jury or Related Information was
                                                    : Unlawfully and/or Negligently
                                                    : Accessed/Released/Compromised


                                                 ORDER                                •




               AND NOW, this 29th day of May, 2014, after "preliminary investigation"; this
                                                            th
        court in its capacity as Supervising Judge of the 35 Statewide Investigating Grand Jury,

        finds there are reasonable grounds to believe a further more substantive investigation is

        warranted into allegations that statewide Grand Jury secrecy rnay have been compromised:

        It is therefore ORDERED and DIRECTED by this Court in accordance with the authority

       vested in it by the 1078 Pennsylvania Investigating Grand Jury Act of 1978, 42 Pa. C.S. §

       4541, et seq, and the procedural rules that followed (Pa.R.Crim.P 220, et seq.) as well as

       relevant case law; that THOMAS E. CARLUCCIO, ESQUIRE, be and is hereby

       appointed Special Prosecutor with full power, independent authority and jurisdiction to

       investigate and.prosecute to the maximum extent authorized by law any offenses related to •

       any alleged illegal disclosure of information protected by the Iaw and/or intentional and/or ..
Nov 14 2014 15:45 Allen M Mandelbaum, Esq (610) 279-3005      page 35




       negligent violations and rules of Grand Jury secrecy as to a former Statewide Investigating

       Grand Jury, such as;

              1. 42 Pa. as. § 4549(b) Disclosure of proceedings by participants other than

                "Vitnesses..."all such persons shall be sworn te"secrecy, and shall be in contempt

                 of court if they disclose/reveal any information which they are sworn to keep

                 secret."

             2. ]8 Pa. C.S. § 5101 Obstructing administration of law or other governmental

                 function — "a person commits a misdemeanor of the second degree if he

                intentionally obstructs, impairs or perverts the administration of law or other

                governmental function by force, violence, physical interference or obstacle,

                breach of official duty.

            3. Any other applicable offense.



     It is FURTHER ORDER.ED by the Court that the Special Prosecutor:

            1, Shall use any appropriate currently empaneled Grand Jury to investigate any

               alleged or suspected violations of secrecy or concornitant crimes related to such.

           2. Shall have the right to request an application for an immunity order from the

               Attorney General.

           3. Shall have the right to employ all appropriate resources including a minimum of

              one investigator and if necessary, one support staff.
Nov 14 2014 15:46 Allen M Mandelbaum, Esq (610) 279-3005                    page 36




                                                      AFFIDAVIT
               COMMONWEALTH OF PENNSYLVANIA
                                                                 : SS
               COUNTY OF MONTGOMERY


                      BEFORE ME, the undersigned, personally appeared Thomas E. Carluecio. Esq. ("Affiann,
               who upon first being duly sworn by me, deposed upon her/his oath and stated as follows:

                    1. I, Thomas E. Carluccio, Esquire, am the Special Prosecutor to the 35th Statewide Grand Jury
                       ("35th Investigating Grand jury"), and the Affiant hereunder.

                    2. Memorandum prepared by William Davis, Esq. Deputy Attorney General and assigned
                       Prosecutor to the 29111 Investigating Grand Jury- I hereby state that the 35th Investigating
                       Grand Jury received testimony from one or more witnesses that a Memorandum prepared by
                       William Davis, Esq. Deputy Attorney General and assigned Prosecutor to the 29th Investigating
                       Grand fury was made available within an office environrnent to staff and/or others, where the
                       Meinorandum was subsequently reviewed and delivered to unauthorized persons, including
                       mernbers of the press

                   3. Recorded and Transcribed Statement of Special Agent Michael Miletto - Moreover, I hereby
                      state that 35th Investigating Grand Jury received testimony from one or more witnesses that a
                      recorded and transcribed statement of Special Agent Michael Miletto pertaining to his activities
                      and knowledge of particulars associated with the. subject matter of the 29th Investigating Grand
                      Jury was procured by one or more persons who did not participate in the said the 291h
                      Investigating Grand Jury, and was subsequently reviewed and delivered to unauthorized persons,
                      including members of the press.

                   4. For purposes of this Affidavit, I define the aforesaid Memorandum, and Recorded and Statement
                      to be collectively referenced hereinafter as "Confidential Records" and are subject to prohibitions
                      on their singular and collective disclosure to third persons by operation of 42 Pa.C.S. §4549(b).

                   5. The Conjidewial Records contain information which clearly identifies facts, witnesses and events
                      which are part of the 291h Investigating Grand fury, all of which is deemed part of the sealed
                      record of such Grand Jury, and as such is secret and confidentia/, subject to disclosure upon
                      application to the appropriate overseeing court.

                   6. Any disclosure of the Cow?derilial Records or information thereto to unauthorized persons may
                      represent criminal act(s) under 42 Pa.C.S. §4549(b). and/or / 8 Pa.C.S. §5101.

                   7. It was disclosed to the 35th Irivestiati




             v4b                                                                                                Page it 1
Nov 14 2014 15:46 Allen M Mandelbaum, Esq (610)         79-3005                 page 37




                 9. The purpose in seeking the testimony of Attorney General Kane under the subject subpoena, is to
                     determine if Attorney Kane maintains direct or inferential information on matters pertaining to
                     the unauthorized disclosure of the existence and contents of the Conficlential Information
                     including without limitation: (a) what persons were present at the subject staff meetings and/or
                    conferences;(b) whether she or others were aware of the presence of the Confidential Information
                    at such staff meetings and/or conferences; (c) whether she or others were aware that the
                    Confidential Information was at all times deemed private and confidential due its inclusioli into
                    the evidence of the 29'h Investigating Grand Jury;(d) to explore whether Attorney General Kane
                    maintains information to assist the Grand Jury in deterrnining if the Confidential Information was
                    reviewed, copied, possessed, discussed and/or distributed among one or more unauthorized third
                    persons; and (e) the identity of those person(s) who impermissibly disclosed the Confidential
                    Information to members of the press or the general public.

                 10. Upon reasonable information and belief, the Affiant hereby asserts that Attorney General Kane
                     be compelled to testify and subject herself through the issued subpoena to a reasonable line of
                     questioning on those issues as aforementioned, together with questions on concerns that may arise
                     in the development of her testimony and such testimony is proper and warranted under the
                     circumstances.

                11. The Affiant hereby certifies that the testimony of Attorney General Kane is either: directly
                    relevant and material to the investigation undertaken by 35th Investigating Grand Jury; or upon
                    information and reasonable belief will lead to relevant and material information relating to the
                    unauthorized disclosure of the Confidential Information.

                12. The Affiant hereby states that the service of a subpoena upon Attorney General Kane for her
                    testimony is warranted under the circumstances, represents a good-faith basis for compelling such
                   testimony, and that Affiant seeks such testimony for no other inappropriate basis.

                13. Affiant herein verifies that the statements in this Affidavit are both truthful and correct
                                                                                                                to the best
                    of his knowledge, information and belief. Further, Affiant acknowledges that the statements
                    made herein may be subject to the penalties of 18 Pa. C.S.A. 4904 relating to the falsification to
                    authorities.



                                                     Thomas E. Carluccio, Esquire - Affiant
                                                     Special Prosecutor for the 35th Statewide Grand Jury



           SWORN TO AND SUBSCRIBED

           BEFORE ME THIS 11 DAY

           OF    CA.TCA3/1/2
                                 , 2014


                                                                                   6"\ UfL9-7
                                                             The Hon. William R. Carpenter




                                                                                                                 Page # 2
Nov 14 2014 15:47 Allen M   Mandelbaum, Esq (610) 279-3005        page 38




                                                Exhibit"E"
                                                [Subpoena No#2]
--Nov 14   (1-1!tl. 1§47 Alien M Mandelbaum, Esq (610) 279-3005       page 39




               STATEWIDE INVESTIGATING GRAND JURY
                                             SUBPOENA

   TO: ATTORNEY GENERAL                                :SUPREME COURT OF PENNSYLVANIA
       KATHLEEN KANE                                   :NO. 176 M.D. MISC. DKT.2012
                                                       :MONTGOMERY COUNTY COMMON PLEAS
                                                       :M.D. 2644-2012


   1.    YOU are ORDERED to appear as a witness before the PENNSYLVANIA STATEW
                                                                                                 IDE
   INVESTIGATING GRAND JURY, 1000 Madison Avenue (corner of Trooper and
                                                                                          Van Buren
   Roads), Third Floor, Norristown, Pennsylvania, on Tuesday, October 21, 2014, at 8:00
                                                                                              O'clock
   A.M. to testify and give evidence regarding alleged violations of the laws of the Commonw
                                                                                             ealth of
   Pennsylvania and to remain until excused.


   2.      YOU are further ORDERED:




   FAILURE to attend may cause a warrant to be issued for your arrest and will make you liable
   under penalty of law for contempt of Court.

  DATED: September 25, 2014
                                                                                  r A?

                                                                           Hon. William R. Carpenter
                                                                           Supervising Judge

           If you have any questions about your appearance, contact Deputy Attorney
                                                                                    General
           Thomas Carluccio, at 484.674.2899.

                     Notice:      123                        Subpoena: 1427
Nov 14 2014 15:47 Allen M Mandelbaum, Esq (610) 279-3005        page 40




                                        [21 Exhibit "F"
                                              [Subpoena No#3[
Nov 14 2014 15:47 Allen M Mandelbaum, Esq (610) 279-3005          page 41




              STATEWIDE INVESTIGATING GRAND JURY
                                        SUBPOENA

     TO: ATTORNEY GENERAL                        :SUPREME COURT OF PENNSYLVANIA
         KATHLEEN KANE                           :NO. 176 M.D. MISC.DKT.2012
                                                 :MONTGOMERY COUNTY COMMON PLEAS
                                                 :M.D. 2644-2012


     1.     YOU are ORDERED to appear as a witness before the PENNSYLVANIA STATEWIDE
     INVESTIGATING GRAND JURY, 1000 Madison Avenue (corner of Trooper and Van Buren
     Roads), Third Floor, Norristown, Pennsylvania, on Monday, November 17,2014 through Friday,
     November 21, 2014, at 8:00 O'clock A.M. to testify and give evidence regarding alleged violations
     of the laws of the Commonwealth of Pennsylvania and to retnain until excused.


     2.    YOU are further ORDERED:




     FAILURE to attend may cause a warrant to be issued for your arrest and will make you liable
     under penalty of law for contempt of Court.

     DATED: October 29, 2014                                                    ;eel Æ

                                                                            Hon. William R Carpenter
                                                                            Supervising Judge

            If you have any questions about your appearance, contact Special Prosecutor Thomas
            Carluccio, at 484.674.2899.

                     Notice:     123     •                 Subpoena: 1502
Nov 14 2014 15:48 Allen M   Mandelbaum, Esq (610) 279-3005       page 42




                                          A- Exhibit"G"
                                 [9/17/14 Order of Supervising Judge Carpentel
Nov 14 2014 15:48 Alleh M   Mandelbaum, Esq (610) 279-3005             page 43


                                                                                            ry,




                                  IN TI-IE COURT OF COMMON PLEAS
                                MONTGOMERY COUNTY,•PENNSYLVANIA

          IN RE:                                    : SUPREME COURT OF PENNSYLVANIA.
                                                    ; NO. 176 M.D. MISC. NCI.20.12
          THE TI-HRTY-FIFTH STATEWIDE
                                                    : MONTGOMERY COUNTY COMMON-PLEAS
          INVESTIGATING GRAND JURY                  : M.D.2644-2012
                                                    : NOTICE NO. 123



                                                   ORDER

                 AND NOW;this' VA'day of September, 2614, it is hereby ORDERED that:the,attactied ,
           1.ederf.Septe.mber                  :hereby sealeci.




                                                         i•;




                                                    WILLIAM.R,CARPENTER:.
                                                    .8üptvîšíi JOdke
                                                    ThirtyFif-th Statewide,IiWe-stigailig
                                                      Q;-arid. Airy
Nov 14 2014 15:48 Alleri M Mandelbaum, Esq (6.10) 279-3Q05      page 44




                                 IN THE COURT OF COMMON PLEAS
                               MONTGOMERY COUNTY,PENNSYLVANIA


      IN RE:                                      : SUPREME COURT OF PENNSYLVANIA *
                                                  : NO. 176 M.D. MISCmcr.
                                                                       2012
      THE TH1RTY-FIVE STATEWIDE
                                                 : MONTGOMERY COUNTY COMMON PLEAS
      INVESTIGATING GRAND JURY                  •: M.D. 1424-2014

                                                 : NOTICE NO. 123


                                             ORDER

             AND NOW,this 17th day of September, 2014, in the exercise of its discretion after
      an in camera hearing and a finding of substantial evidence, this Court issued a Protective
      Order;
             And upon consideration of the Motion for Reconsideration filed by the Office of
      Attorney General relating to the Order of Court issued August 27, 2014,
             IT IS ORDERED that the Motion is GRANTED in part as to Paragraphs 2 and 5'of
      said Order, and'the following persons only shall be subject to Paragraphs 2 and 5 of said
      Order:
                1. Any person who has been sworn to Grand Jury secrecy.
                2. Any person who has or had access to any Grand Jury information.
                3. Any person associated with the J. Whyatt Mondesire proceedings and
                   investigation.
            Additionally, Paragraph 7 of said Order is modified to allow communication
      regarding the Order with counsel for a person subject to the Order, for purposes of appeal,
      and for any other, similar purpose required by law,
Nov 14 2014. 1548 Allen M Mandelbaum, Esq (610) 279-3005   page 45

                                                                     .......•••




                                          BY THE CO`ORT:




                                          WILLIAM R. CARPEN ER,                   J.
                                          Supervising Judge



      Copies sent on September 1710-4
     By Firsf; Oass Mail toz
     Thonias E. Carluccio, Esquire
     3:ames Barker, Esquire
                                   FILED
                                   11/18/2014
                                   Supreme Court
                                   Middle District



IN RE: THE THIRTY-FIVE STATEWIDE      UNSEALED PER
                                      ORDER OF THE
INVESTIGATING GRAND JURY
                                      COURT DATED
PETITION OF: ATTORNEY GENERAL         AUGUST 26, 2015
KATHLEEN G. KANE
                    IN THE SUPREME COURT OF PENNSYLVANIA
                             HARRISBURG DISTRICT

IN RE:

THE THIRTY-FIVE STATEWIDE                                   Docket No. 175 MM 2014
INVESTIGATING GRAND JURY

SUPREME COURT OF PENNSYLVANIA NO.
176 M.D. MISC. DKT.2012

MONTGOMERY COUNTY COMMON PLEAS
M.D.2644-2012

                      AFFIDAVIT OF AMU,M.MINORA,ESQUIRE

       Pursuant to Pennsylvania Rule of Civil Procedure 1012.1(d)(2), I declare that the
following facts are true, to the best of my knowledge, information and belief:

       1.     After reasonable investigation, I believe Gerald L. Shargel, Esq. is a reputable and
              competent attorney and I am in a position to recommend Gerald L. Shargel, Esq.'s
              admission.

       2.     I aver that the information required by Section 81.504 of the IOLTA regulations
              has been provided to the IOLTA Board.

       3.     The fee required by Section 81.505(a) of the IOLTA regulations has been paid
              and a copy ofthe fee payment certification from the IOLTA Board is attached.

       4.     I sponsored Gerald L. Shargel's admission pro hac vice in a related matter before
              the Montgomery County, Pennsylvania Court of Common Pleas, captioned M.D.
              2644-2012.

       5.     I aver that any proceeds that are received from this representation of Attorney
              General Kathleen Kane in which Gerald L. Shargel, Esq. is granted admissionpro
              hac vice shall be received, held, distributed and accounted for in accordance with
              Rule 1.15 ofthe Pennsylvania Rules ofPJ ssional Conduct, including the
              IOLTA provisions thereof, if applica


                                                    Amil M. Mi      , Esquire

COMIVIONWEALTFI OF PENNSYLVANIA
                                                   : SS
COUNTY OF
On this       ay of November,2014, before me,a Notary Public, the undersigned officer, personally appeared,
Amil M.Minora,Esquire, known to me(or satisfactorily proven) to be the person whose name is subscribed to the
within instrument and acknowledge the same to her act and deed for the purposes therein contained.

IN WITNESS WHEREOF,I have hereunto set my hand and notarial seal.




                                                                  COMMONWE LTH OF PENNSYLVANIA
                                                                                 Notarial Seal
                                                                     Nancy M. Haggerty, Notary Public
                                                                    City of Scranton, Lackawanna County
                                                                    My Commission Expires May 13, 2015
                                                                MEMBER,PENNSYLVANIA ASSOCIATION OF NOTARIES
          Ap.pettate Divon of the *Upton)/(fond
                  of the *tate of New Mork
                 Oerrinb aluiskiat Bepartntent



31, Aprilame Agostino,      Clerk of tt, Appellate Dion of tile
Oupretne Cunt of tire *tate of New Mork, etconb Xubicial Department,
Ito tFereby certify tbat         Gaunt Einurence*Iyargel            urns bully
         anb atunitter to practice as an Attorney anti Tounselor-at-Eam
in aft tilt courts of tlire *tate, amrbing to tile taws of tIle *tate anù tire
court mires mai orbgvas on tile L tlf       bay of        Derenther 1009,
Imo bully taktu anti subscribeit tt,e nab of office prestribeb by tant,
been enrollat in tire 1011 of Attorneys unit Counselors-at-Emu on file in
my office, Ilaz buly registereb tiitI tIE tOntinistratine office of tile
courth, anb accorbing to tile recorbs of tlifis court is in goat stanbing as
an Attorney mat Tounselor-at-Kant


                                       itneos IR hereof, I have hereunto get
                                  Ing halal IiI       fixeb the seat uf
                                  Appethrte Divioion on Nouember 14, 2014.




                                               Mak of the (Court
                     IN THE SUPREME COURT OF PENNSYLVANIA
                              HARRISBURG DISTRICT

IN RE:

TICE THIRTY-FIVE STATEWIDE                                  Docket No. 175 MM 2014
INVESTIGATING GRAND JURY

SUPREME COURT OF PENNSYLVANIA NO.
176 M.D.MISC.DKT.2012

MONTGOMERY COUNTY COMMON PLEAS
M.D.2644-2012

                                       AFFIRMATION

       Gerald L. Shargel, being duly sworn, states under the penalty of perjury that the

following is true and correct:


       I.      I am an attorney duly licensed to practice in New York State. I was first admitted
               to the New York State bar in December, 1969. My New York State Bar
               Identification Number is 1068915. I subnait this affirmation in support of my
               application for admission pro hac vice in the above captioned matter.

               I am also authorized to practice in the following jurisdictions:
               a. Eastem District ofNew York(January 8, 1971)
               b. Southern District of New York(January 11, 1971)
               c. United States Court of Appeals for the Second Circuit(January 12, 1971)
               d. United States Court of Appeals for the Third Circuit(September 7, 1977)
               e. United States Court of Appeals for the Fifth Circuit(July 8, 1974)
               f.   United States Court of Appeals for the Ninth Circuit(January 9, 1980)
               g. Supreme Court ofthe United States(October 23, 1973)

       III.   I have been admitted to pfactice pro hac vice in the District ofNew Jersey, the
              Northern District of Florida, the Eastern District ofPennsylvania, and the Eastern
              District of Virginia.

       IV.    I have never been suspended, disbarred, or otherwise disciplined in any
              jurisdiction.

       V.     I have never been subject to any disciplinary proceedings in any jurisdiction.

       VI.    I am admittedpro hac vice in a related matter before the Montgomery County,
              Pennsylvania Court of Common Pleas,captioned M.D.244-2012.

                                                1
     VII.   I will comply with and be bound by all applicable statutes, case law, and
            procedural rules ofthe Commonwealth ofPennsylvania,including the
            Pennsylvania Rules of Professional Conduct and will submit to the jurisdiction of
            the Pennsylvania courts and the Pennsylvania Disciplinary Board with respect to
            acts and omissions occurring during my appearance in this matter.

     VIII. I consent to the appointment of Amil Minora, Esq., 700 Vine Street, Scranton,PA
           18510, as the agent upon whom service of process shall be made for all actions,
           including disciplinary actions, that may arise out ofthe practice of law in this
           matter.


Dated: November7i 2014
       New York,

                                                           /
                                                               rorShargel




                                            2
From:                                  Isabelle Wozniak 
Sent:                                  Friday, November 14,2014 2:43 PM
To:                                    Shargel, Gerald L
Subject:                               Pennsylvania Interest on Lawyers Trust Account Board Customer Receipt/Purchase
                                       Confirmation



PA IOLTA Board
P.O. Box 62445
Harrisburg,PA 17106..2445
www.patolta.org

Thank you for your order!

 a     i44
         —
         *7                                        -
 Merchant:        Pemtsylvania Interest on Lawyers Trust Account Board
Description:    Pro Hac Vice Application Fee
Invoice Number: PHV20141114144148
customer ID:    NY1068915
                                                                         -v.

Billing Information                                Shipping Information
Gerald Shargel
132 E. 72nd St.
New York,NY 10021
gsharnel@winstoncom
212-294-2637
Fax: 212-294-4700

                                                                                         Total: US $202.7.5

                                            7—tt                                          • -,-4,4,-4x,-4:70
                                                       MVZ
                                                                           Pep4.1g,v 4       zt'QV
DateiTime:               14-Nov-2014 14:43:02 EST
Transaction ID:          6666414928

The total includes a $2.75 convenience fee.




                                                                    1
                               SUPREME COURT OF PENNSYLVANIA
                         PENNSYLVANIA INTEREST ON
                       LAWYERS TRUST ACCOUNT BOARD
November 17, 2014


GERALD L SHARGEL, Esq.
WINSTON & STRAWN LLP
200 PARK AVE.
NEW YORK, NY 10166


SENT TO GERALD L SHARGEL VIA Email: GSHARGEL@WINSTON.COM


Dear Attorney SHARGEL:


This letter serves as the fee payment certification referenced in 204 Pa Code §81.503 and
acknowledges receipt of the $200.00 fee paid by Online Payment on this date related to your
pursuit for admission pro hac vice in the case identified as in re: The Thirty-Five Statewide
Investigating Grand Jury, no. 175 MD 2014, filed in the Supreme Court of Pennsylvanra.

You should refer to Pa Rule of Civil Procedure 1012.1, local court rules, and other regulations of
204 Pa Code §81.501 et. seq. concerning additional requirements related to seeking pro hac vice
admission.

Sincerely,



Aidii,04e714,ivad-
Stephanie S. Libhart
Executive Director

cc: AMIL MICHAEL MINORA, Esq.
    emit minora@gmail.corn




                                       Pennsylvania Judicial Center
                                   601 Commonwealth Ave., Ste.2400
                                PO Box 62445,Harrisburg,PA17106-2445
                       717/238-2001 • 888/PA-1OLTA P4-6582)• 717/238-2003 FAX
                                  paiolta@pacourts.us • www.paiolta.org

             Administering Pennsylvania's Interest On Lawyers Trust Account(IOLTA)Prograrn
                                                                    UNSEALED PER ORDER OF
                                                                    THE COURT DATED
                                                                    AUGUST 26, 2015
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


In Re: The Thirty-Five Statewide         ' No. 175 MM 2014
Investigating Grand Jury


Petition of: Attorney General Kathleen G.: Motion for Admission Pro Hac Vice
Kane


                                       ORDER


      AND NOW, this 19th day of November, 2014, the Motion for Admission Pro Hac

Vice of Gerald L. Shargel is hereby granted.




                                         Prothonotary